Exhibit 10(a)

Execution Version

SECOND AMENDMENT TO AMENDED & RESTATED

PLAN SUPPORT AGREEMENT

THIS SECOND AMENDMENT TO THE AMENDED & RESTATED PLAN SUPPORT AGREEMENT
(this “Amendment”) is made as of November 12, 2015 by and among all of the
following: (a) the Required Investor Parties; (b) the Required TCEH Unsecured
Noteholders; (c) the Required TCEH First Lien Creditors; (d) the Required TCEH
Second Lien Noteholders; (e) the Consenting Interest Holders; (f) each of the
Debtors; (g) the TCEH Official Committee; and (h) each of the Consenting EFIH
PIK Noteholders (each of the foregoing listed on the signature pages attached
hereto and collectively, the “Required Amendment Parties”); and amends that
certain Amended & Restated Plan Support Agreement dated as of September 11, 2015
by and among the Parties thereto. Capitalized terms used but not otherwise
defined herein have the meanings ascribed to such terms in the First Amended
Plan Support Agreement (defined below).

WHEREAS, on September 11, 2015, the Parties entered into the Amended & Restated
Plan Support Agreement (the “Original Plan Support Agreement”);

WHEREAS, the Original Plan Support Agreement was amended by that certain First
Amendment to Amended & Restated Plan Support Agreement dated as of October 27,
2015 (the Original Plan Support Agreement as amended by such amendment, the
“First Amended Plan Support Agreement”);

WHEREAS, Section 13 of the First Amended Plan Support Agreement permits the
parties thereto to modify or amend the First Amended Plan Support Agreement with
the consent of the Required Amendment Parties as set forth above; and

WHEREAS, the Required Amendment Parties hereto desire to amend the First Amended
Plan Support Agreement as set forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Required Amendment Parties hereto hereby agree to amend
the First Amended Plan Support Agreement as follows:

1. Amendments to the Plan Support Agreement. The First Amended Plan Support
Agreement is hereby amended as set forth in the blacklined pages of the version
of the plan support agreement attached hereto as Exhibit A (such First Amended
Plan Support Agreement, as so amended, the “Second Amended Plan Support
Agreement”), provided, that any exhibits to the First Amended Plan Support
Agreement that are not amended by this Amendment are not attached to the Second
Amended Plan Support Agreement attached hereto as Exhibit A. A clean conformed
version of the Second Amended Plan Support Agreement reflecting the amendments
to the First Amended Plan Support Agreement is attached hereto as Exhibit B
(excluding exhibits not amended by the this Amendment).



--------------------------------------------------------------------------------

2. Ratification. Except as specifically provided for in this Amendment, no
changes, amendments, or other modifications have been made on or prior to the
date hereof or are being made to the terms of the First Amended Plan Support
Agreement or the rights and obligations of the parties thereunder, all of which
such terms are hereby ratified and confirmed and remain in full force and
effect, as set forth in the Second Amended Plan Support Agreement.

3. Effectiveness of Amendment. This Amendment shall be effective on the date
(the “Effective Date”) on which (a) the Debtors have received all of the
Required Amendment Parties’ signature pages to this Amendment; and (b) funds and
accounts advised or sub-advised by Fidelity Management & Research Company or one
of its affiliates, in their capacity as beneficial holders (or investment
advisors or managers for such beneficial holders or discretionary accounts of
such beneficial holders) of the EFH Legacy Notes, EFH LBO Notes and EFIH Second
Lien Notes have executed and delivered to the other Parties to the Second
Amended Plan Support Agreement signature pages to the Second Amended Plan
Support Agreement. Following the Effective Date, whenever the Original Plan
Support Agreement or First Amended Plan Support Agreement is referred to in any
agreements, documents, and instruments, such reference shall be deemed to be to
the Second Amended Plan Support Agreement.

[Signature pages redacted]

 

2



--------------------------------------------------------------------------------

EXHIBIT B

SECOND AMENDED PLAN SUPPORT AGREEMENT (CONFORMED)



--------------------------------------------------------------------------------

EXECUTION VERSION

THIS PLAN SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION
1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL
APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.

AMENDED & RESTATED PLAN SUPPORT AGREEMENT

This PLAN SUPPORT AGREEMENT (this “Agreement”)1 is made and entered into as of
September 11, 2015 (the “Agreement Effective Date”), by and among the following
parties:

 

  (a) (i) Energy Future Holdings Corp., a Texas corporation (“EFH”); (ii) Energy
Future Intermediate Holding Company LLC (“EFIH”), a Delaware limited liability
company and a direct, wholly-owned subsidiary of EFH; (iii) EFH Corporate
Services Company (“EFH Corporate Services”), a Delaware corporation and a
direct, wholly-owned subsidiary of EFH; (iv) EFIH Finance Inc. (“EFIH Finance,”
and together with EFIH, the “EFIH Debtors”), a Delaware corporation and a
direct, wholly-owned subsidiary of EFIH; (v) Energy Future Competitive Holdings
Company LLC (“EFCH”), a Delaware limited liability company and a direct,
wholly-owned subsidiary of EFH; (vi) Texas Competitive Electric Holdings Company
LLC (“TCEH”), a Delaware limited liability company and a direct, wholly-owned
subsidiary of EFCH; (vii) each of TCEH’s direct and indirect subsidiaries listed
on the signature pages hereto (the “TCEH Subsidiaries,” and together with TCEH
and EFCH, the “TCEH Debtors”); and (viii) each of EFH’s other direct and
indirect subsidiaries listed on the signature pages hereto (each of the
foregoing entities identified in subclauses (i) through (viii) a “Debtor” and,
collectively, the “Debtors”);

 

  (b) (i) Anchorage Capital Master Offshore, Ltd. and PCI Fund LLC,
(ii) Arrowgrass Master Fund Ltd., (iii) Arrowgrass Distressed Opportunities Fund
Limited, (iv) BlackRock Financial Management, Inc., solely on behalf of the
undersigned funds and accounts under management, (v) Centerbridge Partners L.P.,
solely on behalf of the undersigned funds and accounts it manages or advises,
(vi) GSO Capital Partners LP, solely on behalf of the undersigned funds and
accounts it manages or advises (collectively, “GSO”), (vii) Taconic Capital
Advisors L.P., on behalf of funds and accounts under management, (viii) Balyasny
Asset Management, L.P., solely on behalf of the undersigned funds and accounts
it manages or advises, (ix) BHR Capital LLC, solely on behalf of the undersigned
funds and accounts it manages or advises, (x) Cyrus Capital Partners, L.P.,
solely on behalf of the undersigned funds and accounts it manages or advises,
and (xi) Deutsche Bank Securities Inc. (each referred to herein
as a “Creditor-Investor Party” and collectively referred to herein as the
“Creditor-Investor Parties”);

 

1  Unless otherwise indicated, capitalized terms used but not otherwise defined
herein have the meaning ascribed to such terms in the Plan, as defined below.



--------------------------------------------------------------------------------

  (c) (i) Hunt Power Holdings, L.L.C. (“Hunt”), (ii) Pecos Partners, L.P.,
(iii) Flourish Investment Corporation, and (iv) Avenue Capital Management II,
L.P. (“Avenue”) (each, including Hunt, referred to herein as a “Hunt-Investor
Party” and collectively referred to herein as the “Hunt-Investor Parties”);

 

  (d) (i) Ovation Acquisition I, L.L.C. (“Parent”) and (ii) Ovation Acquisition
II, L.L.C. (“OV2,” and together with the Creditor-Investor Parties, the
Hunt-Investor Parties, and Parent, the “Investor Parties”);

 

  (e) Texas Energy Future Holdings Limited Partnership (“Texas Holdings”), a
Texas limited partnership, which holds approximately 99.26% of the outstanding
equity interests in EFH;

 

  (f) Texas Energy Future Capital Holdings LLC, a Delaware limited liability
company and the general partner of Texas Holdings (“TEF”);

 

  (g) Kohlberg Kravis Roberts & Co., L.P., TPG Capital, L.P. and Goldman,
Sachs & Co. (collectively, the “Sponsor Managers”) in their capacities as
managers and agents for funds holding indirect equity interests in EFH
(collectively, in such capacities, the “Sponsors” and, together with Texas
Holdings and TEF, the “Consenting Interest Holders”);

 

  (h) the undersigned beneficial holders or investment advisors or managers for
such beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Consenting TCEH First Lien Lenders”) that hold claims2 (the
“TCEH Credit Agreement Claims”) against the TCEH Debtors under that certain
Credit Agreement, dated as of October 10, 2007 (as amended from time to time,
the “TCEH Credit Agreement”), by and among, inter alia, TCEH, as borrower, EFCH
and the TCEH Subsidiaries, as guarantors, Wilmington Trust, N.A., as successor
administrative agent and collateral agent (the “TCEH First Lien Agent”), and the
lenders from time to time party thereto;

 

  (i) the TCEH First Lien Agent, solely in its capacity as such and solely with
respect to Sections 6.1 and 12.4 hereof;

 

  (j) the undersigned beneficial holders or investment advisors or managers for
such beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Consenting TCEH First Lien Noteholders”) that hold claims
(the “TCEH First Lien Note Claims”) against the TCEH Debtors arising out of the
11.50% fixed senior secured notes due October 1, 2020 (the “TCEH First Lien
Notes”) issued pursuant to that certain Indenture, dated as of April 19, 2011,
by and among, inter alia, TCEH and TCEH Finance, as issuers, EFCH and the TCEH
Subsidiaries, as guarantors, and Delaware Trust Company (f/k/a CSC Trust Company
of Delaware), as successor trustee;

 

2  As used herein the term “claim” has the meaning ascribed to such term as set
forth in section 101(5) of the Bankruptcy Code.

 

2



--------------------------------------------------------------------------------

  (k) the undersigned beneficial holders or investment advisors or managers for
such beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Consenting TCEH First Lien Swap Counterparties”) that hold
claims (the “TCEH First Lien Swap Claims”) against the TCEH Debtors arising out
of or related to the interest rate swaps entered into by TCEH and secured by a
first lien on the same collateral as the TCEH Credit Agreement Claims and TCEH
First Lien Note Claims;

 

  (l) the undersigned beneficial holders or investment advisors or managers for
such beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Consenting TCEH First Lien Commodity Hedge Counterparties,”
and together with the Consenting TCEH First Lien Lenders, Consenting TCEH First
Lien Noteholders and Consenting TCEH First Lien Swap Counterparties, the
“Consenting TCEH First Lien Creditors”) that hold claims (the “TCEH First Lien
Commodity Hedge Claims,” and together with the TCEH Credit Agreement Claims,
TCEH First Lien Note Claims and TCEH First Lien Swap Claims, the “TCEH First
Lien Claims”) against the TCEH Debtors arising out of or related to the
commodity hedges entered into by TCEH and secured by a first lien on the same
collateral as the TCEH Credit Agreement Claims and TCEH First Lien Note Claims;

 

  (m) the undersigned beneficial holders or investment advisors or managers for
such beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Consenting TCEH Unsecured Noteholders”) that hold claims
(the “TCEH Unsecured Note Claims”) against the TCEH Debtors arising out of the
10.25% Fixed Senior Notes due 2015 (including Series B) and 10.50%/11.25% Senior
Toggle Notes due 2016 issued pursuant to that certain Indenture dated as of
October 31, 2007 by and among, inter alia, TCEH and TCEH Finance, as issuers,
and EFCH and the TCEH Subsidiaries, as guarantors, and Law Debenture Trust
Company of New York, as successor indenture trustee to The Bank of New York
Mellon (the “TCEH Unsecured Notes Indenture Trustee”);

 

  (n) the undersigned beneficial holders or investment advisors or managers for
such beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Consenting TCEH Second Lien Noteholders,” and together with
the Consenting TCEH First Lien Creditors and the Consenting TCEH Unsecured
Noteholders, the “Consenting TCEH Creditor Parties”) that hold claims (the “TCEH
Second Lien Note Claims,” and, together with the TCEH Unsecured Note Claims, the
“TCEH Note Claims”) against the TCEH Debtors arising out of the 15.0% Fixed
Senior Secured Second Lien Notes due 2021 (including Series B) issued pursuant
to that certain Indenture dated as of October 6, 2010, by and among, inter alia,
TCEH and TCEH Finance, as issuers, EFCH and the TCEH Subsidiaries, as
guarantors, and Wilmington Savings Fund Society, as successor indenture trustee
to The Bank of New York Mellon;

 

  (o) the statutory committee of unsecured creditors of the TCEH Debtors and EFH
Corporate Services appointed in the Chapter 11 Cases pursuant to section 1102 of
the Bankruptcy Code by the U.S. Trustee on May 13, 2014 (the “TCEH Official
Committee”);

 

3



--------------------------------------------------------------------------------

  (p) the undersigned funds and accounts advised or sub-advised by Fidelity
Management & Research Company or one of its affiliates (collectively, the
“Fidelity Funds”);

 

  (q) the undersigned beneficial holders or investment advisors or managers for
such beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Consenting EFIH PIK Noteholders”) that hold claims (the
“EFIH PIK Note Claims”) against the EFIH Debtors arising out of the
11.25%/12.25% senior toggle notes due December 1, 2018, issued pursuant to that
certain Indenture (as amended and/or supplemented, the “EFIH PIK Notes
Indenture”) dated as of December 5, 2012, by and among, inter alia, the EFIH
Debtors, as issuers, and UMB Bank, N.A., as successor indenture trustee to The
Bank of New York Mellon Trust Company, N.A. (the “EFIH PIK Notes Trustee”); and

 

  (r) the undersigned beneficial holders or investment advisors or managers for
such beneficial holders or discretionary accounts of such beneficial holders, if
any (collectively, the “Consenting EFIH Second Lien Noteholders,” and together
with the Consenting TCEH Creditor Parties, the Fidelity Funds, and the
Consenting EFIH PIK Noteholders, the “Consenting Creditor Parties”), that hold
claims (the “EFIH Second Lien Note Claims”) against the EFIH Debtors arising out
of (i) the 11.0% senior secured second lien notes due October 1, 2021, and/or
(ii) the 11.75% senior secured second lien notes due March 1, 2022, issued
pursuant to that certain Indenture dated as of April 25, 2011, by and among,
inter alia, the EFIH Debtors, as issuers, and Computershare Trust, as successor
indenture trustee to The Bank of New York Mellon (the “EFIH Second Lien Notes
Trustee”).

Each Debtor, each Investor Party, each Consenting Interest Holder, each
Consenting Creditor Party, the TCEH Official Committee, and, solely with respect
to Sections 6.1 and 12.4 of this Agreement, the TCEH First Lien Agent is
referred to herein as a “Party” and are collectively referred to herein as the
“Parties.” If the EFH Notes Trustee, EFIH PIK Notes Trustee or EFIH Second Lien
Notes Trustee executes and delivers pursuant to Section 14.8 hereof a signature
page to this Agreement, as contemplated in Sections 4.1(g), (h) and (i), then
such EFH Notes Trustee, EFIH PIK Notes Trustee or EFIH Second Lien Notes
Trustee, as applicable, shall be a Party hereunder.

RECITALS

WHEREAS, on April 29, 2014, the Debtors commenced chapter 11 cases in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) by
filing voluntary petitions for relief under chapter 11 of title 11 of the United
States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), which chapter 11
cases are being jointly administered and are captioned In re Energy Future
Holdings Corp., et al., Case No. 14-10979 (CSS) (the “Chapter 11 Cases”);

WHEREAS, on April 13, 2015, the Debtors filed in the Chapter 11 Cases the Joint
Plan of Reorganization of Energy Future Holdings Corp., et al., Pursuant to
Chapter 11 of the Bankruptcy Code [D.I. 4142] and related disclosure statement,
and on July 23, 2015, the

 

4



--------------------------------------------------------------------------------

Debtors filed in the Chapter 11 Cases the Amended Joint Plan of Reorganization
of Energy Future Holdings Corp., et al., Pursuant to Chapter 11 of the
Bankruptcy Code [D.I. 5078] and a related disclosure statement; and on August 3,
2015, the Debtors, with the approval of the Disinterested Directors, filed in
the Chapter 11 Cases the Second Amended Joint Plan of Reorganization of Energy
Future Holdings Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code
[D.I. 5197] (the “Initial Plan”);

WHEREAS, certain of the Parties have been engaged in good faith negotiations
with each other regarding the terms of an alternative transaction or
transactions (the “Restructuring Transactions”) to be implemented through a
joint plan of reorganization for the Debtors in the form attached hereto as
Exhibit A (as such plan may be amended from time to time in accordance with this
Agreement, the “Plan”), which would amend the Initial Plan;

WHEREAS, the Plan provides, among other things, that (a) certain distributions
to be made thereunder will be funded, in part, from (i) the proceeds of equity
investments to be made in Parent and OV2 by the Investor Parties with respect to
the indirect acquisition (“Oncor Acquisition”) by Parent and OV2 of Oncor
Electric Delivery Company LLC (“Oncor”), a non-Debtor indirect subsidiary of EFH
and EFIH, and (ii) proceeds from an offering of rights to purchase a portion of
the common equity of Parent (the “Rights Offering”), provided, that as a
condition of participating in the Rights Offering, any person (whether or not a
Party to this Agreement) that elects to purchase the common equity of Parent
pursuant to the Rights Offering shall affirm that such person is making its own
investment decision, which is not being made in conjunction with the investment
decision of any other person to acquire a predetermined percentage of Parent or
EFH; (b) holders of TCEH First Lien Claims will receive, inter alia, 100% of the
Reorganized TCEH Common Stock following the Preferred Stock Sale through a
tax-free spin-off (the “Spin-Off”) of Reorganized TCEH (as defined in the Plan);
and (c) after the Spin-Off, EFH will merge with and into Parent (the “Merger”)
pursuant to the Purchase Agreement and Agreement and Plan of Merger,
substantially in the form attached hereto as Exhibit B (the “Merger Agreement”);

WHEREAS, (a) the Investor Parties have agreed in accordance with and subject to
the terms and conditions set forth in the Equity Commitment Letter,
substantially in the form attached hereto as Exhibit C (the “Equity Commitment
Letter”) to provide equity financing, on a several and not joint basis, to fund
the Oncor Acquisition, and (b) the Creditor-Investor Parties have further agreed
in accordance with and subject to the terms and conditions set forth in the
Backstop Agreement, substantially in the form attached hereto as Exhibit D (the
“Backstop Agreement”) to backstop the Rights Offering;

WHEREAS, on September 16, 2014 the parties executed, and the Bankruptcy Court
so-ordered, the Stipulation and Agreed Order Regarding a Protocol for Certain
Case Matters [D.I. 2051] (the “Case Matters Protocol”), as amended by the
Stipulation and Agreed Order Extending Dates in Order Regarding a Protocol for
Certain Case Matters [D.I. 2760], dated November 13, 2014, the Stipulation and
Agreed Order Extending Dates in Order Regarding a Protocol for Certain Case
Matters [D.I. 4012], dated March 31, 2015, and the Stipulation and Agreed Order
Extending Dates in Order Regarding a Protocol for Certain Case Matters
[D.I. 5057], dated July 21, 2015, which impose a process to govern the
investigation and filing by parties in interest of motions seeking standing to
commence certain claims and causes of action;

 

5



--------------------------------------------------------------------------------

WHEREAS, on February 19, 2015, the (a) TCEH Official Committee filed the Motion
of the Official Committee of Unsecured Creditors for Entry of an Order Granting
Exclusive Standing and Authority to Commence, Prosecute, and Settle Certain
Claims for Declaratory Judgment, Avoidance and Recovery of Liens, Security
Interests, Obligations, Fees, and Interest Payments, and Disallowance of Claims
[D.I. 3593] (the “TCEH Official Committee Standing Motion”), (b) ad hoc group of
holders of TCEH Unsecured Note Claims filed the Motion of the Ad Hoc Group of
TCEH Unsecured Noteholders for Entry of an Order Granting Standing and Authority
to Commence, Prosecute, and Settle Certain Claims for Declaratory Judgment,
Avoidance and Recovery of Liens, Security Interests, Obligations, Fees, and
Interest Payments, and Disallowance of Claims [D.I. 3603] (the “TCEH Ad Hoc
Standing Motion”), and (c) the statutory committee of unsecured creditors of
EFH, EFIH, EFIH Finance, and EECI, Inc. appointed in the Chapter 11 Cases
pursuant to section 1102 of the Bankruptcy Code by the U.S. Trustee on
October 27, 2014 (the “EFH Official Committee”) filed the Motion of the EFH
Official Committee for Entry of an Order Granting Derivative Standing and
Authority to Prosecute and Settle Claims on Behalf of the Luminant Debtors’
Estates [D.I. 3605] (the “EFH Official Committee Standing Motion,” and together
with the TCEH Official Committee Standing Motion and the TCEH Ad Hoc Standing
Motion, the “TCEH First Lien Standing Motions”);

WHEREAS, in accordance with the Case Matters Protocol, on March 31, 2015, and on
April 30, 2015, the TCEH Official Committee sent a letter to the Debtors
identifying general categories of alleged claims and causes of action, including
against other Debtors, the TCEH Debtors’ and the other Debtors’ directors and
officers, and the Sponsors, belonging to the TCEH Debtors’ estates that the TCEH
Official Committee may seek standing to pursue, including claims and causes of
action for fraudulent transfers under state law and sections 544 and 548 of the
Bankruptcy Code, preferential transfers under section 547 of the Bankruptcy
Code, breach of fiduciary duty, aiding and abetting breach of fiduciary duty,
breach of contract, and/or unjust enrichment (the “TCEH Committee Litigation
Letters”);

WHEREAS, in accordance with the Case Matters Protocol, on April 30, 2015, the
TCEH Unsecured Group sent a letter to counsel to the Debtors identifying general
categories of alleged inter-Debtor and other claims and causes of action,
including against other Debtors, the TCEH Debtors’ and the other Debtors’
directors and officers, and the Sponsors, belonging to the TCEH Debtors’ estates
that the TCEH Unsecured Group may seek standing to pursue, including claims and
causes of action for fraudulent transfers under state law and sections 544 and
548 of the Bankruptcy Code, preferential transfers under section 547 of the
Bankruptcy Code, breaches of fiduciary duty, aiding and abetting breaches of
fiduciary duty, breaches of contract, and unjust enrichment (the “TCEH Unsecured
Group Litigation Letter,” and together with the TCEH Committee Litigation
Letters, the “Litigation Letters”);

WHEREAS, certain of the Parties also have been engaged in good faith
negotiations with each other regarding the terms of a settlement of, among other
things, (a) claims against the Consenting Interest Holders and affiliates
thereof, (b) claims against the holders of TCEH First Lien Claims, including
those described in the TCEH First Lien Standing Motions, and

 

6



--------------------------------------------------------------------------------

(c) certain intercompany claims by and between the Debtors, and such Parties
have reached agreement with each other with respect to such settlement (the
“Claims Settlement”), including the releases of such claims, on the terms and
conditions set forth in the Settlement Agreement, to which this Agreement is
attached as an exhibit (the “Settlement Agreement”);

WHEREAS, the Parties desire to pursue and support the Plan and Restructuring
Transactions and the Claims Settlement in accordance with the terms of this
Agreement;

WHEREAS, the Debtors, the Creditor-Investor Parties, the Consenting Interest
Holders, the Consenting TCEH Creditor Parties, and the TCEH Official Committee
also have been engaged in good faith negotiations with each other regarding
certain terms of any alternative restructuring transaction that certain of such
Parties would support pursuant to the terms of this Agreement if the Plan is not
consummated, which terms are set forth in Section 6.1 hereof (any one or more
alternative restructuring transactions, plans of reorganization, sales,
liquidations, or structured dismissals containing or otherwise implementing, and
not inconsistent with, such terms that are either filed by the Debtors or filed
or supported by the Required TCEH First Lien Creditors (as defined below), an
“Alternative Restructuring”);

WHEREAS, the Debtors, the Consenting Interest Holders, the Consenting TCEH
Creditor Parties, and the TCEH Official Committee will pursue and/or support an
Alternative Restructuring in accordance with the terms of this Agreement; and

WHEREAS, certain of the Parties entered into a plan support agreement, dated as
of August 9, 2015, and desire to amend and restate such plan support agreement
in accordance with the terms thereof as set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Party, intending
to be legally bound, agrees as follows:

 

Section 1. Effective Date of Agreement.

This Agreement shall be immediately effective and binding on each Party, other
than the Debtors, upon the execution and delivery by such Party to the other
Parties, pursuant to Section 14.8 hereof, of a signature page of this Agreement,
whether such execution or delivery occurs before or after the filing of this
Agreement with the Bankruptcy Court; provided, however, that this Agreement
shall become effective and binding with respect to the Debtors upon the date of
entry by the Bankruptcy Court of the PSA Approval Order (as defined below).

For the avoidance of doubt, subject to the Parties rights under Section 12, the
Parties (other than the Debtors, to the extent set forth in this Section 1)
shall be bound to this Agreement on the Agreement Effective Date whether or not
the Bankruptcy Court enters the Settlement Order, the Disclosure Statement
Order, the Rights Offering Procedures Order, the Alternative APA Order, the
Confirmation Order, the Approval Order, the Alternative Plan

 

7



--------------------------------------------------------------------------------

Disclosure Statement Order, or the Alternative Plan Confirmation Order (all as
defined below). Notwithstanding the occurrence of a Plan Support Termination
Event, a Party’s obligations with respect to an Alternative Restructuring
pursuant to, inter alia, Section 5 will remain in full force and effect unless
and until such Party’s obligations under this Agreement are terminated pursuant
to Section 12.

 

Section 2. Exhibits Incorporated by Reference.

Each of the exhibits attached hereto is expressly incorporated herein and made a
part of this Agreement, and all references to this Agreement shall include the
exhibits hereto. In the event of any inconsistency between this Agreement and
the Plan, the Plan shall govern. In the event of any inconsistency between this
Agreement (without reference to the exhibits) and the exhibits other than the
Plan, this Agreement (without reference to the exhibits) shall govern. In the
event of any inconsistency between this Agreement and any Alternative Plan or
Alternative APA, the Alternative Plan or Alternative APA, as applicable, shall
govern; provided, however, for the avoidance of doubt, any Alternative Plan or
Alternative APA shall contain or otherwise implement the Required Alternative
Terms (as defined below).

 

Section 3. Definitive Documentation.

 

3.1 Definitive Documents With Respect to the Restructuring Transactions.

The definitive documents and agreements governing the Plan and Restructuring
Transactions (collectively, the “Definitive Restructuring Documents”) shall
include:

(a) (i) the Settlement Agreement, (ii) the motion to approve the Claims
Settlement, the Debtors’ entry into the Settlement Agreement, and the Debtors’
performance of their obligations thereunder (the “Settlement Motion”), and
(iii) the order of the Bankruptcy Court approving the relief requested in the
Settlement Motion (the “Settlement Order”);

(b) the motion to approve the Debtors’ entry into and performance under this
Agreement, and the order of the Bankruptcy Court approving the Debtors’ entry
into and performance under this Agreement (the “PSA Approval Order”), which may
only be entered following entry of the Amended Cash Collateral Order (as defined
in Section 10 of this Agreement) by the Bankruptcy Court, unless otherwise
agreed by the Debtors;

(c) the motion to approve the Backstop Agreement, the Merger Agreement, and
related agreements, and the Debtors’ performance of their obligations thereunder
(the “Approval Motion”) and the order of the Bankruptcy Court approving the
relief requested in the Approval Motion (the “Approval Order”);

(d) the Plan and each document or agreement contemplated in connection with
consummation of the Plan, including the Backstop Agreement, the Merger
Agreement, the Tax Matters Agreement, substantially in the form attached hereto
as Exhibit E, and all related agreements contemplated by the foregoing;

 

8



--------------------------------------------------------------------------------

(e) the order of the Bankruptcy Court confirming the Plan and authorizing all of
the transactions and agreements contemplated by the Plan (the “Confirmation
Order”);

(f) the disclosure statement relating to the Plan (the “Disclosure Statement”),
the other solicitation materials in respect of the Plan (the “Solicitation
Materials,” which shall include the Disclosure Statement), and the order entered
by the Bankruptcy Court approving the Solicitation Materials as containing,
among other things, “adequate information” as required by section 1125 of the
Bankruptcy Code (the “Disclosure Statement Order”);

(g) the Equity Commitment Letter for each Investor Party listed therein;

(h) the equity commitment letter of certain of the Fidelity Funds to purchase
$500 million of New EFH Common Stock as described in greater detail in
Section 10(s) hereof;

(i) the materials and procedures for solicitation of the Rights Offering (the
“Rights Offering Procedures”), including the registration statement and related
documents and materials to be filed with the Securities and Exchange Commission
in connection therewith, the motion to approve the Rights Offering Procedures
(the “Rights Offering Motion”), and the order of the Bankruptcy Court granting
the Rights Offering Motion and approving the Rights Offering Procedures (the
“Rights Offering Procedures Order”);

(j) the commitment letters with respect to the Reorganized EFIH Debt Facilities
(the “Debt Commitment Letters”) and all Reorganized EFIH Debt Documents;

(k) the Reorganized TCEH Debt Documents and any commitment letters with respect
thereto;

(l) the stipulation or other agreement settling the disputes with respect to the
EFIH PIK Note Claims of the Consenting EFIH PIK Noteholders (the “EFIH PIK Note
Claims Settlement”), attached hereto as Exhibit H, the motion to approve the
EFIH PIK Note Claims Settlement, and the order of the Bankruptcy Court approving
the EFIH PIK Note Claims Settlement, attached hereto as Exhibit I;

(m) the stipulation or other agreement settling the disputes with respect to
Claims held by the Fidelity Funds (the “Fidelity Claims Settlement”), attached
hereto as Exhibit J, the motion to approve the Fidelity Claims Settlement, and
the order of the Bankruptcy Court approving the Fidelity Claims Settlement,
attached hereto as Exhibit K; and

(n) all other documents that will comprise supplements to the Plan.

Certain of the Definitive Restructuring Documents remain subject to negotiation
and completion and shall, upon completion, contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this
Agreement, and shall otherwise be in form and substance reasonably acceptable to
the Debtors, the Consenting Interest Holders, the Required Investor Parties, the
Required TCEH Creditor Parties, and the TCEH Official Committee; provided,
however, that if the proposed terms, conditions, representations, warranties,
and

 

9



--------------------------------------------------------------------------------

covenants of such Definitive Restructuring Document would have a material,
disproportionate, and adverse effect on any Party (in any capacity) relative to
any other Party, then the consent of each such disproportionately affected Party
shall also be required to complete such Definitive Restructuring Document. Each
Party agrees that it shall act in good faith and use and undertake all
commercially reasonable efforts to negotiate and finalize the terms of the
Definitive Restructuring Documents.

For the avoidance of doubt, and in addition to any provision in any of the
underlying operative documents, once the Definitive Restructuring Documents have
been finalized pursuant to this Section 3.1, such documents shall not be further
amended, supplemented, or modified in any material respect without the consent
(not to be unreasonably withheld) of the Debtors, the Consenting Interest
Holders, the Required Investor Parties (as defined below), the Required TCEH
Creditor Parties (as defined below), and the TCEH Official Committee; provided,
however, that if the proposed modification, amendment, or supplement has a
material, disproportionate, and adverse effect on any Party (in any capacity)
relative to any other Party, then the consent of each such disproportionately
affected Party shall also be required to effectuate such modification,
amendment, or supplement. Notwithstanding the foregoing, no Party’s consent
shall be required under this Agreement to amend the Equity Commitment Letter to
reflect a reduction or transfer of an Investment Commitment (as defined in the
Equity Commitment Letter) in accordance with the Equity Commitment Letter, to
amend the Guarantee to reflect a reduction or transfer or assignment thereunder
in accordance with the Guarantee or to amend the Backstop Agreement to reflect a
reduction or transfer of a Backstop Commitment (as defined in the Backstop
Agreement) in accordance with the Backstop Agreement, each of which amendments
shall be governed solely by the Equity Commitment Letter, the Guarantee, and the
Backstop Agreement, respectively. For purposes of this Agreement, (a) “Required
Investor Parties” shall mean at least 50.10% in number of unaffiliated Investor
Parties holding in the aggregate at least 66.67% in amount of the aggregate
amount of (i) “Investment Commitments” (as defined in the Equity Commitment
Letter) set forth on Exhibit A to the Equity Commitment Letter (as amended from
time to time in accordance therewith and with this Agreement) and (ii) “Backstop
Commitments” (as defined in the Backstop Agreement) set forth on Schedule 1 to
the Backstop Agreement (as amended from time to time in accordance therewith and
with this Agreement), provided, however, that on and after the date that the
Merger Agreement is executed by the parties thereto, “Required Investor Parties”
shall mean Parent; (b) “Required TCEH Unsecured Noteholders” shall mean at least
three unaffiliated Consenting TCEH Unsecured Noteholders holding in the
aggregate at least 50.1% in principal amount of the aggregate principal amount
of the TCEH Unsecured Note Claims held by the Consenting TCEH Unsecured
Noteholders at such time; (c) “Required TCEH First Lien Creditors” shall mean at
least five unaffiliated Consenting TCEH First Lien Creditors that are members of
the TCEH First Lien Ad Hoc Committee holding in the aggregate at least 50.1% in
principal amount of the aggregate principal amount of the TCEH First Lien Claims
held by the Consenting TCEH First Lien Creditors that are members of the TCEH
First Lien Ad Hoc Committee at such time; (d) “Required TCEH Second Lien
Noteholders” shall mean at least two unaffiliated Consenting TCEH Second Lien
Noteholders holding in the aggregate at least 50.1% in principal amount of the
aggregate principal amount of the TCEH Second Lien Note Claims held by the
Consenting TCEH Second Lien Noteholders at such time; and (e) “Required TCEH
Creditor Parties” shall mean, collectively, the Required TCEH Unsecured
Noteholders, the Required TCEH First Lien Creditors, and the Required TCEH
Second Lien Noteholders.

 

10



--------------------------------------------------------------------------------

3.2 Definitive Documents With Respect to an Alternative Restructuring.

The definitive documents and agreements governing an Alternative Restructuring
(collectively, the “Alternative Restructuring Documents”) shall include:

(a) a plan of reorganization (an “Alternative Plan”), asset purchase agreement
or other similar document or agreement that effectuates an Alternative
Restructuring (an “Alternative APA”), and each other document or agreement
contemplated in connection with consummation of an Alternative Restructuring,
provided, for the avoidance of doubt, that any Alternative Plan may be
incorporated into the Plan at any time during the Alternative Restructuring
Support Period;

(b) if an Alternative Restructuring is to be consummated pursuant to an
Alternative Plan, the order of the Bankruptcy Court confirming the Alternative
Plan and authorizing all of the transactions and agreements contemplated by the
Alternative Plan (the “Alternative Plan Confirmation Order”), and all pleadings
in support of entry of the Alternative Plan Confirmation Order;

(c) if an Alternative Restructuring is to be consummated pursuant to an
Alternative Plan, the disclosure statement relating to the Alternative Plan (the
“Alternative Plan Disclosure Statement”), the other solicitation materials in
respect of Alternative Plan (the “Alternative Plan Solicitation Materials,”
which shall include the Alternative Plan Disclosure Statement), the motion to
approve the Alternative Plan Disclosure Statement (if any), and the order
entered by the Bankruptcy Court approving the Alternative Plan Solicitation
Materials as containing, among other things, “adequate information” as required
by section 1125 of the Bankruptcy Code (the “Alternative Plan Disclosure
Statement Order”); provided, however, for the avoidance of doubt, that, at any
time during the Alternative Restructuring Support Period, the Alternative Plan
Disclosure Statement Order may be incorporated in the Disclosure Statement
Order, the Alternative Plan Solicitation Materials may be incorporated in the
Plan Solicitation Materials, and the Alternative Plan Confirmation Order may be
incorporated in the Confirmation Order;

(d) if an Alternative Restructuring is to be consummated pursuant to an
Alternative APA, the order(s) of the Bankruptcy Court approving such Alternative
APA and authorizing all of the transactions, agreements, and relief contemplated
by the Alternative APA (the “Alternative APA Order”), and all pleadings in
support of entry of the Alternative APA Order;

(e) the Settlement Agreement and Settlement Order; and

(f) all other documents that will comprise supplements to the Alternative Plan.

Certain of the Alternative Restructuring Documents remain subject to negotiation
and completion and shall, upon completion, contain terms, conditions,
representations, warranties,

 

11



--------------------------------------------------------------------------------

and covenants consistent with the terms of this Agreement, including the
Required Alternative Terms. So long as the Alternative Restructuring Documents
contain or otherwise implement and are not inconsistent with the Required
Alternative Terms, such Alternative Restructuring Documents shall be deemed to
be acceptable for all purposes to the Consenting Interest Holders, the
Consenting TCEH Unsecured Noteholders, the Consenting TCEH Second Lien
Noteholders, and the TCEH Official Committee. For the avoidance of doubt, and
notwithstanding any provision to the contrary in any of the underlying operative
documents, once the Alternative Restructuring Documents have been finalized
pursuant to this Section 3.2, such documents shall not be further amended,
supplemented or modified in any material respect without the consent (not to be
unreasonably withheld) of the Debtors and the Required TCEH First Lien
Creditors; provided, however, that if the proposed modification, amendment, or
supplement has a material, disproportionate, and adverse effect on any Party (in
any capacity), then the consent of each such disproportionately affected Party
shall also be required to effectuate such modification, amendment, or
supplement; provided further, however, that if the Debtors did not file or
support the Alternative Restructuring to which such Alternative Restructuring
Documents pertain, then the Debtors’ consent shall not be required to amend,
supplement or modify such Alternative Restructuring Documents. Each Consenting
Interest Holder, each Consenting TCEH Creditor Party and the TCEH Official
Committee agrees that it shall act in good faith and use and undertake all
commercially reasonable efforts to take such actions as are reasonably necessary
to finalize the terms of the Alternative Restructuring Documents.

 

Section 4. Commitments Regarding the Plan and Restructuring Transactions.

 

4.1 Commitments of the Investor Parties, Consenting Interest Holders, and
Consenting Creditor Parties.

During the period beginning on the Agreement Effective Date and ending on the
earlier to occur of the Plan Support Termination Date (as defined in Section 11
hereof) and the Agreement Termination Date (as defined in Section 12 hereof)
applicable to the Party (such period, the “Plan Support Effective Period”), each
Investor Party, Consenting Interest Holder, and Consenting Creditor Party agrees
that:

(a) subject to receipt of the Disclosure Statement approved by the Bankruptcy
Court as containing “adequate information” as such term is defined in section
1125 of the Bankruptcy Code, and the other Solicitation Materials approved by
the Bankruptcy Court, it shall:

(i) to the extent a class of claims or interests against or in the Debtors (the
“Debtor Claims/Interests”) is permitted to vote to accept or reject the Plan,
vote each such claim or interest it holds in such class to accept the Plan by
delivering its duly executed and completed ballot(s) accepting the Plan on a
timely basis following the commencement of the solicitation;

(ii) to the extent it is permitted to elect whether to opt out of the releases
set forth in the Plan, not elect to opt out of the releases set forth in the
Plan by timely delivering its duly executed and completed ballot(s) indicating
such election; and

(iii) not change or withdraw (or cause to be changed or withdrawn) any such vote
or election;

 

12



--------------------------------------------------------------------------------

(b) it shall (i) use commercially reasonable efforts to assist the Debtors in
obtaining entry of the Settlement Order, the Scheduling Order Amendments, the
PSA Approval Order, the Approval Order, the Disclosure Statement Order, the
Rights Offering Procedures Order, and the Confirmation Order and consummation of
the Plan as soon as reasonably practicable in accordance with the Bankruptcy
Code and on terms consistent with this Agreement, including within the time
frames contemplated in this Agreement, and (ii) execute and deliver any other
agreements reasonably required to effectuate and consummate the Plan and
Restructuring Transactions;

(c) it shall not directly or indirectly, or encourage any other entity to
directly or indirectly, (i) object to, delay, impede, or take any other action
or any inaction to interfere with the acceptance, implementation, consummation,
or amendment (whether before or after confirmation, provided that such amendment
is consistent with this Agreement, including Section 13) of the Plan and
Restructuring Transactions and the Claims Settlement; (ii) propose, file,
support, vote for, or take any other action in furtherance of any restructuring,
workout, plan of arrangement, or plan of reorganization for the Debtors other
than the Plan, including, for the avoidance of doubt, making or supporting any
filings with the Bankruptcy Court or any regulatory agency, including the Public
Utility Commission of Texas (the “PUCT”) and the United States Nuclear
Regulatory Commission (the “NRC”), or making or supporting any press release,
press report or comparable public statement, or filing with respect to any
restructuring, workout, plan of arrangement, or plan of reorganization for the
Debtors other than the Plan; or (iii) exercise any right or remedy for the
enforcement, collection, or recovery of any claim against the Debtors or any
direct or indirect subsidiaries of the Debtors that are not Debtors other than
as expressly permitted by the Plan, the Merger Agreement, and the Settlement
Agreement; provided, however, that notwithstanding the foregoing, (Y) each Party
may file with the Bankruptcy Court all documents necessary to obtain approval of
this Agreement and the Claims Settlement and entry of the Scheduling Order
Amendments, PSA Approval Order, the Approval Order, and the Settlement Order,
and (Z) each Party (subject to Section 4.4 with respect to the Investor Parties)
may, during and after the Plan Support Effective Period, (I) solicit from (other
than within the meaning of 11 U.S.C. § 1125), and negotiate with the Debtors
and/or their other stakeholders, facilitate, and document the other terms of an
Alternative Restructuring, (II) solicit from (other than within the meaning of
11 U.S.C. § 1125) and negotiate with the Debtors and/or their other
stakeholders, facilitate, and document the terms of another plan or other
restructuring transaction that contains the Required Alternative Terms, and
(III) solicit from and enter into an agreement or agreements with the Debtors
and/or their other stakeholders regarding support for and/or financing of such
Alternative Restructuring or other restructuring so long as entering into such
agreement or agreements does not violate such Party’s commitments and
obligations under this Agreement; provided, however, that each Party shall use
commercially reasonable efforts (x) to keep confidential any solicitation,
negotiation, facilitation, and documentation by such Party of an Alternative
Restructuring and (y) to enter into a confidentiality agreement with any
counterparty to any agreement regarding support for and/or financing of an
Alternative Restructuring, which confidentiality agreement provides that the
existence and material terms of such Alternative Restructuring shall be kept
confidential and shall not be publicly disclosed,

 

13



--------------------------------------------------------------------------------

except in each case to the extent required by applicable law or pursuant to such
confidentiality agreements (including any “cleansing” provisions set forth in
such confidentiality agreements) as determined by such Party in its sole and
absolute discretion, and the Parties each waive any right to challenge such a
determination made by any other Party;

(d) it (i) shall refrain from supporting the allowance or payment of any
make-whole claim on account of the prepayment, repayment, or other redemption of
any debt incurred by EFH or EFIH or their predecessors and (ii) except as
expressly contemplated herein, including without limitation under Section 10(t),
shall not object, encourage others to object, or support any objection to the
payment of postpetition interest (if any) at the Federal Judgment Rate to any of
the unsecured creditors of EFH, EFIH, or EFIH Finance; provided, however, for
the avoidance of doubt, except as expressly set forth herein, nothing in this
Agreement shall or shall be deemed to be an agreement by a Party that holds
claims or interests in a particular class of claims or interests under the Plan
to accept a treatment of such claims or interests under the Plan that is
different from or less favorable than the treatment provided to other claims or
interests in the same such class under the Plan;

(e) in the case of the Investor Parties, without limiting the last sentence of
Section 9.9(a) of the Merger Agreement, it shall use commercially reasonable
efforts to consummate the registration of common equity of Parent in connection
with the Rights Offering and the funding of the proceeds of the Rights Offering
and the equity financings contemplated by the Backstop Agreement and the Equity
Commitment Letter into the Escrow Account (as such term is defined in the
Backstop Agreement) as soon as practicable in accordance with the terms and
conditions of the Backstop Agreement and the Equity Commitment Letter;

(f) it shall not direct any administrative agent, collateral agent, or indenture
trustee (as applicable) to take any action inconsistent with such Party’s
respective obligations under this Agreement, and if any applicable
administrative agent, collateral agent, or indenture trustee takes any action
inconsistent with a Party’s obligations under this Agreement, such Party shall
promptly direct such administrative agent, collateral agent, or indenture
trustee to cease and refrain from taking any such action; provided, however,
that, other than expressly contemplated herein, neither Consenting EFIH PIK
Noteholders nor the Fidelity Funds shall be required to (i) direct any trustee
with respect to their E-Side Claims (as defined below) to take any action that
would be materially adverse to such claims, or (ii) affirmatively take any
action under Section 4.1(b) above that would be materially adverse to such
E-Side Claims; provided, further, however, that such Parties shall take no
action in opposition of or otherwise inconsistent with the terms of the
Settlement Agreement, whether or not approved by the Bankruptcy Court;

(g) notwithstanding Section 4.1(f), if it is a holder of EFH Legacy Notes or EFH
LBO Notes, it will direct the EFH Notes Trustee, in its capacity as indenture
trustee for the EFH Legacy Notes and EFH LBO Notes, to (i) execute this
Agreement, (ii) during the Plan Support Effective Period, not directly or
indirectly, or encourage any other entity to directly or indirectly, object to,
delay, impede, or take any other action or any inaction to interfere with the
acceptance, implementation, consummation, or amendment of the Plan, the
Restructuring Transactions, the Claims Settlement, the EFIH PIK Note Claims
Settlement, and the Fidelity

 

14



--------------------------------------------------------------------------------

Claims Settlement, and (iii) during the Plan Support Effective Period, refrain
from supporting and not pursue with respect to such notes payment of
postpetition interest (except as contemplated herein) or any Makewhole Claims or
any other Claims inconsistent with this Agreement; provided, that, the Fidelity
Funds shall not be required to provide any indemnity or otherwise incur any
liability to the EFH Notes Trustee or any other party in connection with such
direction;

(h) notwithstanding Section 4.1(f), if holders of 50.10% or more of the
aggregate principal amount of outstanding EFIH PIK Notes are or become Parties
to this Agreement and accept the EFIH PIK Notes Claim Settlement in accordance
with Section 10(t), such holders will direct the EFIH PIK Notes Trustee, in its
capacity as indenture trustee for the EFIH PIK Notes, to (i) execute this
Agreement, (ii) during the Plan Support Effective Period, not directly or
indirectly, or encourage any other entity to directly or indirectly, object to,
delay, impede, or take any other action or any inaction to interfere with the
acceptance, implementation, consummation, or amendment of the Plan, the
Restructuring Transactions, the Claims Settlement, the EFIH PIK Note Claims
Settlement, and the Fidelity Claims Settlement, and (iii) during the Plan
Support Effective Period, refrain from supporting and not pursue with respect to
such notes payment of postpetition interest (except as contemplated herein) or
any Makewhole Claims or any other Claims inconsistent with this Agreement; and

(i) notwithstanding Section 4.1(f), if holders of 50.10% or more of the
aggregate principal amount of outstanding EFIH Second Lien Notes are or become
Parties to this Agreement, such holders will direct the EFIH Second Lien Notes
Trustee and will in good faith attempt to cause the EFIH Second Lien Notes
Trustee, in its capacity as indenture trustee for the EFIH Second Lien Notes, to
(i) execute this Agreement, (ii) during the Plan Support Effective Period, not
directly or indirectly, or encourage any other entity to directly or indirectly,
object to, delay, impede, or take any other action or any inaction to interfere
with the acceptance, implementation, consummation, or amendment of the Plan, the
Restructuring Transactions, the Claims Settlement, the EFIH PIK Note Claims
Settlement, and the Fidelity Claims Settlement, and (iii) during the Plan
Support Effective Period, refrain from supporting and not pursue with respect to
such notes payment of any Makewhole Claims; provided, that, the Fidelity Funds
shall not be required to provide any indemnity or otherwise incur any liability
to the EFIH Second Lien Notes Trustee or any other party in connection with such
direction. In addition, at the request of Parent, Parties holding EFIH Second
Lien Notes agree that they will attempt to contact any holder of EFIH Second
Lien Notes not then a Party hereto to request that such holder execute this
Agreement, not oppose confirmation of the Plan and approval of the Claims
Settlement, and not pursue payment of any Makewhole Claims or any other Claims
inconsistent with this Agreement.

 

4.2 Commitments of the TCEH Official Committee.

During the Plan Support Effective Period, the TCEH Official Committee, in its
capacity as a fiduciary for the unsecured creditors of the TCEH Debtors and EFH
Corporate Services, agrees that:

(a) it shall (i) use commercially reasonable efforts to assist the Debtors in
obtaining entry of the Settlement Order, the PSA Approval Order, the Approval
Order, the Disclosure

 

15



--------------------------------------------------------------------------------

Statement Order, the Rights Offering Procedures Order, and the Confirmation
Order and consummation of the Plan as soon as reasonably practicable in
accordance with the Bankruptcy Code and on terms consistent with this Agreement,
including within the timeframes contemplated by this Agreement, and (ii) execute
and deliver any other agreements reasonably required to effectuate and
consummate the Plan and Restructuring Transactions;

(b) it shall not directly or indirectly, or encourage any other entity to
directly or indirectly, (i) object to, delay, impede, or take any other action
or any inaction to interfere with the acceptance, implementation, consummation
or amendment (whether before or after confirmation, provided that such amendment
is consistent with this Agreement, including Section 13) of the Plan and
Restructuring Transactions and the Claims Settlement; (ii) propose, file,
support, or take any other action in furtherance of any restructuring, workout,
plan of arrangement, or plan of reorganization for the Debtors other than the
Plan, including, for the avoidance of doubt, making or supporting any filings
with the Bankruptcy Court or any regulatory agency, including the PUCT and the
NRC, or making or supporting any press release, press report or comparable
public statement, or filing with respect to any restructuring, workout, plan of
arrangement, or plan of reorganization for the Debtors other than the Plan; or
(iii) exercise any right or remedy for the enforcement, collection, or recovery
of any claim against the Debtors or any direct or indirect subsidiaries of the
Debtors that are not Debtors other than as expressly permitted by the Plan and
the Settlement Agreement; provided, however, that notwithstanding the foregoing,
(Y) each Party may file with the Bankruptcy Court all documents necessary to
obtain approval of this Agreement and the Claims Settlement and entry of the PSA
Approval Order, the Approval Order, and the Settlement Order and (Z) each Party
(subject to Section 4.4 with respect to the Investor Parties) may, during and
after the Plan Support Effective Period, (I) solicit from (other than within the
meaning of 11 U.S.C. § 1125), and negotiate with the Debtors and/or their other
stakeholders, facilitate, and document the other terms of an Alternative
Restructuring, (II) solicit from (other than within the meaning of 11 U.S.C. §
1125) and negotiate with the Debtors and/or their other stakeholders,
facilitate, and document the terms of another plan or other restructuring
transaction that contains the Required Alternative Terms, and (III) solicit from
and enter into an agreement or agreements with the Debtors and/or their other
stakeholders regarding support for and/or financing of such Alternative
Restructuring or other restructuring so long as entering into such agreement or
agreements does not violate such Party’s commitments and obligations under this
Agreement; provided, however, that each Party shall use commercially reasonable
efforts (x) to keep confidential any solicitation, negotiation, facilitation,
and documentation by such Party of an Alternative Restructuring and (y) to enter
into a confidentiality agreement with any counterparty to any agreement
regarding support for and/or financing of an Alternative Restructuring, which
confidentiality agreement provides that the existence and material terms of such
Alternative Restructuring shall be kept confidential and shall not be publicly
disclosed, except in each case to the extent required by applicable law or
pursuant to such confidentiality agreements (including any “cleansing”
provisions set forth in such confidentiality agreements) as determined by such
Party in its sole and absolute discretion, and the Parties each waive any right
to challenge such a determination made by any other Party; provided, further,
however, that nothing in this Agreement shall affect the obligations of the TCEH
Official Committee, if any, to coordinate discovery propounded in connection
with confirmation pursuant to the Order (A) Scheduling Certain Hearing Dates and
Deadlines,

 

16



--------------------------------------------------------------------------------

(B) Establishing Certain Protocols in Connection with the Confirmation of
Debtors’ Plan of Reorganization, and (C) Revising Certain Dates in the
Disclosure Statement Scheduling Order [D.I. 4916]; and

(c) it shall (i) refrain from supporting the allowance or payment of any
make-whole claim on account of the prepayment, repayment, or other redemption of
any debt incurred by EFH or EFIH and (ii) not object, encourage others to
object, or support any objection to the payment of postpetition interest (if
any) at the Federal Judgment Rate to any of the unsecured creditors of EFH,
EFIH, or EFIH Finance.

 

4.3 Commitments of the Debtors.

(a) During the Plan Support Effective Period, the Debtors shall use commercially
reasonable efforts to: (i) file, as soon as reasonably practicable, the Plan
(which shall amend and supersede the Initial Plan), the Disclosure Statement,
and the Settlement Motion; (ii) file, as soon as reasonably practicable, the
motion seeking approval of the Debtors’ entry into and performance under the
Backstop Agreement and the Merger Agreement; (iii) file on or before 28 days
after the Debtors’ execution of this Agreement, the Supplemental Ruling Request
pursuant to Section 10(e) hereof; (iv) take all steps reasonably necessary or
desirable to obtain orders of the Bankruptcy Court (A) on or before
September 30, 2015, approving the Debtors’ entry into and performance under this
Agreement, (B) on or before October 31, 2015, approving the Disclosure
Statement, and (C) on or before December 15, 2015, confirming the Plan, the
Settlement Agreement, and the Debtors’ entry into and performance under the
Settlement Agreement, the Backstop Agreement, and the Merger Agreement; (v) take
all steps reasonably necessary to consummate the Rights Offering and the
registration of common equity of Parent in connection therewith as soon as
practicable, including by providing all assistance and cooperation reasonably
requested by Parent in connection therewith in accordance with EFH’s and EFIH’s
obligations pursuant to Section 8.4 of the Backstop Agreement; (vi) support and
take all steps reasonably necessary or desirable to consummate as soon as
possible, and in any event no later than April 30, 2016 (subject to extension in
accordance with Section 11(g)), the Plan and Restructuring Transactions in
accordance with this Agreement, including the preparation, execution (where
applicable) and filing of the Definitive Restructuring Documents within the
dates provided herein and therein; (vii) execute and deliver any other
agreements reasonably required to effectuate and consummate the Plan and
Restructuring Transactions as soon as reasonably practicable, and in any event
no later than April 30, 2016 (subject to extension in accordance with
Section 11(g)); (viii) take all steps reasonably necessary to obtain any and all
required regulatory and/or third-party approvals for the Restructuring
Transactions as soon as possible, and in any event no later than April 30, 2016
(subject to extension in accordance with Section 11(g)); (ix) take all other
steps reasonably necessary to complete the Restructuring Transactions consistent
with the dates provided herein; (x) agree to an indefinite adjournment of any
litigation or requests for standing to pursue litigation, and any related
deadlines, with respect to any claim or cause of action that is proposed to be
settled pursuant to the Plan or the Settlement Agreement, and upon entry of the
Settlement Order, agree to dismissal or withdrawal, with prejudice, of any such
litigation or request; (xi) not object to, delay, impede, or take any other
action or any inaction that is inconsistent with or is intended to interfere
with acceptance, implementation, consummation, or amendment (whether before or
after confirmation, provided that such

 

17



--------------------------------------------------------------------------------

amendment is consistent with this Agreement, including Section 13) of the Plan
and Restructuring Transactions and the Claims Settlement; and (xii) not propose,
file, support, or take any other action in furtherance of any restructuring,
workout, plan of arrangement, or plan of reorganization for the Debtors other
than the Plan, including, for the avoidance of doubt, making or supporting any
filings with the Bankruptcy Court or any regulatory agency, including the PUCT,
or making or supporting any public statements with respect to any restructuring,
workout, plan of arrangement, or plan of reorganization for the Debtors other
than the Plan; provided, however, that notwithstanding the foregoing, (Y) the
Debtors may file with the Bankruptcy Court all documents necessary to obtain
approval of this Agreement and the Claims Settlement and entry of the PSA
Approval Order, the Approval Order, and the Settlement Order, and (Z) the
Debtors may, during and after the Plan Support Effective Period, (I) solicit
(other than within the meaning of 11 U.S.C. § 1125), negotiate, facilitate, and
document the other terms of an Alternative Restructuring, (II) solicit (other
than within the meaning of 11 U.S.C. § 1125), negotiate, facilitate, and
document the terms of another plan or other restructuring transaction that
contains the Required Alternative Terms, and (III) solicit and enter into an
agreement or agreements regarding support for and/or financing of such
Alternative Restructuring or other restructuring so long as entering into such
agreement or agreements does not violate the Debtors’ commitments and
obligations under this Agreement; provided, however, that the Debtors shall use
commercially reasonable efforts (x) to keep confidential any solicitation,
negotiation, facilitation, and documentation by the Debtors of an Alternative
Restructuring and (y) to enter into a confidentiality agreement with any
counterparty to any agreement regarding support for and/or financing of an
Alternative Restructuring, which confidentiality agreement provides that the
existence and material terms of such Alternative Restructuring shall be kept
confidential and shall not be publicly disclosed, except in each case to the
extent required by applicable law or pursuant to such confidentiality agreements
(including any “cleansing” provisions set forth in such confidentiality
agreements) as determined by the Debtors in their sole and absolute discretion,
and the Parties each waive any right to challenge such a determination made by
the Debtors. Additionally, during the Plan Support Effective Period, the Debtors
shall use commercially reasonable efforts to substantially complete the process
of reconciling claims prior to the Effective Date of the Plan.

(b) The Debtors, the Investor Parties, Consenting Interest Holders, Consenting
Creditor Parties, and the TCEH Official Committee represent and warrant to each
of the other Parties that there are no currently effective agreements (oral or
written) or understandings, with respect to any plan of reorganization or
liquidation, proposal, offer, dissolution, winding up, liquidation,
reorganization, merger, consolidation, business combination, joint venture,
partnership, sale of assets or equity interests or restructuring (other than the
Definitive Restructuring Documents, the Alternative Restructuring Documents, and
any other proposals, agreements, or understandings relating to the Plan or an
Alternative Restructuring) involving the Debtors, or any of their assets,
properties or businesses (an “Alternative Proposal”). If the Debtors make or
receive a written proposal or expression of interest regarding an Alternative
Proposal during the Plan Support Effective Period that is reasonably likely to
lead to a Superior Proposal (as defined in the Merger Agreement), the Debtors
shall promptly notify counsel to the Parties of any such proposal or expression
of interest relating to an Alternative Proposal, with such notice to include the
material terms thereof, including (unless prohibited by a separate agreement)
the identity of the person or group of persons involved. The Debtors shall

 

18



--------------------------------------------------------------------------------

promptly furnish counsel to the Parties with copies of any written offer or
other information that they make or receive relating to an Alternative Proposal
and shall keep counsel to the Parties reasonably informed of any material
changes to such Alternative Proposal. The Debtors shall not enter into any
confidentiality agreement with a party proposing an Alternative Proposal unless
such party consents to identifying and providing to counsel to the Parties
(under a reasonably acceptable confidentiality agreement) the information
contemplated under this Section 4.3(b).

(c) Notwithstanding anything to the contrary in this Agreement, (i) the board of
directors, the board of managers, or any such similar governing body of a Debtor
shall be permitted to take (or permitted to refrain from taking) any action with
respect to the Restructuring Transactions to the extent such board of directors,
board of managers, or such similar governing body determines, in good faith
based upon advice of counsel, that taking such action, or refraining from taking
such action, as applicable, is reasonably required to comply with applicable
law, including its fiduciary duties, and (ii) the officers and employees of the
Debtors shall not be required to take any actions inconsistent with applicable
law.

 

4.4 Commitments Between and Among Investor Parties Regarding Alternative
Restructurings.

During the Plan Support Effective Period, each Investor Party agrees that:
(a) prior to entering into any discussions with any person regarding an
Alternative Restructuring, such Investor Party shall provide to each other
Investor Party (i) written notice of such proposed discussions and (ii) a
reasonable opportunity to participate in any such discussions; and (b) such
Investor Party shall not enter into any agreement regarding an Alternative
Restructuring absent written consent from the other Investor Parties; provided,
however, that this Section 4.4 shall not apply to such discussions or agreements
with any Investor Party to the extent such discussions or agreements relate
solely to such Investor Party’s capacity in an Alternative Restructuring as a
holder of E-Side Claims.

 

4.5 Commitments of the TCEH First Lien Creditors.

During the Plan Support Effective Period and the Alternative Restructuring
Support Period, each Consenting TCEH First Lien Creditor agrees that it shall:
(a) use its commercially reasonable efforts to support an expeditious resolution
of the claims and causes of action set forth in the TCEH First Lien Note
Intercreditor Action (as defined in the Plan); (b) not directly or indirectly,
or encourage any other entity to directly or indirectly, object to, delay,
impede, or otherwise oppose entry of a reasonable scheduling order by the
Bankruptcy Court with respect to the TCEH First Lien Note Intercreditor Action
that provides for the conclusion of briefing and oral argument, if any, on or
prior to November 3, 2015; (c) to the extent it holds any TCEH First Lien Note
Claims, use its commercially reasonable efforts to direct the TCEH First Lien
Notes Trustee (as defined in the Plan) to amend the complaint in the TCEH First
Lien Note Intercreditor Action as soon as reasonably practicable to include any
claim or cause of action that the TCEH First Lien Creditor Distributions (as
defined in the Plan) should be based on the TCEH First Lien Creditor
Postpetition Interest Allocated Claim Amounts (as defined in the Plan)
(hereinafter referred to as it relates to distributions under the Plan as the
“TCEH First Lien Creditor Plan Distribution Allocation Dispute” and as it

 

19



--------------------------------------------------------------------------------

relates to Adequate Protection Payments (as defined in the Cash Collateral
Order) the “TCEH First Lien Creditor Adequate Protection Payment Allocation
Dispute”); and (d) to the extent it holds any TCEH Credit Agreement Claims, not
consent to, and not direct the TCEH First Lien Agent to execute, any amendments,
modifications, waivers, or terminations of the TCEH First Lien Intercreditor
Agreement (as defined in the Plan) that would, directly or indirectly, adversely
affect any of the claims, causes of action, counterclaims, or defenses of the
parties to the TCEH First Lien Creditor Plan Distribution Allocation Dispute or
the TCEH First Lien Creditor Adequate Protection Payment Allocation Dispute,
without the consent of each Consenting TCEH First Lien Creditor; provided,
however, that nothing herein shall limit the ability to assert any defenses or
counterclaims to the complaint or amended complaint or to file any pleading,
motion, or other document in the TCEH First Lien Creditor Plan Distribution
Allocation Dispute or the TCEH First Lien Creditor Adequate Protection Payment
Allocation Dispute; provided, further, however, for the avoidance of doubt,
nothing in this Section 4.5 shall relieve any Consenting TCEH First Lien
Creditor of its obligations under Section 4.1 hereof, and the Parties agree that
nothing with respect to the TCEH First Lien Creditor Plan Distribution
Allocation Dispute or the TCEH First Lien Creditor Adequate Protection Payment
Allocation Dispute is intended to, and no Party shall take any action or
inaction that would cause such disputes to, interfere with or delay in any
material way the confirmation, implementation, and consummation of the Plan and
Restructuring Transactions, including within the time frames contemplated under
this Agreement. Further, in connection with the foregoing commitment contained
in subsection (d) of this Section 4.5, each Consenting TCEH First Lien Lender
represents that it has not previously directed the TCEH First Lien Agent to
execute any amendments, modifications, waivers, or terminations of the TCEH
First Lien Intercreditor Agreement that would adversely affect any of the
claims, causes of action, counterclaims, or defenses of the parties to the TCEH
First Lien Creditor Plan Distribution Allocation Dispute or the TCEH First Lien
Creditor Adequate Protection Payment Allocation Dispute.

 

Section 5. Commitments Regarding Alternative Restructuring.

 

5.1 Commitments of the Consenting Interest Holders and the Consenting Creditor
Parties (other than Consenting TCEH First Lien Creditors).

During the period if any, beginning on the Plan Support Termination Date (as
defined in Section 11 hereof) and ending on the Agreement Termination Date (as
defined in Section 12 hereof) applicable to the Party (such period, the
“Alternative Restructuring Support Period”), so long as an Alternative
Restructuring contains or otherwise implements, and is not inconsistent with,
the Required Alternative Terms, each Consenting Interest Holder and each
Consenting Creditor Party (other than Consenting TCEH First Lien Creditors)
agrees that:

(a) if an Alternative Restructuring is to be consummated pursuant to an
Alternative Plan, subject to receipt of the Alternative Plan Disclosure
Statement approved by the Bankruptcy Court as containing “adequate information”
as such term is defined in section 1125 of the Bankruptcy Code, and the other
Alternative Plan Solicitation Materials approved by the Bankruptcy Court;

(i) to the extent a class of Debtor Claims/Interests is permitted to vote to
accept or reject the Alternative Plan, it shall vote each such Debtor
Claim/Interest it holds in such class in the same manner as the Required TCEH
First Lien Creditors vote on such Alternative Plan by delivering its duly
executed and completed ballot(s) on a timely basis following the commencement of
solicitation, in a manner to be agreed upon by the Required TCEH First Lien
Creditors, the Consenting Interest Holders, the Required TCEH Unsecured
Noteholders, and the Required TCEH Second Lien Noteholders;

 

20



--------------------------------------------------------------------------------

(ii) to the extent it is permitted to elect whether to opt out of the releases
set forth in the Alternative Plan, it shall not elect to opt out of the releases
set forth in the Alternative Plan by timely delivering its duly executed and
completed ballot(s) indicating such election; and

(iii) it shall not change or withdraw (or cause to be changed or withdrawn) any
such vote or election;

(b) it shall not directly or indirectly, or encourage any other entity to
directly or indirectly, (i) object to, delay, impede, or take any other action
or any inaction to interfere with the acceptance, implementation, consummation,
or amendment (whether before or after confirmation, provided that such amendment
is consistent with this Agreement, including Section 13) of the Alternative Plan
or any other Alternative Restructuring; (ii) propose, file, support, vote for,
or take any other action in furtherance of any restructuring, workout, plan of
arrangement, or plan of reorganization for the Debtors (including the Plan and
the Restructuring Transactions) other than an Alternative Restructuring,
including, for the avoidance of doubt, making or supporting any filings with the
Bankruptcy Court or any regulatory agency, including the PUCT and the NRC, or
making or supporting any press release, press report or comparable public
statement, or filing with respect to any applicable restructuring, workout, plan
of arrangement, or plan of reorganization, (including the Plan and the
Restructuring Transactions) other than an Alternative Restructuring; (iii) other
than as may be required by the Bankruptcy Court with respect to any fees,
expenses, or other reimbursements that are payable from the TCEH Cash Payment,
request, or encourage or support any other creditor’s request for, a claim
against any of the TCEH Debtors for any fees, expenses, or other reimbursements
(including professional fees) pursuant to section 503(b)(3)(D) of the Bankruptcy
Code; (iv) other than as explicitly permitted or required under Section 5.1(a),
support or take any other action in furtherance of any Alternative
Restructuring, including, for the avoidance of doubt, making or supporting any
filings with the Bankruptcy Court or any regulatory agency, including the PUCT
and the NRC, or making or supporting any press release, press report or
comparable public statement, or filing, if both the Debtors and the Required
TCEH First Lien Creditors have filed competing Alternative Restructurings; or
(v) exercise any right or remedy for the enforcement, collection, or recovery of
any claim against the Debtors or any direct or indirect subsidiaries of the
Debtors that are not Debtors other than as permitted by the Alternative Plan,
any other Alternative Restructuring, and the Settlement Agreement; and

(c) it shall not direct any administrative agent or indenture trustee (as
applicable) to take any action inconsistent with such Party’s respective
obligations under this Agreement, and

 

21



--------------------------------------------------------------------------------

if any applicable administrative agent or indenture trustee takes any action
inconsistent with a Parties’ obligations under this Agreement, such Party shall
promptly direct such administrative agent or indenture trustee to cease and
refrain from taking any such action.

Notwithstanding anything to the contrary in this Agreement, the Consenting
Interest Holders shall have no obligations under this Agreement to support, and
reserve all of their rights to object to, any proposed restructuring for the
Debtors contemplating a sale or transfer of any or all of the TCEH Debtors’
assets, including any Alternative Restructuring, that generates an unpaid cash
income tax liability to the Debtors, as determined by the Consenting Interest
Holders in their reasonable discretion.

 

5.2 Commitments of Hunt.

If (A) the Merger Agreement is validly terminated after (i) the joint filing
made by Hunt and Oncor with the PUCT relating to the Restructuring Transactions
is rejected by the PUCT; (ii) the approval of such filing by the PUCT is not
granted because it is conditioned upon the acceptance of conditions and
restrictions that are rejected by Parent, the Purchasers or Hunt or (iii) such
filing is withdrawn by or with the written consent of Parent, the Purchasers or
Hunt because it has not been approved by the PUCT or because Parent, the
Purchasers or Hunt are not able to reach agreement with the PUCT regarding any
such conditions or restrictions or (B) the Merger Agreement is validly
terminated (x) in accordance with Section 8.2 of the Merger Agreement, (y) by
either EFH or EFIH in accordance with Section 8.3(a) or 8.3(b) of the Merger
Agreement or (z) by either EFH or EFIH in accordance with Section 8.3(g) of the
Merger Agreement if such termination pursuant to Section 8.3(g) of the Merger
Agreement occurs on or after June 30, 2016, then, in the case of either clause
(A) or (B), during the period, if any, beginning on the Plan Support Termination
Date (as defined in Section 11 hereof) and ending on the Agreement Termination
Date (as defined in Section 12.10 hereof) applicable to Hunt, neither Hunt nor
any of its Affiliates shall, directly or indirectly, or encourage any other
entity to, directly or indirectly, (a) object to, delay, impede, or take any
other action or any inaction to interfere with the acceptance, implementation,
consummation or amendment (whether before or after confirmation, provided that
such amendment was made consistent with this Agreement, including Section 13) of
an Alternative Plan or any other Alternative Restructuring; or (b) propose,
file, support, or take any other action in furtherance of any restructuring,
workout, plan of arrangement, or plan of reorganization for the Debtors
(including the Plan and the Restructuring Transactions) other than an
Alternative Restructuring, including, for the avoidance of doubt, making or
supporting any filings with the Bankruptcy Court or any regulatory agency,
including the PUCT, FERC or the NRC, or making or supporting any public
statements with respect to any restructuring, workout, plan of arrangement, or
plan of reorganization for the Debtors other than an Alternative Plan or any
other Alternative Restructuring.

Notwithstanding anything in this Section 5.2 to the contrary, neither Hunt nor
any of its Affiliates shall be prohibited or restricted from taking any actions
that they determine in their reasonable discretion are necessary or appropriate,
including intervening in any proceedings before or making or supporting any
filings with the PUCT, in order (i) to preserve and protect the business,
operations, goodwill or assets of any existing electric utility (excluding Oncor
Electric Delivery Company LLC) or electric utility property real estate
investment trust in the

 

22



--------------------------------------------------------------------------------

State of Texas for which any of them or their direct or indirect equity owners
exercise management control or provide management services or in which any such
persons has a direct or indirect equity interest, including InfraREIT, Inc.
(“InfraREIT”) and Sharyland Utilities, L.P. and their respective subsidiaries or
(ii) based on the advice of counsel, to fulfill the contractual, legal or other
duties and obligations that any such Person has to or in respect of any such
existing electric utility or electric utility investment trust or subsidiary. In
addition, the parties hereto expressly acknowledge and agree that Hunt and its
Affiliates have no obligation to bind or seek to bind InfraREIT or its
subsidiaries to the foregoing provisions of this Section 5.2, it being
understood that InfraREIT and its subsidiaries are not parties to this Agreement
and have no liabilities or obligations of any kind hereunder.

 

5.3 Commitments of the TCEH Official Committee.

(a) During the Alternative Restructuring Support Period, if any, so long as an
Alternative Restructuring contains or otherwise implements and is not
inconsistent with the Required Alternative Terms, the TCEH Official Committee,
in its capacity as a fiduciary for the unsecured creditors of the TCEH Debtors
and EFH Corporate Services, agrees that it shall not directly or indirectly, or
encourage any other entity to directly or indirectly, (i) object to, delay,
impede, or take any other action or any inaction to interfere with the
acceptance, implementation, consummation, or amendment (whether before or after
confirmation, provided that such amendment is consistent with this Agreement,
including Section 13) of the Alternative Plan or any other Alternative
Restructuring; (ii) propose, file, support, vote for, or take any other action
in furtherance of any restructuring, workout, plan of arrangement, or plan of
reorganization for the Debtors (including the Plan and the Restructuring
Transactions) other than an Alternative Restructuring, including, for the
avoidance of doubt, making or supporting any filings with the Bankruptcy Court
or any regulatory agency, including the PUCT and the NRC, or making or
supporting any press release, press report or comparable public statement, or
filing with respect to any restructuring, workout, plan of arrangement, or plan
of reorganization (including the Plan but excluding any Alternative
Restructuring); (iii) support or take any other action in furtherance of any
Alternative Restructuring, including, for the avoidance of doubt, making or
supporting any filings with the Bankruptcy Court or any regulatory agency,
including the PUCT and the NRC, or making or supporting any press release, press
report or comparable public statement, or filing, if both the Debtors and the
Required TCEH First Lien Creditors have filed competing Alternative
Restructurings; or (iv) exercise any right or remedy for the enforcement,
collection, or recovery of any claim against the Debtors or any direct or
indirect subsidiaries of the Debtors that are not Debtors other than as
permitted by the Alternative Plan, any other Alternative Restructuring, and the
Settlement Agreement.

(b) Notwithstanding anything contained in this Section 5.3, (i) if the TCEH
Official Committee determines in good faith after consultation with its
financial advisors and legal counsel and based on the advice of such counsel,
that supporting the Alternative Restructuring would be inconsistent with the
exercise of its fiduciary duties with respect to the unsecured creditors of EFH
Corporate Services, the TCEH Official Committee shall be relieved of its
obligations under this Section 5.3 to support such Alternative Restructuring
solely with respect to EFH Corporate Services; and (ii) the TCEH Official
Committee reserves its right to pursue any good-faith objection with respect to
the allowance of any Claim that would materially reduce recoveries to holders of
General Unsecured Claims Against the TCEH Debtors Other Than EFCH or EFH
Corporate Services during the Alternative Restructuring Support Period.

 

23



--------------------------------------------------------------------------------

5.4 Commitments of the Consenting TCEH First Lien Creditors.

During the Alternative Restructuring Support Period, if any, each Consenting
TCEH First Lien Creditor agrees:

(a) that it shall not directly or indirectly, or encourage any other entity to
directly or indirectly, propose, file, support, vote for, or take any other
action in furtherance of any restructuring, workout, plan of arrangement, or
plan of reorganization for the Debtors (including the Plan and the Restructuring
Transactions) other than an Alternative Restructuring, including, for the
avoidance of doubt, making or supporting any filings with the Bankruptcy Court
or any regulatory agency, including the PUCT and the NRC, or making or
supporting any press release, press report or comparable public statement, or
filing with respect to any restructuring, workout, plan of arrangement, or plan
of reorganization for the Debtors (including the Plan and the Restructuring
Transactions) other than an Alternative Restructuring;

(b) if an Alternative Restructuring is to be consummated pursuant to an
Alternative Plan, subject to receipt of the Alternative Plan Disclosure
Statement approved by the Bankruptcy Court as containing “adequate information”
as such term is defined in section 1125 of the Bankruptcy Code, and the other
Alternative Plan Solicitation Materials approved by the Bankruptcy Court, it
shall:

(i) to the extent a class of Debtor Claims/Interests is permitted to vote to
accept or reject the Alternative Plan, vote each such claim or interest it holds
in such class to accept the Alternative Plan by delivering its duly executed and
completed ballot(s) accepting the Alternative Plan on a timely basis following
the commencement of the solicitation

(ii) to the extent a holder of Debtor Claims/Interests is permitted to elect
whether to opt out of the releases set forth in the Alternative Plan, elect not
to opt out of the releases set forth in the Alternative Plan by timely
delivering its duly executed and completed ballot(s) indicating such election;
and

(iii) not change or withdraw (or cause to be changed or withdrawn) any such vote
or election;

(c) it shall (i) use commercially reasonable efforts to assist in obtaining
approval of an Alternative Restructuring as soon as reasonably practicable in
accordance with the Bankruptcy Code and on terms consistent with this Agreement
and (ii) execute and deliver any other agreements reasonably required to obtain
confirmation of and consummate an Alternative Restructuring;

(d) if the Alternative Restructuring is to be consummated pursuant to an asset
sale or other similar transaction, it shall take such actions as are
commercially reasonable and appropriate to assist in obtaining Bankruptcy Court
approval of an Alternative APA and the Alternative APA Order as soon as
reasonably practicable;

 

24



--------------------------------------------------------------------------------

(e) it shall not directly or indirectly, or encourage any other entity to
directly or indirectly, (i) object to, delay, impede, or take any other action
or any inaction to interfere with the acceptance, implementation, consummation,
or amendment (whether before or after confirmation, provided that such amendment
is consistent with this Agreement, including Section 13) of an Alternative Plan
or any other Alternative Restructuring; (ii) exercise any right or remedy for
the enforcement, collection, or recovery of any claim against the Debtors or any
direct or indirect subsidiaries of the Debtors that are not Debtors other than
as permitted by any Alternative Restructuring and the Settlement Agreement (if
approved by the Bankruptcy Court); and

(f) it shall not direct any administrative agent, collateral agent, or indenture
trustee (as applicable) to take any action inconsistent with such Party’s
respective obligations under this Agreement, and if any applicable
administrative agent, collateral agent, or indenture trustee takes any action
inconsistent with a Parties’ obligations under this agreement, such Party shall
promptly direct such administrative agent, collateral agent, or indenture
trustee to cease and refrain from taking any such action.

Notwithstanding anything in this Section 5.4 to the contrary, (y) during the
Alternative Restructuring Support Period, the Consenting TCEH First Lien
Creditors shall have no obligations under this Agreement to support (and may
vote their TCEH First Lien Claims to reject), and reserve all of their rights to
object to and otherwise litigate in connection with, any disclosure statement,
plan of reorganization, or other restructuring transaction for any Debtor that
is not filed or supported by the Required TCEH First Lien Creditors (including
any proposed amendment to the Plan for the purpose of incorporating an
Alternative Plan); provided, however, that if the Debtors file or propose any
Alternative Restructuring for the EFH Debtors or the EFIH Debtors (i) that is
not materially inconsistent with and does not adversely affect any Alternative
Restructuring for the TCEH Debtors filed or supported by the Required TCEH First
Lien Creditors and (ii) for so long as the Debtors are not continuing to object
to or otherwise obstruct such Alternative Restructuring for the TCEH Debtors,
the obligations set forth in this Section 5.4 shall apply to the Consenting TCEH
First Lien Creditors with respect to such Alternative Restructuring for the EFH
Debtors or the EFIH Debtors proposed by the Debtors; and (z) subject to the
terms of the Amended Cash Collateral Order (as defined below), the Consenting
TCEH First Lien Creditors shall be permitted to take or direct any action
relating to the maintenance, protection, or preservation of the Prepetition
Collateral (as defined in the Cash Collateral Order (as defined below)), and
reserve all rights and remedies with respect thereto, including in relation to
the TCEH Debtors’ use of cash collateral, and nothing herein shall be deemed to
waive or release any such rights or remedies; provided, however, that the
Consenting TCEH First Lien Creditors shall take no action in opposition of or
otherwise inconsistent with Section 6 of this Agreement.

Furthermore, notwithstanding anything in this Section 5.4 or this Agreement to
the contrary except Sections 6.1 and 6.2 of this Agreement, no Consenting TCEH
First Lien Creditor shall be required to support, or vote in favor of, or
otherwise be bound by the requirements of Section 5.4 with respect to, an
Alternative Restructuring that does not provide

 

25



--------------------------------------------------------------------------------

that: (i) the allocation of distributions among the TCEH First Lien Claims is to
be made in accordance with the terms of the Plan; and (ii) the ability of the
TCEH First Lien Notes Trustee or any Consenting TCEH First Lien Creditor to
pursue or defend the TCEH First Lien Creditor Plan Distribution Allocation
Dispute and the TCEH First Lien Creditor Adequate Protection Payment Allocation
Dispute, to the extent set forth in the Plan, is preserved.

 

5.5 Commitments of the Debtors and Reservation of Rights.

(a) During the Alternative Restructuring Support Period, if any, so long as the
Alternative Plan or any other Alternative Restructuring contains or otherwise
implements and is not inconsistent with the Required Alternative Terms, the
Debtors shall make commercially reasonable efforts to (a) support and take all
steps reasonably necessary or desirable to consummate an Alternative Plan or any
other Alternative Restructuring in accordance with this Agreement, including the
preparation, execution (where applicable) and filing of the Alternative
Restructuring Documents, (b) take all steps reasonably necessary to obtain
Bankruptcy Court approval of the Alternative Restructuring Documents, as
applicable, (c) take all steps reasonably necessary to obtain any and all
required regulatory and/or third-party approvals of an Alternative Plan or any
other Alternative Restructuring as soon as possible, (d) take all other steps
reasonably necessary to complete an Alternative Plan or any other Alternative
Restructuring, (e) not object to, delay, impede, or take any other action or any
inaction that is inconsistent with, or is intended to or is reasonably likely to
interfere with the acceptance, implementation, consummation, or amendment
(whether before or after confirmation, provided that such amendment is
consistent with this Agreement, including Section 13) of an Alternative Plan or
any other Alternative Restructuring, (f) not propose, file, support, vote for,
or take any other action in furtherance of any restructuring, workout, plan of
arrangement, or plan of reorganization for the Debtors (including the Plan and
the Restructuring Transactions) other than an Alternative Restructuring,
including, for the avoidance of doubt, making or supporting any filings with the
Bankruptcy Court or any regulatory agency, including the PUCT and the NRC, or
making or supporting any press release, press report or comparable public
statement, or filing with respect to any restructuring, workout, plan of
arrangement, or plan of reorganization for the Debtors (including the Plan and
the Restructuring Transactions) other than an Alternative Restructuring, and
(g) substantially complete the process of reconciling claims before the
Effective Date of an Alternative Plan.

(b) Notwithstanding anything in this Section 5.5 to the contrary, during the
Alternative Restructuring Support Period, the Debtors shall have no obligations
under this Agreement to support, and reserve all of their rights to object to
and otherwise litigate in connection with, any disclosure statement, plan of
reorganization, or other restructuring transaction for the Debtors that is not
filed by the Debtors, including any Alternative Restructuring filed by the TCEH
First Lien Creditors.

 

5.6 Commitments With Respect to Claims Against the EFH Debtors and the EFIH
Debtors.

Notwithstanding anything to the contrary in this Agreement, the Fidelity Funds,
each Consenting EFIH PIK Noteholder, and each Consenting EFIH Second Lien
Noteholder, and any Permitted Transferee (defined below) of such Parties with
respect to E-Side Claims, shall be permitted to vote to reject and object to an
Alternative Restructuring solely as it relates to

 

26



--------------------------------------------------------------------------------

Debtor Claims/Interests against the EFH Debtors or the EFIH Debtors (“E-Side
Claims”) held by such Parties (including by beneficial ownership) and exercise
its rights and remedies as a holder of such E-Side Claims, and shall not
otherwise be bound by or subject to Section 3.2, Section 5 (other than this
Section 5.6) or Section 6 with respect to such E-Side Claims; provided, however,
for the avoidance of doubt, nothing in this Section 5.6 shall waive or diminish
such Party’s obligations (a) under this Agreement with respect to all other
Debtor Claims/Interests or (b) under the Fidelity Claims Settlement or EFIH PIK
Note Claims Settlement; provided, further, however, that such Parties shall take
no action in opposition of or otherwise inconsistent with the terms of the
Settlement Agreement, whether or not approved by the Bankruptcy Court.

 

Section 6. Additional Commitments.

 

6.1 Additional Commitments Between and Among the Consenting Creditor Parties,
the TCEH First Lien Agent, and the TCEH Official Committee.

Notwithstanding anything to the contrary in this Agreement (subject to
Sections 5.3(b) and 5.6), each Consenting Creditor Party, the TCEH First Lien
Agent, solely in its capacity as such, and the TCEH Official Committee covenants
and agrees that, beginning on the Agreement Effective Date, and unless and until
such Party’s obligations under this Agreement are terminated pursuant to
Section 12:

(a) it will not propose, file, support, vote for, or take any other action in
furtherance of, and will vote against (if entitled to vote) any Alternative
Restructuring with respect to one or more of the TCEH Debtors (other than any
Alternative Restructuring solely with respect to one or more TCEH Debtors whose
total assets are less than 2.5% of the consolidated total assets, or whose
revenues are less than 2.5% of the consolidated revenues, of all the TCEH
Debtors as of the date of such Alternative Restructuring), as applicable, that
does not contain or otherwise implement the following terms (the “Required TCEH
Alternative Terms”):

(i) upon consummation of such an Alternative Restructuring, holders of Allowed
TCEH First Lien Deficiency Claims, Allowed TCEH Unsecured Note Claims, Allowed
TCEH Second Lien Note Claims, Allowed PCRB Claims, and Allowed General Unsecured
Claims Against the TCEH Debtors Other Than EFCH shall receive, in the aggregate,
$550 million in Cash (which shall be subject to reduction only pursuant to
Section 11 of this Agreement and Section 2.7 of the Settlement Agreement, and
shall not otherwise be subject to dilution or reduction as a consequence of any
claim or liability incurred as a result of any act, event or transaction) (the
“TCEH Cash Payment”). The TCEH Cash Payment shall be made (i) from the Cash on
hand at the TCEH Debtors and, if none (or if Cash on hand is insufficient to
make the full amount of the TCEH Cash Payment), the first proceeds of any sale,
transfer, or other disposition of, or any financing or similar transaction
secured or supported by the Prepetition Collateral (as defined in the Cash
Collateral Order) (the “TCEH Cash Payment Carve Out”) and (ii) before any
payment or other distribution (including transfer) is made in connection with
such an Alternative Restructuring to the holders of Allowed TCEH First Lien
Claims (the “TCEH First Lien Creditors”); provided, however, that the TCEH Cash
Payment Carve Out shall be subordinate in all respects

 

27



--------------------------------------------------------------------------------

to: (a) the RCT Reclamation Support Carve Out (as defined in the Cash Collateral
Order); (b) the Carve Out (as defined in the Cash Collateral Order); and (c) the
Permitted Liens (as defined in the Cash Collateral Order). If the Settlement
Agreement is not approved and the Plan is not consummated, upon consummation of
an Alternative Restructuring, (y) the TCEH Unsecured Group (but not the
individual members thereof) and the TCEH Unsecured Notes Indenture Trustee shall
be paid from the TCEH Cash Payment the reasonable and documented out-of-pocket
fees, expenses, and reimbursements of such Entities (including professional
fees) that would not be subject to or covered by the TCEH Unsecured Notes
Indenture Trustee’s “charging lien,” and which have not been paid or otherwise
reimbursed by the Debtors, and (z) the TCEH Second Lien Group (but not the
individual members thereof) and Wilmington Savings Fund Society, as successor
indenture trustee to The Bank of New York Mellon (the “TCEH Second Lien Notes
Indenture Trustee”) shall be paid from the TCEH Cash Payment the reasonable and
documented out-of-pocket fees, expenses, and reimbursements of such Entities
(including professional fees) that would not be subject to or covered by the
TCEH Second Lien Notes Indenture Trustee’s “charging lien” and which have not
been paid or otherwise reimbursed by the Debtors; in the case of each of clause
(y) and (z), unless otherwise ordered by the Bankruptcy Court (or other court of
competent jurisdiction). For the avoidance of doubt, any distribution of the
TCEH Cash Payment that would otherwise be made to or received by holders of
Allowed TCEH First Lien Deficiency Claims pursuant to this Section 6.1(a)(i)
shall be subject to Section 6.1(a)(ii) of this Agreement;

(ii) the TCEH First Lien Creditors will waive, and the TCEH First Lien Agent
will not take any action to interfere or that is inconsistent with the waiver
of, any recovery or distribution on account of (but not voting rights in respect
of) the Allowed TCEH First Lien Deficiency Claims (including any recovery or
distribution provided for in Section 6.1(a)(i)) (the “Limited Waiver”) for the
benefit of the holders of Allowed TCEH Unsecured Note Claims, Allowed TCEH
Second Lien Note Claims, and Allowed General Unsecured Claims Against the TCEH
Debtors Other Than EFCH (collectively, the “Beneficiary-Claimants”), such that
any payment or other distribution (including transfer) that would otherwise have
been made to, or for the benefit of, one or more of the TCEH First Lien
Creditors on account of their Allowed TCEH First Lien Deficiency Claims pursuant
to an Alternative Restructuring will instead be paid or distributed pro rata to
the Beneficiary-Claimants on the basis of the amounts of their respective
Allowed Claims; provided, however, that, (x) if the Bankruptcy Court (or other
court of competent jurisdiction) determines that the Limited Waiver cannot be
for the benefit of only the Beneficiary-Claimants or (y) if each of the Required
TCEH Unsecured Noteholders, the Required TCEH Second Lien Noteholders, and the
TCEH Official Committee agree, in consultation with the Consenting TCEH First
Lien Creditors, then the Limited Waiver shall be for the benefit of the
Beneficiary-Claimants and such other holders of Allowed Unsecured Claims against
the TCEH Debtors as ordered by such court or agreed by the Required TCEH
Unsecured Noteholders, the Required TCEH Second Lien Noteholders, and the TCEH
Official Committee, in consultation with the Consenting TCEH First Lien
Creditors, but in no event shall include the holders of Allowed TCEH First Lien
Deficiency Claims, such that any payment or other distribution (including
transfer) that would

 

28



--------------------------------------------------------------------------------

otherwise have been made to, or for the benefit of, one or more of the TCEH
First Lien Creditors on account of their Allowed TCEH First Lien Deficiency
Claims pursuant to an Alternative Restructuring will instead be paid or
distributed pro rata to the Beneficiary-Claimants and such other holders of
Allowed Unsecured Claims against the TCEH Debtors on the basis of the amounts of
their respective Allowed Claims. For the avoidance of doubt, (A) under no
circumstances will any Holder of a TCEH First Lien Deficiency Claim receive on
account of such claim any portion of or distribution from the TCEH Cash Payment,
and (B) the Limited Waiver shall not increase the aggregate amount of payments,
distributions, or transfers required pursuant to Section 6.1(a)(i) and only
relates to the allocation of such payments, distributions and transfers as
between the holders of Allowed Unsecured Claims against the TCEH Debtors;

(iii) upon consummation of any such Alternative Restructuring, (A) the TCEH
Debtors’ current and former officers, directors, and managers, the Consenting
Interest Holders (including affiliates thereof), Holders of TCEH First Lien
Claims, Holders of TCEH Unsecured Note Claims, Holders of TCEH Second Lien
Claims, Holders of PCRB Claims, Holders of Allowed General Unsecured Claims
Against the TCEH Debtors Other Than EFCH, and the TCEH Official Committee and
its members, each such Entity’s respective current and former affiliates, and
each such Entity’s and its current and former affiliates’ current and former
equity holders (regardless of whether such interests are held directly or
indirectly), predecessors, successors, and assigns, subsidiaries, and their
current and former officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, and
other professionals (each in their capacities as such) shall receive standard
exculpation and releases of all of the TCEH Debtors’ Estate claims and Causes of
Action against such Entities, including all claims and Causes of Action against
such Entities proposed to be released under the Plan or the Settlement Agreement
(whether or not the Plan is consummated or the Settlement Agreement is
approved), and, to the fullest extent permitted by applicable law, releases of
all claims and Causes of Action against such Entities held by Holders of Claims
against or Interests in the TCEH Debtors approved on or before consummation of
any form of Alternative Restructuring with respect to the TCEH Debtors,
including any request to modify the automatic stay and foreclose on any of the
TCEH Debtors’ assets, except that with respect to any releases of claims or
Causes of Action by and among the holders of TCEH First Lien Claims as against
each other, such releases shall be as agreed to by the Consenting TCEH First
Lien Creditors, and (B) the Parties shall be deemed to agree to such exculpation
and releases;

(iv) upon consummation of any such Alternative Restructuring, all Non-TCEH
Debtor Intercompany Claims, including any derivative claims, asserted on behalf
of the Debtors that any Party would have been legally entitled to assert
(whether individually or collectively) shall be released or discharged;
provided, for the avoidance of doubt, that the Parties shall be deemed to agree
to such releases; provided, further, that any Alternative Restructuring of the
TCEH Debtors shall not be inconsistent with the Settlement Intercompany Claim
(as defined below);

 

29



--------------------------------------------------------------------------------

(v) the Reorganized TCEH Debtors shall waive all Causes of Action against
creditors of the TCEH Debtors and EFH Corporate Services that arise under
sections 544, 547, 548, and 549 of the Bankruptcy Code and state fraudulent
conveyance law; and

(vi) the same terms, treatment, and conditions set forth in the Plan and in this
Agreement (including Sections 10(l), 10(m), 10(n), and 10(o) hereof) regarding
each of the 2015 Compensation Order, the 2016 Compensation Order (which shall be
in form and substance reasonably acceptable to the Required TCEH First Lien
Creditors), the Reorganized Debtor Management Incentive Plans, the New Employee
Agreements/Arrangements, and the Employment Agreements in existence as of the
date of such Alternative Restructuring;

(b) it will not propose, file, support, vote for, or take any other action in
furtherance of, and will vote against (if entitled to vote) any Alternative
Restructuring with respect to one or more of the EFH Debtors or the EFIH
Debtors, as applicable, that does not contain or otherwise implement the
following terms (the “Required EFH Alternative Terms,” and together with the
Required TCEH Alternative Terms, as applicable to a Debtor that is subject to an
Alternative Restructuring, the “Required Alternative Terms”):3

(i) upon consummation of such an Alternative Restructuring, (A) the EFH and EFIH
Debtors’ current and former officers, directors, and managers and the Consenting
Interest Holders (including affiliates thereof), each such Entity’s respective
current and former affiliates, and each such Entity’s and its current and former
affiliates’ current and former equity holders (regardless of whether such
interests are held directly or indirectly), predecessors, successors, and
assigns, subsidiaries, and their current and former officers, directors,
managers, principals, members, employees, agents, advisory board members,
financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals (each in their capacity as
such) shall receive standard exculpation and releases of all of the EFH and EFIH
Debtors’ Estate claims and Causes of Action against such Entities, including all
claims and Causes of Action against such Entities proposed to be released under
the Plan or the Settlement Agreement (whether or not the Plan is consummated or
the Settlement Agreement is approved) and, to the fullest extent permitted by
applicable law, releases of all claims and Causes of Action against such
Entities held by Holders of Claims against or Interests in the EFH and EFIH
Debtors approved on or before consummation of any form of Alternative
Restructuring with respect to the EFH Debtors and the EFIH Debtors, including
any request to modify the automatic stay and foreclose on any of the EFH
Debtors’ or the EFIH Debtors’ assets, and (B) the Parties shall be deemed to
agree to such exculpation and releases;

 

3  For the avoidance of doubt, in any Alternative Restructuring that only
includes the TCEH Debtors, the Required Alternative Terms shall only include the
Required TCEH Alternative Terms, and in any Alternative Restructuring that only
includes the EFH Debtors and/or the EFIH Debtors, the Required Alternative Terms
shall only include the Required EFH Alternative Terms.

 

30



--------------------------------------------------------------------------------

(ii) all Non-EFH Debtor Intercompany Claims and all Non-EFIH Debtor Intercompany
Claims, including any derivative claims, asserted on behalf of the Debtors that
any Party would have been legally entitled to assert (whether individually or
collectively) shall be released or discharged; provided, for the avoidance of
doubt, that the Parties shall be deemed to agree to such releases; provided,
further, that unless otherwise agreed by the Debtors and the Required TCEH First
Lien Lenders, TCEH shall have an Allowed, non-priority, unsecured Claim against
EFH in the amount of $700 million provided for in any Alternative Restructuring
of the EFH Debtors (the “Settlement Intercompany Claim”); provided, further,
that in connection with (A) any such Alternative Plan that includes the TCEH
Debtors, TCEH shall be deemed to vote in the same manner as the class of claims
that includes the TCEH First Lien Secured Claims (as defined in the Plan), or
(B) any Alternative Plan other than as set forth in (A), the Required TCEH First
Lien Creditors shall have the sole right to submit a vote to accept or reject
such plan of reorganization on account of the Settlement Intercompany Claim on
behalf of TCEH; provided, further, however, that if EFH at any time ceases to be
a Party to this Agreement, this paragraph (ii) shall not be a Required
Alternative Term; and

(iii) the Reorganized EFH Debtors and the Reorganized EFIH Debtors, as
applicable, shall waive all Causes of Action against creditors of the TCEH
Debtors and EFH Corporate Services that arise under sections 544, 547, 548, and
549 of the Bankruptcy Code and state fraudulent conveyance law.

(c) it shall (i) adjourn indefinitely or agree to an indefinite adjournment of
any litigation or requests for standing to pursue litigation, including the TCEH
Ad Hoc Standing Motion and the TCEH Official Committee Standing Motion, and any
related deadlines (including the Challenge Period Termination Date (as defined
in the Cash Collateral Order)), with respect to any claim or Cause of Action
against, or that otherwise relates to or adversely affects, the TCEH First Lien
Creditors that is proposed to be settled or released pursuant to the terms of
the Settlement Agreement, whether or not approved by the Bankruptcy Court,
including the TCEH Official Committee Standing Motion and the TCEH Ad Hoc
Standing Motion; (ii) not pursue (but may defend consistent with this
Agreement), in any manner, seek standing to pursue, or encourage or support
others to pursue or seek standing to pursue, any of the claims or causes of
action described in the TCEH Ad Hoc Standing Motion or the TCEH Official
Committee Standing Motion; and (iii) use its commercially reasonable efforts to
oppose any litigation or requests for standing to pursue litigation with respect
to any claim or cause of action that is proposed to be settled pursuant to the
Plan or the Settlement Agreement, including the EFH Official Committee Standing
Motion;

(d) any limitations period applicable to any claim or cause of action against,
or that otherwise relates to or adversely affects, the TCEH First Lien Creditors
that is proposed to be settled or released pursuant to the terms of the
Settlement Agreement, whether or not approved by the Bankruptcy Court including
the TCEH Official Committee Standing Motion and TCEH Ad Hoc Standing Motion,
shall be tolled and suspended, and all claims, arguments or defenses applicable
to such claims, or to any defenses thereto that are based upon the passage of
time (including all statute of limitations and repose and any claim of waiver,
laches, or other time-based claim or defense) shall be tolled and suspended (to
the extent the applicable limitations period has not already expired under
applicable law as of the Agreement Effective Date);

 

31



--------------------------------------------------------------------------------

(e) promptly following the earliest to occur of (i) the Settlement Agreement
Effective Date (as defined in the Settlement Agreement), (ii) the Effective Date
of the Plan, and (iii) consummation of an Alternative Restructuring and receipt
of the TCEH Cash Payment as set forth in Section 6.1(a)(i)-(ii), it shall
dismiss or withdraw with prejudice, or agree to such dismissal or withdrawal of,
any litigation or request described in Section 6.1, and any and all related
claims and causes of action shall be forever released without further notice or
action by any Party or the Bankruptcy Court.

 

6.2 Additional Commitments Between and Among the Debtors, Consenting Interest
Holders, Consenting Creditor Parties, and the TCEH Official Committee.

(a) Notwithstanding anything in this Agreement to the contrary, each Debtor and
Consenting Interest Holder covenants and agrees that, beginning on the Agreement
Effective Date (or, with respect to the Debtors, the date of entry by the
Bankruptcy Court of the PSA Approval Order), and unless and until such Party’s
obligations under this Agreement are terminated pursuant to Section 12:

(i) it will not propose, file, support, vote for, or take any other action in
furtherance of, and will vote against (if entitled to vote) any Alternative
Restructuring with respect to all of the Debtors that does not contain or
otherwise implement the Required Alternative Terms;

(ii) it shall adjourn indefinitely or agree to an indefinite adjournment of any
deadlines (including under the Case Matters Protocol) related to any litigation
or requests for standing to pursue litigation with respect to any claim or cause
of action described in Section 6.1(c)(i); and

(iii) any limitations period applicable to any claim or cause of action
described in Section 6.1(c)(i) shall be tolled and suspended, and all claims,
arguments or defenses applicable to such claims, or to any defenses thereto that
are based upon the passage of time (including all statute of limitations and
repose and any claim of waiver, laches, or other time-based claim or defense)
shall be tolled and suspended (to the extent the applicable limitations period
has not already expired under applicable law as of the Agreement Effective
Date).

(b) Notwithstanding anything in this Agreement to the contrary (subject to
Sections 5.3(b) and 5.6), each Party covenants and agrees that, beginning on the
Agreement Effective Date, and unless and until such Party’s obligations under
this Agreement are terminated pursuant to Section 12:

(i) it shall adjourn indefinitely or agree to an indefinite adjournment of any
litigation or requests for standing to pursue litigation, and any related
deadlines (including under the Case Matters Protocol), and not pursue (but may
defend consistent with this Agreement) in any manner, seek standing to pursue,
or object to any settlement of any claim or cause of action against a Consenting
Interest Holder or the

 

32



--------------------------------------------------------------------------------

Debtors’ officers, directors, or managers, or by one Debtor against another
Debtor proposed to be settled or released under the Plan, the Settlement
Agreement, or the Required Alternative Terms, or (except with respect to the
Consenting TCEH First Lien Creditors) the Alternative Plan or any other
Alternative Restructuring, as applicable, including (x) any claims against the
Debtors and their affiliates, equity owners, directors, managers, officers,
creditors, or any other person or entity, (y) any causes of action of the
Debtors against their affiliates, direct or indirect equity owners, directors,
managers, officers, creditors, or any other person or entity, or (z) any of the
claims or causes of action described in the Litigation Letters, but excluding,
for the avoidance of doubt, any good-faith objection by the TCEH Official
Committee with respect to the allowance of any Claim that would materially
reduce recoveries to holders of General Unsecured Claims Against the TCEH
Debtors Other Than EFCH or EFH Corporate Services; provided that until the
earlier of the entry of the Settlement Order and the consummation of the Plan or
an Alternative Restructuring, the Consenting TCEH First Lien Creditors reserve
all rights with respect to any claim of a TCEH Debtor against any other Debtor,
but, for the avoidance of doubt, are required to support the allowance and
amount of any such claims as set forth in the Settlement Agreement and the
Required Alternative Terms;

(ii) any limitations period applicable to any claim or cause of action described
in Section 6.2(b)(i) shall be tolled and suspended, and all claims, arguments or
defenses applicable to such claims and causes of action, or to any defenses
thereto that are based upon the passage of time (including all statute of
limitations and repose and any claim of waiver, laches, or other time-based
claim or defense) shall be tolled and suspended (to the extent the applicable
limitations period has not already expired under applicable law as of the
Agreement Effective Date);

(iii) promptly following the earliest to occur of (i) the Settlement Agreement
Effective Date (as defined in the Settlement Agreement), (ii) the Effective Date
of the Plan, and (iii) consummation of an Alternative Restructuring and receipt
of the TCEH Cash Payment as set forth in Section 6.1(a)(i)-(ii), it shall
dismiss or withdraw with prejudice, or agree to such dismissal or withdrawal of,
any litigation or request described in Section 6.2(b)(i), and any and all
related claims and causes of action shall be forever released without further
notice or action by any Party or the Bankruptcy Court; and

(iv) in the event an Entity that is not a Party pursues and recovers on a claim
or cause of action described in Sections 6.1 or 6.2 against the EFH Debtors or
the EFIH Debtors, the Holders of EFH Interests, any other Consenting Interest
Holders, or the Debtors’ directors, officers, or managers, any such recovery or
distribution on account of such claim or cause of action received by a
Consenting Creditor Party shall be deposited in and held in an escrow account
and, (i) upon consummation of an Alternative Restructuring and receipt of the
TCEH Cash Payment as set forth in Section 6.1(a)(i)-(ii), released to EFH or its
designee for the benefit of the EFH Debtors, the EFIH Debtors, the Consenting
Interest Holders, and the Debtors’ officers, directors, or managers and
distributed to them based on any economic losses incurred by each as a result of
the litigation of the claims and causes of action described in Sections 6.1 or
6.2, and (ii) in all other events, returned to each Party that deposited such
recoveries or distribution into escrow.

 

33



--------------------------------------------------------------------------------

6.3 Additional Commitments Between and Among the Consenting Interest Holders and
certain of the Consenting TCEH Creditor Parties.

Upon consummation of an Alternative Restructuring for the EFH Debtors, TCEH
Debtors, and EFIH Debtors that includes all releases in Section 2.3 of the
Settlement Agreement, Texas Holdings agrees that it will pay over and deposit
into escrow for the benefit of holders of Allowed TCEH Unsecured Note Claims,
Allowed TCEH Second Lien Note Claims, Allowed PCRB Claims, and Allowed General
Unsecured Claims Against the TCEH Debtors Other Than EFCH (but, in no event,
holders of Allowed TCEH First Lien Deficiency Claims) 100% of the proceeds of
any recovery received by Texas Holdings on account of its Interests in EFH
(except for the payment of up to $15,000,000.00 referred to in Section 2.7(b) of
the Settlement Agreement).

 

Section 7. Transfers of Supporting Claims/Interests.

(a) During the period beginning on the Agreement Effective Date and ending on
the Agreement Termination Date (as defined in Section 12 hereof) applicable to
the Party (such period, the “Agreement Effective Period”), neither Consenting
Interest Holders, any Investor Party, nor any Consenting Creditor Party shall
sell, use, pledge, assign, transfer, or otherwise dispose of (each, a
“Transfer”) any ownership (including any beneficial ownership)4 in its
respective Debtor Claims/Interests, general partnership interests in Texas
Holdings, or interests in TEF (but not including, for the avoidance of doubt,
limited partnership interests in Texas Holdings) (the “Supporting
Claims/Interests”), unless all of the following requirements are satisfied (a
transfer that satisfies such requirements, a “Permitted Transfer,” and such
transferee, a “Permitted Transferee”):

(i) the intended transferee executes and delivers to counsel to the other
Parties on the terms set forth below an executed joinder agreement in the form
attached hereto as Exhibit F (a “Joinder Agreement”) before such Transfer is
effective; and

(ii) the intended transferee, the intended transferee’s affiliates, and/or any
unaffiliated third-party in which the intended transferee has a direct or
indirect beneficial ownership, or any group of persons acting pursuant to a plan
or arrangement as described in Treasury Regulation Section 1.355-6(c)(4)
(provided, however, that for the avoidance of doubt, in accordance with Treasury
Regulations Section 1.355-6(c)(4)(ii), none of the Investor Parties, Consenting
Interest Holders or Consenting Creditor Parties will be treated as acting
pursuant to a plan or arrangement as a result of its being a Party or
participating in the Plan and the other Restructuring Transactions, or the
Alternative Plan, as applicable), will not, after giving effect to such
Transfer, and assuming the Plan and the other Restructuring Transactions were to
be consummated

 

4 

As used herein, the term “beneficial ownership” means the direct or indirect
economic ownership of, and/or the power, whether by contract or otherwise, to
direct the exercise of voting rights and the disposition of, the Supporting
Claims/Interests or the right to acquire such Supporting Claims/Interests.

 

34



--------------------------------------------------------------------------------

immediately upon such Transfer, have beneficial ownership of, in the aggregate,
fifty percent (50%) or more of the Reorganized TCEH Common Stock or the
Reorganized EFH Common Stock.

Notwithstanding the foregoing, so long as a Transfer by an Investor Party,
Consenting Interest Holder, or Consenting Creditor Party (i) is to an Investor
Party, Consenting Interest Holder or Consenting Creditor Party that is not in
breach of its obligations under this Agreement and remains a Party to this
Agreement, and (ii) would comply with Section 7(a)(ii), above, then such
Transfer shall be a Permitted Transfer, and such transferee a Permitted
Transferee, without the requirement of executing and delivering a Joinder
Agreement.

(b) Notwithstanding anything to the contrary herein, (i) the foregoing
provisions shall not preclude an Investor Party, Consenting Interest Holder, or
Consenting Creditor Party from settling or delivering securities or bank debt
that would otherwise be subject to the terms of this Agreement to settle any
confirmed transaction pending as of the date of such Party’s entry into this
Agreement (subject to compliance with applicable securities laws and it being
understood that such securities or bank debt so acquired and held (i.e., not as
a part of a short transaction) shall be subject to the terms of this Agreement;
(ii) a Qualified Marketmaker5 that acquires any of the Supporting
Claims/Interests with the purpose and intent of acting as a Qualified
Marketmaker for such Supporting Claims/Interests, shall not be required to
execute and deliver a Joinder Agreement or otherwise agree to be bound by the
terms and conditions set forth in this Agreement if such Qualified Marketmaker
Transfers such Supporting Claims/Interests (by purchase, sale, assignment,
participation, or otherwise) as soon as reasonably practicable, and in no event
later than the earlier of (A) one (1) Business Day prior to any voting deadline
established by the Bankruptcy Court with respect to the Plan or any Alternative
Plan (solely if the Qualified Marketmaker acquires such Supporting
Claims/Interests prior to such voting deadline) and (B) twenty (20) Business
Days of its acquisition, to a Permitted Transferee and the Transfer otherwise is
a Permitted Transfer (including, for the avoidance of doubt, the requirement
that such transferee execute a Joinder Agreement in accordance with
Section 7(a)); (iii) to the extent any Party is acting solely in its capacity as
a Qualified Marketmaker, it may Transfer any ownership interests in the
Supporting Claims/Interests that it acquires from a holder of such Supporting
Claims/Interests that is not a Party to a transferee that is not a Party at the
time of such Transfer without the requirement that such transferee be or become
a signatory to this Agreement or execute a Joinder Agreement; and (iv) a
Consenting Creditor Party may Transfer any Supporting Claims/Interests pursuant
to or in connection with any repurchase transaction, reverse repurchase
transaction, or any swap or other derivative transaction without satisfying the
requirements set forth in this Section 7 only if, in connection with such
Transfer, the Consenting Creditor Party (or a wholly-owned subsidiary controlled
by it) retains the contractual right to exercise any voting right or other
direction that may be made on account of

 

5 

As used herein, the term “Qualified Marketmaker” means an entity that (a) holds
itself out to the public or the applicable private markets as standing ready in
the ordinary course of business to purchase from customers and sell to customers
Supporting Claims/Interests (or enter with customers into long and short
positions in Supporting Claims/Interests), in its capacity as a dealer or market
maker in Supporting Claims/Interests and (b) is, in fact, regularly in the
business of making a market in claims against issuers or borrowers (including
debt securities or other debt).

 

35



--------------------------------------------------------------------------------

such Supporting Claims/Interests, and such Consenting Creditor Party exercises
(or causes its wholly-owned subsidiary controlled by it to exercise) such rights
so that the Transferred Supporting Claims/Interests are voted in accordance with
this Agreement and the transferee thereof does not otherwise take any action
inconsistent with such Consenting Creditor Party’s obligations under this
Agreement. For purposes of subclause (iv), a Person shall be deemed to “control”
another person if such person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such other
Person, whether through the ownership of voting securities, by contract, or
otherwise.

(c) This Agreement shall in no way be construed to preclude any Investor Party,
Consenting Interest Holder or Consenting Creditor Party from acquiring
additional Supporting Claims/Interests; provided, however, that (i) any Investor
Party, Consenting Interest Holder or Consenting Creditor Party that acquires
additional Supporting Claims/Interests, as applicable, during the Agreement
Effective Period shall promptly notify the other Parties in accordance with
Section 14.8 hereof of such acquisition, including the amount of such
acquisition, and (ii) such acquired Supporting Claims/Interests shall
automatically and immediately upon acquisition by an Investor Party, Consenting
Interest Holder or Consenting Creditor Party be deemed subject to the terms of
this Agreement (regardless of when or whether notice of such acquisition is
given to the other Parties); provided further, however, that any such
acquisition shall not cause such Investor Party, Consenting Interest Holder, or
Consenting Creditor Party to breach Section 7(a)(ii).

(d) This Section 7 shall not impose any obligation on any Debtor to issue any
“cleansing letter” or otherwise publicly disclose information for the purpose of
enabling a Party to Transfer any Supporting Claims/Interests. Notwithstanding
anything to the contrary herein, to the extent the Debtors and another Party
have entered into a separate agreement with respect to the issuance of a
“cleansing letter” or other public disclosure of information in connection with
any proposed restructuring transactions (each such executed agreement,
a “Confidentiality Agreement”), the terms of such Confidentiality Agreement
shall continue to apply and remain in full force and effect according to its
terms.

(e) Any Transfer made in violation of this Section 7 shall be void ab
initio. Upon satisfaction of the requirements set forth in Section 7(a), the
applicable Permitted Transferee shall be and shall be deemed to be a Party
hereunder solely to the extent of such transferred Supporting Claims/Interests
and not, for the avoidance of doubt, with respect to any other Debtor
Claims/Interest held by such Permitted Transferee at the time of such Transfer
unless already subject to this Agreement. Any Party that effectuates a Permitted
Transfer to a Permitted Transferee shall have no liability under this Agreement
arising from or related to the failure of the Permitted Transferee to comply
with the terms of this Agreement.

(f) For the avoidance of doubt, this Agreement shall not modify the rights of
Parties to transfer their rights and obligations under the Equity Commitment
Letter and Backstop Agreement, which shall be governed by the terms of the
Equity Commitment Letter and Backstop Agreement, respectively.

 

36



--------------------------------------------------------------------------------

Section 8. Representations and Warranties.

 

8.1 Representations and Warranties of the Debtors.

Each Debtor jointly and severally represents and warrants that:

(a) it has not filed any IRS Submissions other than (i) the Pre-Submission
Memorandum on April 30, 2014, (ii) the Ruling Request on June 10, 2014,
(iii) correspondence regarding the no-rule policy on June 20, 2014, (iv) a
ruling checklist on June 24, 2014; (v) a transaction slide presentation on
August 27, 2014, (vi) the response to Information Request #1 on November 10,
2014, (vii) the Memorandum on Busted 351 Transaction on March 25, 2015,
(viii) the supplemental letter on Busted 351 Transaction on May 7, 2015;
(ix) the response to Information Request #2 on May 27, 2015; (x) the Memorandum
on E&P Allocation on June 5, 2015; (xi) the response to IRS Questions on E&P
Allocation on June 15, 2015; (xii) the Memorandum on Determining the E&P Subject
to Allocation on June 19, 2015; (xiii) an email from D. Wheat to E. Raineri on
E&P Allocation Estimates on June 19, 2015; (xiv) the Memorandum on E&P
Allocation re Fair Market Value and Net Worth Cap on July 1, 2015; and (xv) the
Memorandum on Section 355(d) Rulings on August 7, 2015; and

(b) since the internal corporate transactions on April 15, 2013 to eliminate the
excess loss account and a deferred intercompany gain, it has not taken any
action to change the entity classification for U.S. tax purposes of any Debtor
entity, by changing their legal form or otherwise, provided, however, that
(i) Eagle Mountain Power Company LLC, a Debtor entity that is a disregarded
entity for U.S. federal income tax purposes, was formed after April 15, 2013;
and (ii) Comanche Peak Nuclear Power Company LLC, a non-Debtor indirect
subsidiary of TCEH, became a disregarded entity after April 15, 2013.

(c) since October 10, 2007, it has not taken any action (and, to its knowledge,
none of its direct or indirect owners has taken any action) that result in an
ownership change of EFH within the meaning of Section 382(g) of the Internal
Revenue Code (including by treating the equity interests of EFH as becoming
worthless within the meaning of Section 382(g)(4)(D) of the Internal Revenue
Code).

 

8.2 Representations and Warranties of Investor Parties, Consenting Interest
Holders and Consenting Creditor Parties.

Each Investor Party, Consenting Interest Holder and Consenting Creditor Party,
severally, and not jointly, represents and warrants that, during the Agreement
Effective Period (except as otherwise provided below):

(a) (i) it is, as of the Agreement Effective Date or, if after the Agreement
Effective Date, the date upon which it delivers its executed signature page to
this Agreement, the beneficial owner (including pursuant to any swap or
derivative transaction) of the face amount of the Debtor Claims/Interests, or is
the nominee, investment manager, or advisor for beneficial holders of or
discretionary accounts holding the Debtor Claims/Interests, and of no other
Debtor Claims/Interests, other than EFIH First Lien DIP Claims, as reflected in
such Party’s

 

37



--------------------------------------------------------------------------------

signature block to this Agreement (such Debtor Claims/Interests, the “Owned
Debtor Claims/Interests”), excluding any Debtor Claims/Interests that are to be
sold by such Party through a confirmed transaction pending as of the date of
such Party’s entry into this Agreement, or (ii) if no amount of Debtor
Claims/Interests is reflected in such Party’s signature block to this Agreement,
it is not the beneficial owner of, or a nominee, investment manager, or advisor
for beneficial holders of or discretionary accounts holding, any Debtor
Claims/Interests;

(b) it will not beneficially or legally own, either directly or indirectly
through its affiliates, any unaffiliated third parties in which it may hold a
direct or indirect beneficial interest, or as part of any group of persons
acting pursuant to a plan or arrangement as described in Treasury Regulation
Section 1.355-6(c)(4) (provided, however, that for the avoidance of doubt, in
accordance with Treasury Regulations Section 1.355-6(c)(4)(ii), none of the
Investor Parties, Consenting Interest Holders, or Consenting Creditor Parties
will be treated as acting pursuant to a plan or arrangement as a result of its
being a Party (or its owning, directly or indirectly, of an interest in a Party)
or participating in the Plan and the other Restructuring Transactions, or the
Alternative Plan, as applicable), assuming the Plan and the other Restructuring
Transactions are consummated, in the aggregate, fifty percent (50%) or more of
the Reorganized TCEH Common Stock, the Reorganized EFH Common Stock, or the New
EFH Common Stock (as defined in the Plan);

(c) if it elects to purchase the common equity of Parent pursuant to the Rights
Offering, it is making its own investment decision, which is not being made in
conjunction with the investment decision of any other person to acquire a
predetermined percentage of Parent or Reorganized EFH;

(d) if it owns any Owned Debtor Claims/Interests, it has the full power and
authority to act on behalf of, vote and consent to matters concerning the Owned
Debtor Claims/Interests or, with respect to any Owned Debtor Claims/Interests
beneficially held through any swap or derivative transaction, it has the right
(i) to demand the counterparty thereof retransfer such Owned Debtor
Claims/Interests to the applicable Party and/or (ii) to instruct (directly or
indirectly) the counterparty thereof with respect to the exercise of any voting
right or other direction that may be made on account of such Owned Debtor
Claims/Interests;

(e) if it owns any Owned Debtor Claims/Interests, such Owned Debtor
Claims/Interests are not subject to any pledge, lien, security interest, charge,
claim, equity, option, proxy, voting restriction, right of first refusal, or
other limitation on disposition, transfer, or encumbrances of any kind, that
could reasonably be expected to adversely affect in any way such Party’s ability
to perform any of its obligations under this Agreement at the time such
obligations are required to be performed;

(f) (i) it is either (A) a qualified institutional buyer as defined in Rule 144A
of the Securities Act of 1933, as amended (the “Securities Act”), (B) an
institutional accredited investor (as defined in Rule 501(a)(1), (2), (3), or
(7) under the Securities Act), (C) a non-U.S. person under Regulation S of the
Securities Act, or (D) the foreign equivalent of (A) or (B) above, and (ii) any
securities of any Debtor acquired by the applicable Party in connection with

 

38



--------------------------------------------------------------------------------

the Plan and Restructuring Transactions, or an Alternative Restructuring, as
applicable, will have been acquired for investment and not with a view to
distribution or resale in violation of the Securities Act; and

(g) as of the date hereof, it has no actual knowledge of any event that, due to
any fiduciary or similar duty to any other person or entity, would prevent it
from taking any action required of it under this Agreement.

In addition, Texas Holdings represents and warrants that, during the Agreement
Effective Period (except as otherwise provided below):

(a) since October 10, 2007 through the date hereof, it has not taken any action
(and, to its knowledge, none of its direct or indirect owners has taken any
action) that resulted in an ownership change of EFH within the meaning of
Section 382(g) of the Internal Revenue Code (including by treating the equity
interests of EFH as becoming worthless within the meaning of
Section 382(g)(4)(D) of the Internal Revenue Code and thereby resulting in an
ownership change of EFH within the meaning of Section 382(g) of the Internal
Revenue Code);

(b) to its knowledge, as of the date hereof, no person has owned directly,
indirectly, or constructively ( by operation of Section 318 as modified by
Section 382(l)(3)(A) of the Internal Revenue Code) 50% or more of the equity
interests of EFH during the three-year period ending on the Agreement Effective
Date; and

(c) as of the date hereof, for U.S. federal income tax purposes, its taxable
year is the calendar year.

 

8.3 Mutual Representations and Warranties of All Parties.

Each Party, severally, and not jointly, represents and warrants that:

(a) it is (other than the TCEH Official Committee) validly existing and in good
standing under the laws of the state of its organization, and this Agreement is
a legal, valid, and binding obligation of such Party, enforceable against it in
accordance with its terms, except as enforcement may be limited by applicable
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability;

(b) except as expressly provided in this Agreement (including the exhibits
hereto) or the Bankruptcy Code (and subject to necessary Bankruptcy Court
approval and/or regulatory approvals associated with the Plan and Restructuring
Transactions and an Alternative Restructuring, as applicable), no consent or
approval is required by any other person or entity for it to effectuate the Plan
and Restructuring Transactions and an Alternative Restructuring, as applicable,
contemplated by, and perform the respective obligations under, this Agreement;

(c) except as expressly provided in this Agreement (including the exhibits
hereto) or the Bankruptcy Code (and subject to necessary Bankruptcy Court
approval and/or regulatory approvals associated with the Plan and Restructuring
Transactions and an Alternative Restructuring, as applicable), it has all
requisite corporate or other power and authority to enter

 

39



--------------------------------------------------------------------------------

into, execute, and deliver this Agreement and to effectuate the Plan and
Restructuring Transactions and an Alternative Restructuring, as applicable,
contemplated by, and perform its respective obligations under, this Agreement;

(d) except as expressly provided in this Agreement (including the exhibits
hereto) or the Bankruptcy Code and with respect to the Debtors’ performance of
this Agreement (and subject to necessary Bankruptcy Court approval and/or
regulatory approvals associated with the Plan and Restructuring Transactions and
an Alternative Restructuring, as applicable), the execution, delivery, and
performance by it of this Agreement does not, and shall not, require any
registration or filing with, consent or approval of, or notice to, or other
action to, with or by, any federal, state, or other governmental authority or
regulatory body; and

(e) subject to necessary Bankruptcy Court approval and/or regulatory approvals
associated with the Plan and Restructuring Transactions and an Alternative
Restructuring, as applicable, the execution, delivery, and performance of this
Agreement does not and shall not: (i) violate any provision of law, rules, or
regulations applicable to it or any of its subsidiaries in any material respect;
(ii) violate its certificate of incorporation, bylaws, or other organizational
documents or those of any of its subsidiaries; or (iii) conflict with, result in
a breach of, or constitute (with due notice or lapse of time or both) a default
under any contractual obligation to which it is a party, which conflict, breach,
or default, would have a material and adverse effect on the Plan and
Restructuring Transactions or an Alternative Restructuring, as applicable.

 

Section 9. Acknowledgement.

Notwithstanding any other provision herein, this Agreement is not and shall not
be deemed to be an offer with respect to any securities or solicitation of votes
for the acceptance of a plan of reorganization for purposes of sections 1125 and
1126 of the Bankruptcy Code or otherwise. Any such offer or solicitation will be
made only in compliance with all applicable securities laws and provisions of
the Bankruptcy Code. The relevant Parties will not solicit acceptances of the
Plan, or the Alternative Plan, as applicable, from the relevant Parties in any
manner inconsistent with the Bankruptcy Code or applicable non-bankruptcy law.

 

Section 10. Certain Additional Chapter 11 Matters.

(a) During the Plan Support Effective Period, counsel to the Creditor-Investor
Parties, counsel to the Hunt-Investor Parties, counsel to the Consenting TCEH
Creditor Parties and counsel to the Fidelity Funds shall (i) be given the
reasonable opportunity to participate in all scheduled substantive
communications with the IRS concerning the Supplemental Ruling Request and any
other IRS Submission, including all scheduled conference calls and in-person
meetings and (ii) be updated promptly regarding any unscheduled communications
with the IRS; provided, however, that such participation shall be limited to two
individuals for each of (x) the Creditor-Investor Parties, (y) the Hunt-Investor
Parties, and (z) the Consenting TCEH Creditor Parties, and one individual for
the Fidelity Funds. The TCEH Official Committee shall be updated by the Debtors
promptly following any such communications or meetings.

 

40



--------------------------------------------------------------------------------

(b) During the Plan Support Effective Period, the Debtors will use commercially
reasonable efforts to provide to counsel to the Creditor-Investor Parties,
counsel to the Hunt-Investor Parties, counsel to the Consenting Interest
Holders, counsel to the Consenting TCEH Creditor Parties, counsel to the TCEH
Official Committee and counsel to the Fidelity Funds draft copies of all
material motions, pleadings and other documents that the Debtors intend to file
with any court or regulatory body (including the Bankruptcy Court and the PUCT,
but excluding the IRS) relating to the Plan and Restructuring Transactions at
least three (3) Business Days before the date on which the Debtors intend to
file any such document; provided, however, that all Parties acknowledge such
three (3) Business Day period, as applicable, may not be reasonably practicable
in all cases, and that in such cases the Debtors shall provide as much advance
notice as is reasonably practicable. The Debtors will incorporate all reasonably
requested comments of the Creditor-Investor Parties, Hunt-Investor Parties,
Consenting Interest Holders, Consenting TCEH Creditor Parties, counsel to TCEH
Official Committee and counsel to the Fidelity Funds in such motions, filings,
and orders.

(c) During the Plan Support Effective Period (and, solely with respect to the
Debtors and the Consenting TCEH First Lien Creditors, during an Alternative
Restructuring Support Period, if an Alternative Restructuring contemplates a
tax-free spin-off of the TCEH Debtors’ assets), (i) the Debtors will use
commercially reasonable efforts to provide to counsel to the Creditor-Investor
Parties, counsel to the Hunt-Investor Parties, counsel to the Consenting
Interest Holders, counsel to the Consenting TCEH Creditor Parties, counsel to
the TCEH Official Committee and counsel to the Fidelity Funds draft copies of
all substantive documents (including the Supplemental Ruling Request (as defined
below) and any other IRS Submissions) that the Debtors intend to file with the
IRS and copies of all correspondence with, and documents received from the IRS,
in each case relating to the Plan and Restructuring Transactions, at least five
(5) Business Days before the date on which the Debtors intend to submit any such
document, or no later than five (5) Business Days after the date on which the
Debtors receive such document, as applicable; provided, however, that all
Parties acknowledge such five (5) Business Day period, as applicable, may not be
reasonably practicable in all cases, and that in such cases the Debtors shall
provide as much advance notice as is reasonably practicable; and (ii) at the
request of the Required TCEH First Lien Creditors, and with the consent of the
Debtors and the Required Investor Parties, not to be unreasonably withheld or
conditioned, the Debtors shall amend the Plan to provide that Reorganized TCEH
shall enter into a tax receivable agreement (under terms and conditions
reasonably requested by the Required TCEH First Lien Creditors) under which it
agrees to make payments in respect of its (or its subsidiaries’) tax items to or
for the benefit of the holders of Allowed TCEH First Lien Secured Claims (or
their assigns). The Debtors will incorporate all reasonably requested comments
of the Creditor-Investor Parties, Hunt-Investor Parties, Consenting Interest
Holders, Consenting TCEH Creditor Parties, counsel to TCEH Official Committee
and the Fidelity Funds in such documents; provided, however, that such rights
shall not result in unreasonable delays in submitting the IRS Submissions to the
IRS. No additional rulings will be requested pursuant to such rights without the
consent of the Parties (such consent not to be unreasonably withheld, delayed,
or conditioned).

(d) EFH will use commercially reasonable efforts to obtain the Private Letter
Ruling. The Parties agree to cooperate with, and use their commercially
reasonable efforts to assist, EFH in obtaining the Private Letter Ruling. Each
Party agrees to (i) use its

 

41



--------------------------------------------------------------------------------

commercially reasonable efforts to provide any appropriate information and
additional representations as the IRS shall require in connection with the
Required Rulings; provided, however, that providing such information and
representations does not restrict the liquidity of equity in Reorganized TCEH on
or after the Effective Date of the Plan or the TCEH First Lien Claims against
the Debtors prior to the Effective Date of the Plan and (ii) to negotiate in
good faith with the other Parties to implement any reasonable changes to the
transactions contemplated herein, in each case as reasonably requested by the
IRS in order to issue the Private Letter Ruling.

(e) EFH will use commercially reasonable efforts to file, on or before 28 days
after the date the Debtors execute this Agreement, a supplemental written
request to the IRS Submissions (the “Supplemental Ruling Request”), which shall
be in form and substance reasonably acceptable to the Required Investor Parties
and the Required TCEH Creditor Parties:

(i) describing any changes to the Plan and Restructuring Transactions (including
the Merger and the REIT Reorganization) since the previously filed IRS
Submission;

(ii) requesting rulings that (A) (i) EFH will be respected as the seller of the
Preferred Stock Entity’s preferred stock for U.S. federal income tax purposes;
(ii) for U.S. federal income tax purposes, (x) upon Reorganized TCEH’s
conversion to a corporation under Delaware law, EFH will be treated as
contributing both the common stock of the Preferred Stock Entity and the other
assets subject to the Contribution (other than the assets transferred to the
Preferred Stock Entity) to Reorganized TCEH in exchange for all of Reorganized
TCEH’s stock, and such contribution will be treated as occurring immediately
after EFH’s sale of the Preferred Stock Entity’s preferred stock, and (y) upon
the Distribution, EFH will be treated as distributing the stock of Reorganized
TCEH to the TCEH First Lien Creditors, and such distribution will be treated as
occurring immediately after EFH’s contribution to Reorganized TCEH; and
(iii) EFH’s pre-arranged sale of the Preferred Stock Entity’s preferred stock
will be taken into account for purposes of the “control immediately after” test
under Section 351 of the Internal Revenue Code; (B) Oncor’s electrical
transmission and distribution system(s) and related regulatory assets (the
“System”) is (exclusive of certain System assets not to comprise more than 12.5%
of the total value of the System) a real estate asset within the meaning of
Section 856; and (C) neither EFH’s and Oncor’s activities with respect to the
System nor the Transactions will cause amounts received under the lease of the
System to be treated as other than “rents from real property” under Section 856;
and

(iii) withdrawing or modifying rulings previously requested in the IRS
Submissions as necessary to reflect changes to the Plan and Restructuring
Transactions (including the Merger and the REIT Reorganization), including
(A) modifying Ruling (17) in the Initial Ruling Request to read as follows: “(i)
persons receiving Reorganized EFH Common Stock pursuant to the Plan will not be
aggregated for purposes of applying Section 355(d) to the Spin-Off; and
(ii) persons acquiring Parent Common Shares pursuant to or in connection with
the Rights Offering, the Equity

 

42



--------------------------------------------------------------------------------

Commitment Letter, and the Backstop Agreement will not be considered for
purposes of applying Section 355(d) to the Spin-Off”; provided, however, that
clause (ii) of the foregoing may alternatively read as follows: (1) “the
anti-avoidance rule does not apply with respect to the Merger”; or (2) “persons
acquiring Parent Common Shares pursuant to or in connection with the Rights
Offering, the Equity Commitment Letter, and the Backstop Agreement will not be
treated as acquiring Reorganized EFH Common Stock by ‘purchase’ within the
meaning of Section 355(d)”; and (B) modifying Ruling (26) in the Initial Ruling
Request to read as follows: “Neither Spinco nor the Preferred Stock Entity will
be treated as ever having been a member of the consolidated group of which EFH
is the common parent as a result of the Reorganization.”; and

(iv) adding Parent as a taxpayer (within the meaning of Treasury Regulations
Section 601.201(l)(1)) to the Supplemental Ruling Request with respect to the
Required Rulings described in clauses (l), (m), and (n) of the definition of
“Required Rulings” in the Plan.

(f) During the Plan Support Effective Period, except as otherwise provided in
the Plan or in the Private Letter Ruling, the Debtors shall not take any action
to change the entity classification for U.S. tax purposes of any Debtor entity,
by changing their legal form or otherwise, without the consent of the Required
Investor Parties and the Required TCEH First Lien Creditors; provided, however,
that the consent of the Required TCEH First Lien Creditors shall not be required
with respect to any such action with respect to any Debtor entity other than
TCEH, the Reorganized EFH Shared Services Debtors, Reorganized TCEH, the
Preferred Stock Entity, or any of their respective subsidiaries, if such action
does not directly affect the Contribution, the Preferred Stock Sale, the
Reorganized TCEH Conversion or the Distribution and does not prevent or delay
EFH from obtaining the Private Letter Ruling or adversely affect the Intended
Tax Treatment.

(g) Before the Effective Date, EFH shall take such actions so as to cause all
discharge of indebtedness income of the EFH Group attributable to cancellation
of indebtedness income of the EFH Group that was previously deferred by the EFH
Group under Section 108(i) of the Code to accelerate, pursuant to
Section 108(i)(5)(D) of the Code, so that such income shall be taken into
account before the Effective Date.

(h) During the Plan Support Effective Period, the Debtors and the Consenting
TCEH First Lien Creditors shall perform their respective commitments, covenants
and other obligations with respect to the Preferred Stock Sale as set forth on
Exhibit G hereto.

(i) The Parties agree that their obligations under Section 4 shall not be
affected, and the Parties will continue to be obligated to support and vote in
favor of the Plan, and will not change such vote, solely as a result of the
Bankruptcy Court not approving the second paragraph of Article IV.B.15 of the
Plan, other than the last sentence thereof. For the avoidance of doubt, under no
circumstance will any Holder of an Allowed TCEH First Lien Deficiency Claim
receive any recovery or distribution on account of such Allowed TCEH First Lien
Deficiency Claim under the Plan (including on account of any recovery or
distribution provided for in Article III.B.29). Except as expressly set forth in
this Agreement, nothing in

 

43



--------------------------------------------------------------------------------

this Agreement shall or shall be deemed to be an agreement by a Party that holds
claims or interests in a particular class of claims or interests under the Plan
to accept a treatment of such claims or interests under the Plan that is
different from or less favorable than the treatment provided to other claims or
interests in the same such class under the Plan.

(j) The Parties shall enter into and seek as soon as reasonably practicable
after the Agreement Effective Date entry of amendments to the (i) Stipulation
and Agreed Order Regarding Certain Confirmation Scheduling Matters [D.I. 4918]
(the “Scheduling Stipulation”) and (ii) Order (A) Scheduling Certain Hearing
Dates and Deadlines, (B) Establishing Certain Protocols in Connection With the
Confirmation of Debtors’ Plan of Reorganization, and (C) Revising Certain Dates
in the Disclosure Statement Scheduling Order [D.I. 4916] (the “Scheduling Order
Amendment”), which Scheduling Stipulation shall include the agreement of the
Parties to, and which Scheduling Order Amendment shall provide for, (A) a
revised confirmation schedule that will be effective with respect to any plan of
reorganization, including any Alternative Plan, after the earlier of the Plan
Support Termination Date or any termination of this Agreement and before entry
of all of the following: the Confirmation Order, PSA Approval Order, Settlement
Order, and Approval Order and (B) a confirmation hearing of reasonable length
that concludes on or before 90 days after the filing of such plan of
reorganization.

(k) The Parties shall seek as soon as reasonably practicable after the Agreement
Effective Date entry of an order (the “Amended Cash Collateral Order”) amending
that certain Final Order (A) Authorizing Use of Cash Collateral for Texas
Competitive Electric Holdings Company LLC and Certain of Its Debtor Affiliates,
(B) Granting Adequate Protection, and (C) Modifying the Automatic Stay [D.I.
855] (the “Cash Collateral Order”), in form and substance satisfactory to the
Debtors and the Required TCEH First Lien Creditors (and reasonably satisfactory
to the TCEH Committee as to subparagraph (iv) below), which order shall provide
for: (i) the TCEH Debtors’ continued use of cash collateral on the terms set
forth in the Cash Collateral Order (as may be amended or modified from time to
time) through the earliest to occur of (A) the Effective Date of the Plan or
consummation of an Alternative Restructuring, (B) the expiration of the Remedies
Notice Period (as will be defined in the Amended Cash Collateral Order on terms
substantially consistent with the definition of such term in the Cash Collateral
Order), or (C) 60 calendar days after the earlier of (1) the Plan Support
Termination Date or (2) the Agreement Termination Date as to the Debtors or as
to the Consenting TCEH First Lien Creditors; (ii) a waiver of the TCEH Debtors’
right to surcharge the Prepetition Collateral (as defined in the Cash Collateral
Order) pursuant to section 506(c) of the Bankruptcy Code; (iii) the TCEH
Debtors’ payment of the reasonable and documented out-of-pocket fees and
expenses incurred by the professionals retained by any member of the steering
committee of the TCEH First Lien Ad Hoc Committee; and (iv) for payment by TCEH
of the reasonable and documented out-of-pocket expenses of the TCEH Official
Committee relating to the TCEH Official Committee’s investigation and
prosecution of the claims set forth in the TCEH Official Committee Standing
Motion.

(l) The Parties agree that, on the Effective Date of the Plan, (i) the Debtors
shall assume the Employment Agreements and assign the Employment Agreements to
Reorganized TCEH and Reorganized TCEH shall be responsible for any cure costs
arising from or related to the assumption of such Employment Agreement, and
(ii) Reorganized TCEH shall enter into

 

44



--------------------------------------------------------------------------------

New Employee Agreements/Arrangements with the 18 individuals of the Debtors’
management team who are considered “insiders” but who are not party to an
Employment Agreement as of the Petition Date. For the avoidance of doubt, in the
event any party to an Employment Agreement and the Reorganized EFH Debtors or
Reorganized EFIH Debtors mutually agree that such party’s Employment Agreement
shall be assumed by Reorganized EFH or Reorganized EFIH and not assigned to
Reorganized TCEH, the consent of the Required Investor Parties shall be required
with respect to such assumption and the Reorganized EFH Debtors and Reorganized
EFIH Debtors, as applicable, shall be responsible for any cure costs arising
from or related to the assumption of such Employment Agreements.

(m) The Parties agree that the occurrence of the Effective Date shall be deemed
to constitute a “change in control” under each Employment Agreement to be
assigned to Reorganized TCEH (notwithstanding anything to the contrary in the
Plan, the Plan Supplement, or any Employment Agreement), and, on the Effective
Date, Reorganized TCEH shall execute a written agreement (in a form reasonably
acceptable to the Required TCEH First Lien Creditors) with each employee who is
party to such Employment Agreement acknowledging that the transactions
consummated upon the occurrence of the Effective Date shall constitute a “change
in control” under such employee’s Employment Agreement.

(n) The Parties agree that, except as otherwise agreed to by the Debtors, an
employee party to a New Employee Agreement/Arrangement, and the Required TCEH
First Lien Creditors, the New Employee Agreements/Arrangements
shall: (i) provide for the same level of severance and benefits such employee
would be entitled to immediately after the Effective Date of the Plan pursuant
to the terms of the Energy Future Holdings Corp. Executive Change in Control
Policy (effective as of May 20, 2005, as amended on December 23, 2008 and
December 20, 2010, and in effect as of the date hereof) (the “EFH Change in
Control Plan”); (ii) provide that all severance and other benefits set forth in
Section 3 of the EFH Change in Control Plan shall be provided on the same terms
and conditions set forth in the EFH Change in Control Plan; (iii) acknowledge
that the transactions consummated upon the occurrence of the Effective Date of
the Plan will constitute a “change in control” under the EFH Change in Control
Plan; and (iv) provide that “Good Reason” for purposes of their continued
participation in the EFH Change in Control Plan shall have the same definition
as that set forth in the EFH Change in Control Plan.

(o) The material terms of Reorganized Debtor Management Incentive Plan,
including potential equity pool available for distribution, shall be set forth
in Plan Supplement (and will be in form and substance acceptable to the Required
TCEH First Lien Creditors). The Reorganized Debtor Management Incentive Plan
shall include an $11 million cash pool to be paid after the Effective Date by
Reorganized TCEH (the “Additional Payment Pool”). A portion of the Additional
Payment Pool shall be allocated to each employee who is eligible to participate
in the “Key Leader Plan” or “Supplemental Incentive Award” pursuant to the 2015
Compensation Order in an amount not greater than the difference between (x) the
total amount available to be paid to an eligible employee under the “Key Leader
Plan” or “Supplemental Incentive Award,” as applicable, at target and (y) the
total amount an eligible employee actually received under the “Key Leader Plan”
or “Supplemental Incentive Award,” as applicable, before the Effective Date. The
remaining portion of the Additional Payment Pool (if any) that is available
after the allocation described in the immediately preceding sentence

 

45



--------------------------------------------------------------------------------

shall be allocated among the senior management of Reorganized TCEH in amounts,
if any, determined in the discretion of the Reorganized TCEH Board (as defined
in the Plan). In the event an employee becomes eligible to receive severance
within the 12-month period after the Effective Date of the Plan, the amount of
such employee’s severance shall be reduced dollar-for-dollar for any amounts
actually paid by Reorganized TECH to such employee from the Additional Payment
Pool. In no event shall amounts to be paid on account of the Additional Payment
Pool after the Effective Date of the Plan constitute claims against the Debtors
(whether administrative priority or otherwise) or otherwise be due and owing by
the Debtors before the occurrence of the Effective Date of the Plan.

(p) During the Plan Support Effective Period, (i) no Debtor shall take any
action that results in an ownership change of EFH within the meaning of
Section 382(g) of the Internal Revenue Code (including by treating the equity
interests of EFH as becoming worthless within the meaning of
Section 382(g)(4)(D) of the Internal Revenue Code); and (ii) Texas Holdings
shall not (A) take any action that results in an ownership change of EFH within
the meaning of Section 382(g) of the Internal Revenue Code (including by
treating the equity interests of EFH as becoming worthless within the meaning of
Section 382(g)(4)(D) of the Internal Revenue Code and thereby resulting in an
ownership change of EFH within the meaning of Section 382(g) of the Internal
Revenue Code); (B) knowingly permit any person (other than Texas Holdings) to
own directly, indirectly, or constructively (by operation of Section 318 as
modified by Section 382(l)(3)(A) of the Internal Revenue Code) 50% or more of
the equity interests of EFH; or (C) change its taxable year to be other than the
calendar year.

(q) The Rights Offering Procedures shall provide, and the parties to the
Backstop Agreement shall amend the Backstop Agreement as soon as reasonably
practicable to provide, that (i) the Rights issued in respect of the TCEH First
Lien Claims (other than any Assigned C5 Rights), and the common equity of Parent
issuable with respect to the exercise of such Rights, shall be freely and
separately transferable from such TCEH First Lien Claims, provided that (A) all
transfers shall be made in compliance with applicable law and (B) no Rights
shall be transferable at any time after the date that such Rights are validly
exercised (it being understood that, subject to Clause (A), the common equity of
Parent issuable with respect to such validly exercised Rights shall be freely
transferable on a “when issued” basis) and (ii) no holder of Rights issued in
respect of the TCEH First Lien Claims (other than any Assigned C5 Rights),
including any transferee of such Rights, shall be required to own any TCEH First
Lien Claims in order to validly exercise such Rights or to receive the common
equity of Parent issuable with respect to the exercise of such Rights.

(r) The Claims of the Fidelity Funds shall be Allowed as set forth in the
Fidelity Claims Settlement. During the Plan Support Effective Period, the
Debtors will use commercially reasonable efforts to seek as soon as reasonably
practicable, and the Parties will support and not oppose, Bankruptcy Court
approval of the Fidelity Claims Settlement pursuant to Bankruptcy Rule 9019, and
the Debtors will request that the Fidelity Claims Settlement be approved prior
to or in connection with Confirmation of the Plan. The Fidelity Settlement
Approval Order will be in form and substance acceptable to the Fidelity Funds.
Upon entry of the Fidelity Settlement Approval Order, the Parties agree they
will not, during the Plan Support Effective Period, exercise the option in
Article III, Section B(4)(c) of the Plan to reinstate EFH Legacy Series Q Claims
and EFH Legacy Series R Claims held by the Fidelity Funds.

 

46



--------------------------------------------------------------------------------

(s) As soon as reasonably practicable following the execution of this Agreement
by the Fidelity Funds, but in no event later than November 26, 2015, certain of
those Fidelity Funds that have been previously disclosed to the Debtors, the
Investor Parties and Parent (the “Fidelity Equity Funds”) will execute (i) the
Equity Commitment Letter or a joinder to the Equity Commitment Letter (as
applicable, the “Fidelity Commitment Letter”) evidencing the Fidelity Equity
Funds’ several, and not joint and several, commitment to purchase on the
Effective Date of the Plan that amount of New EFH Common Stock set forth
opposite its name on Exhibit A of the Fidelity Commitment Letter which, in the
aggregate across the Fidelity Equity Funds, shall equal $500 million, at the
same price per share required to exercise Rights in the Rights Offering, (ii) a
joinder to the Guarantee (as defined in the Merger Agreement), and (iii) a
joinder to the guarantee entered into on August 28, 2015 among Oncor, Oncor
Holdings (as defined in the Merger Agreement), Parent, OV2 and the guarantors
party thereto. The Fidelity Equity Funds acknowledge and agree that (i) the
commitment of the Fidelity Equity Funds shall be subject to reduction on a pro
rata basis with the commitments of the parties to the Equity Commitment Letter
(in the same circumstances as specified in Section 1 of the Equity Commitment
Letter) and (ii) if the Fidelity Equity Funds do not execute the Interim
Investors Agreement dated August 9, 2015 (the “Interim Investors Agreement”),
they shall not be entitled to vote on or grant their consent with respect to any
matter contemplated thereby and the parties to such agreement shall not owe any
duty to the Fidelity Equity Funds in exercising their rights to vote or make
other decisions contemplated by such agreement. The Fidelity Equity Funds shall
have the right, but not the obligation, to (y) enter into and become a party to
the Interim Investors Agreement; and (z) fund a portion of the Default Amount,
as defined in Section 4 of the Equity Commitment Letter.

(t) The EFIH PIK Note Claims of the Consenting EFIH PIK Noteholders shall be
Allowed as set forth in the EFIH PIK Note Claims Settlement. During the Plan
Support Effective Period, the Debtors will use commercially reasonable efforts
to seek as soon as reasonably practicable, and the Parties will support and not
oppose, Bankruptcy Court approval of the EFIH PIK Note Claims Settlement
pursuant to Bankruptcy Rule 9019, and the Debtors will request that the EFIH PIK
Note Claims Settlement be approved prior to or in connection with Confirmation
of the Plan. The EFIH PIK Settlement Approval Order will be in form and
substance acceptable to each Consenting EFIH PIK Noteholder and will provide,
among other things, that the EFIH PIK Notes Trustee shall not use money or
property held or collected by the EFIH PIK Notes Trustee with respect to the
EFIH PIK Notes held by the Consenting EFIH PIK Noteholders to secure the payment
of, or to pay, obligations of the Debtors to the EFIH PIK Notes Trustee under
Section 7.07 of the EFIH PIK Notes Indenture incurred or arising on or after
entry of the EFIH PIK Settlement Approval Order in connection with actions
undertaken by the EFIH PIK Notes Trustee to seek allowance of payment of
postpetition interest (except as contemplated herein) or Makewhole Claims.

During the Plan Support Effective Period, the Parties shall not (i) make or
accept an offer to settle the disputes with respect to EFIH PIK Note Claims held
by holders of EFIH PIK Notes that are not Consenting EFIH PIK Noteholders
(“Non-Settling EFIH PIK Noteholders”) on terms that are more favorable to such
Non-Settling EFIH PIK Noteholders than the EFIH PIK Note Claims Settlement
described herein, or (ii) amend, or support an amendment to, the Plan that would
result in Non-Settling EFIH PIK Noteholders being entitled to more favorable
treatment under the Plan than the Consenting EFIH PIK Noteholders. The

 

47



--------------------------------------------------------------------------------

Parties shall be permitted to make or accept an offer to settle the disputes
with respect to EFIH PIK Note Claims held by Non-Settling EFIH PIK Noteholders
on terms that are equal to or less favorable to such Non-Settling EFIH PIK
Noteholders than the EFIH PIK Note Claims Settlement.

(u) The Fidelity Funds’ execution of this Agreement and their obligations to
perform hereunder and under the Fidelity Claims Settlement, are expressly
conditioned on: (i) execution of a stipulation of dismissal with prejudice (the
“Stipulation of Dismissal”), attached hereto as Exhibit L, of the adversary
proceeding captioned Avenue Capital Management II LP et al., v. Fidelity
Investments, Adv. Pro. No. 14-50797 (CSS) (Bankr. D. Del.), including any and
all pending appeals related thereto (the “Fidelity Call Litigation”); and
(ii) the dismissal with prejudice of the Fidelity Call Litigation. Upon the
Fidelity Funds’ execution of this Agreement, this Agreement shall constitute an
irrevocable written instruction to counsel to plaintiff-appellants or
defendants-appellees in the Fidelity Call Litigation as set forth in the
Stipulation of Dismissal, to take all actions and file all pleadings necessary
to withdraw and dismiss with prejudice the Fidelity Call Litigation, including,
but not limited to, the Stipulation of Dismissal; provided, that, the
Stipulation of Dismissal shall be filed no later than one business day following
the Fidelity Funds’ execution of this Agreement. For the avoidance of doubt and
purposes of clarity, in the event that the Fidelity Call Litigation is not
dismissed for any reason, then in that event the Fidelity Funds’ execution of
this Agreement and the Fidelity Claims Settlement shall be a nullity, and the
Fidelity Funds shall have no obligations whatsoever in connection with this
Agreement or the Fidelity Claims Settlement.

(v) If the EFH Notes Trustee becomes a Party to this Agreement, (A) it shall not
directly or indirectly, or encourage any other entity to directly or indirectly,
object to, delay, impede, or take any other action or any inaction to interfere
with the acceptance, implementation, consummation, or amendment of the Plan and
Restructuring Transactions and the Claims Settlement; (B) it shall refrain from
supporting the allowance or payment of postpetition interest (except as
contemplated hereunder) or any Makewhole Claims with respect to the EFH Legacy
Notes and EFH LBO Notes, and (C) on the Effective Date, EFH shall pay the
reasonable and documented out-of-pocket fees, expenses and reimbursements of the
EFH Notes Trustee.

(w) If the EFIH PIK Notes Trustee becomes a Party to this Agreement, it
(A) shall not directly or indirectly, or encourage any other entity to directly
or indirectly, object to, delay, impede, or take any other action or any
inaction to interfere with the acceptance, implementation, consummation, or
amendment of the Plan and Restructuring Transactions and the Claims Settlement;
and (B) shall refrain from supporting the allowance or payment of postpetition
interest (except as contemplated hereunder) or any Makewhole Claims with respect
to the EFIH PIK Notes.

(x) If the EFIH Second Lien Notes Trustee becomes a Party to this Agreement, it
(A) shall not directly or indirectly, or encourage any other entity to directly
or indirectly, object to, delay, impede, or take any other action or any
inaction to interfere with the acceptance, implementation, consummation, or
amendment of the Plan and Restructuring Transactions and the Claims Settlement;
and (B) shall refrain from supporting the allowance or payment of any Makewhole
Claims with respect to the EFIH Second Lien Notes.

 

48



--------------------------------------------------------------------------------

Section 11. Termination of Support for Plan and Restructuring Transactions.

The Parties’ commitments and obligations with respect to the Plan and
Restructuring Transactions, as set forth in Section 4 hereof (which, for the
avoidance of doubt, shall not include any commitments, covenants, or obligations
with respect to the Settlement Agreement or an Alternative Restructuring), shall
terminate automatically, and without further action by any Party, upon delivery
by the Debtors, the Required TCEH First Lien Creditors, or the Required Investor
Parties to the other Parties of a written notice (a “Plan Support Termination
Notice”) in accordance with Section 14.8 hereof, setting forth the particular
relevant facts and circumstances, upon the occurrence and during the
continuation of any of the following (each a “Plan Support Termination Event,”
and the date upon which a Plan Support Termination Event occurs, the “Plan
Support Termination Date”):

(a) a condition to the occurrence of the Effective Date, as defined and set
forth in the Plan, or to the closing of the transactions contemplated by the
Merger Agreement, that either (i) cannot be waived or (ii) can be waived and is
not timely waived by the entity or entities entitled to waive it, becomes
incapable of being satisfied (which shall include an oral or written statement
made by an authorized agent, official, or other representative of the IRS (in
the case of an oral statement, witnessed, or verified by counsel to the Investor
Parties; provided, that such Investor Parties shall direct their counsel to
promptly verify any such oral statement, if not already witnessed by such
counsel) that one or more of the Required Rulings will not be issued (unless
such condition with respect to such Required Ruling can be and is timely
waived)). For the avoidance of doubt, such oral or written statement with
respect to a ruling described in clauses (l), (m), or (n) of the definition of
“Required Rulings” in the Plan shall not be a Plan Support Termination Event if
the Required Investor Parties (or other party authorized by the Required
Investor Parties) waive the corresponding condition in respect of any such
ruling described in clauses (l), (m), or (n) of the definition of “Required
Rulings” in the Plan;

(b) all conditions to the occurrence of the Effective Date, as defined and set
forth in the Plan, have been satisfied or waived but the Plan is not
consummated, due to some action or inaction by Parent, OV2, or the Investor
Parties, by the date that is thirty (30) days after the date upon which the last
condition to the occurrence of the Effective Date has been satisfied or waived;

(c) termination of the Merger Agreement or a termination of this Agreement by
the Required Investor Parties or the Required TCEH Unsecured Noteholders
pursuant to Section 12.1(c);

(d) the Bankruptcy Court shall not have entered the Disclosure Statement Order
on or before November 15, 2015 (the “Disclosure Statement Milestone”), provided
that entry of such order shall be deemed to occur upon an oral indication by the
Bankruptcy Court that it is approving or will approve the Disclosure Statement;
provided, further, upon the written request of the Required Investor Parties,
with the consent of the TCEH Official Committee (which consent shall not be
unreasonably withheld or delayed), which request shall be received by the
Debtors and the Consenting TCEH First Lien Creditors by no later than
November 15, 2015, the Disclosure Statement Milestone shall be extended through
December 15, 2015, whereupon

 

49



--------------------------------------------------------------------------------

such request, the TCEH Cash Payment shall be immediately and irrevocably reduced
by $50 million (whether or not the full thirty day extension is required or
proves necessary) (the “Disclosure Statement Milestone Extension”);

(e) the Bankruptcy Court shall not have entered the Confirmation Order on or
before January 15, 2016 (the “Confirmation Milestone”), provided that entry of
any such order shall be deemed to occur upon an oral indication by the
Bankruptcy Court that it is approving or will approve confirmation of the Plan;
provided, further, (i) if there is a Disclosure Statement Milestone Extension
pursuant to Section 11(d), then the Confirmation Milestone shall automatically
be extended to and be February 15, 2016; (ii) if there was no Disclosure
Statement Milestone Extension, then upon the written request of the Required
Investor Parties, with the consent of the TCEH Official Committee (which consent
shall not be unreasonably withheld or delayed), which request shall be received
by the Debtors and the Consenting TCEH First Lien Creditors by no later than
January 15, 2016, the Confirmation Milestone shall be extended through
February 15, 2016, whereupon such request pursuant to Section 11(e)(ii), the
TCEH Cash Payment shall be immediately and irrevocably reduced by $50 million
(whether or not the full thirty-one day extension is required or proves
necessary); and (iii) if the Class comprised of Allowed TCEH First Lien Secured
Claims is permitted to vote to accept or reject the Plan and fails to accept the
Plan, as determined pursuant to section 1126(c) of the Bankruptcy Code, then the
Confirmation Milestone will be extended by the lesser of the number of days
required to cure such failure to accept the Plan and fifteen (15) Business Days.

(f) the knowing and willful breach by any of the Investor Parties of any of the
representations, warranties, or covenants of such breaching Party as set forth
in this Agreement, the Merger Agreement, the Equity Commitment Letter, or the
Backstop Agreement that would have a material adverse effect on the Plan and the
Restructuring Transactions or that would materially delay the occurrence of the
Effective Date of the Plan beyond the applicable Plan Support Outside Date (as
defined below); provided, however, if such breach is capable of being cured, the
Parties shall have fifteen (15) Business Days after receiving such notice to
cure any such breach; and

(g) April 30, 2016 (the “Plan Support Outside Date”); provided, however, that

(i) if all approvals required from the PUCT with respect to consummation of the
Plan have been obtained before April 30, 2016, and so long as the Investor
Parties, and Consenting TCEH Unsecured Noteholders are not in material breach of
their obligations under this Agreement, the Merger Agreement, the Equity
Commitment Letter, or the Backstop Agreement, then the Plan Support Outside Date
automatically shall be extended to and be June 30, 2016;

(ii) if all approvals required from the PUCT with respect to consummation of the
Plan have not been obtained before April 30, 2016, and so long as the Investor
Parties and Consenting TCEH Unsecured Noteholders are not in material breach of
their obligations under this Agreement, then (A) upon the written request of the
Required Investor Parties, with the consent of the TCEH Official Committee
(which consent shall not be unreasonably withheld or delayed) and with notice to
the Debtors,

 

50



--------------------------------------------------------------------------------

which request shall be received by the Consenting TCEH First Lien Creditors by
no later than April 30, 2016, the Plan Support Outside Date shall be extended to
and be May 31, 2016, whereupon such extension, the TCEH Cash Payment shall be
immediately and irrevocably reduced by $50 million (whether or not the full
thirty-one day extension is required or proves necessary), and (B) following an
extension of the Plan Support Outside Date in Section 11(g)(ii)(A), upon the
written request of the Required Investor Parties, with the consent of the TCEH
Official Committee (which consent shall not be unreasonably withheld or delayed)
and with notice to the Debtors, which request shall be received by the
Consenting TCEH First Lien Creditors by no later than May 31, 2016, the Plan
Support Outside Date shall be extended to and be June 30, 2016, whereupon such
extension, the TCEH Cash Payment shall be immediately and irrevocably reduced by
an additional $50 million (whether or not the full thirty day extension is
required or proves necessary); and

(iii) so long as all conditions to the occurrence of the Effective Date, other
than any condition with respect to the Spin-Off requiring either (A) the
termination or expiration of any waiting period applicable under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, or similar law
or statute, or (B) any necessary approvals and consents from the Federal Energy
Regulatory Commission or the NRC, have been satisfied or waived before an
extended Plan Support Outside Date set forth in Section 11(g)(i) or (ii), then
the Plan Support Outside Date shall be extended at the request of any Party
until a date that is the earlier of (Y) August 31, 2016 (unless the failure of
such waiting periods referenced in clause (A) to terminate or expire or such
approvals referenced in clause (B) to be obtained by such date is the result of
any action or inaction of any Party, other than an Investor Party), and
(Z) thirty (30) days after the latest date upon which such waiting periods have
terminated or expired or such approvals have been obtained. For the avoidance of
doubt, any extension of the Plan Support Outside Date pursuant to this
Section 11(g)(iii) shall not require a reduction of the TCEH Cash Payment
amount.

A Plan Support Termination Notice may only be issued by the Debtors, the
Required TCEH First Lien Creditors, or the Required Investor Parties, and no
such Party may issue a Plan Support Termination Notice if such Party failed to
perform or comply in all material respects with the terms and conditions of this
Agreement, and such failure to perform or comply caused, or resulted in, the
occurrence of the applicable Plan Support Termination Event.

 

Section 12. Agreement Termination Events.

 

12.1 Investor Party and Consenting Creditor Party (other than Consenting TCEH
First Lien Creditors) Termination Events.

This Agreement may be terminated as between the Investor Parties and the other
Parties; the Consenting TCEH Unsecured Noteholders and the other Parties; the
Consenting TCEH Second Lien Noteholders and the other Parties; the Fidelity
Funds and the other Parties; each Consenting EFIH Second Lien Noteholder and the
other parties; or each Consenting EFIH PIK Noteholder and the other Parties, in
each case, by the delivery to the other Parties of a written notice in
accordance with Section 14.8 hereof by, as applicable, the Required Investor

 

51



--------------------------------------------------------------------------------

Parties, the Required TCEH Unsecured Noteholders, the Required TCEH Second Lien
Noteholders, the Fidelity Funds, a Consenting EFIH Second Lien Noteholder, or a
Consenting EFIH PIK Noteholder, in each case, in the exercise of their
discretion, upon the occurrence and during the continuation of any of the
following events:

(a) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 50.10%
of the aggregate outstanding principal amount of the TCEH First Lien Claims
(determined without regard to any claims held by Debtors) have not executed and
delivered to the other Parties signature pages to this Agreement on or before
September 11, 2015, provided that this Agreement may only be terminated pursuant
to this clause (a) before the earlier to occur of (i) entry of the PSA Approval
Order and (ii) entry of the Disclosure Statement Order;

(b) the TCEH First Lien Agent has not executed and delivered to the other
Parties a signature page to this Agreement on or before September 11, 2015,
provided that this Agreement may only be terminated pursuant to this clause
(b) before the earlier to occur of (i) entry of the PSA Approval Order and
(ii) entry of the Disclosure Statement Order;

(c) the Oncor Letter Agreement (as defined in the Merger Agreement) shall not
have been executed on or before the earlier of (i) the conclusion of the hearing
on approval of the Disclosure Statement or (ii) fifteen (15) Business Days after
the Agreement Effective Date, provided that this Agreement may only be
terminated pursuant to this clause (c) before the earlier to occur of (i) entry
of the PSA Approval Order and (ii) entry of the Disclosure Statement Order;

(d) subject to the occurrence of the Plan Support Termination Date, the knowing
and willful breach by a Consenting TCEH First Lien Creditor of any of the
representations, warranties, or covenants of such breaching Party as set forth
in this Agreement that would prevent and result in a material adverse effect on
the consummation of all Alternative Restructurings in accordance with this
Agreement, provided, however, that the Parties seeking to terminate the
Agreement shall include in such notice the details of any such breach, and if
such breach is capable of being cured, the Parties shall have fifteen
(15) Business Days after receiving such notice to cure any such breach;

(e) subject to the occurrence of the Plan Support Termination Date, the issuance
by any governmental authority, including any regulatory authority or court of
competent jurisdiction, of a Final Order (or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order issued by a
regulatory authority) permanently enjoining or otherwise preventing the
consummation of all Alternative Restructurings in accordance with this
Agreement; provided, however, that the Parties shall have thirty (30) Business
Days after issuance of such Final Order or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order to obtain
relief that would allow consummation of an Alternative Restructuring in
accordance with this Agreement;

 

52



--------------------------------------------------------------------------------

(f) the Class comprised of Allowed TCEH First Lien Secured Claims is permitted
to vote to accept or reject the Plan and fails to accept the Plan, as determined
pursuant to section 1126(c) of the Bankruptcy Code, provided, however, that the
Parties shall have fifteen (15) Business Days after receiving notice of such
failure to accept the Plan to cure any such failure; provided further, however,
that this Agreement may only be terminated pursuant to this clause (f) within
fifteen (15) Business Days after the end of this cure period; or

(g) the PSA Approval Order shall not have been entered on or before
September 30, 2015, provided that this Agreement may only be terminated pursuant
to this clause (g) before the entry of the PSA Approval Order.

In addition to the foregoing, this Agreement may be terminated as between the
Fidelity Funds and the other Parties, each Consenting EFIH PIK Noteholder and
the other Parties, or each Consenting EFIH Second Lien Noteholder and the other
Parties, in each case solely with respect to their obligations under this
Agreement with respect to their E-Side claims, by the delivery by such Parties
to the other Parties of a written notice in accordance with Section 14.8 hereof,
upon a modification, amendment, or supplement to the Plan or other Definitive
Restructuring Document that materially and adversely affects (other than as
expressly provided for in or contemplated by this Agreement) the treatment of
E-Side Claims held by such terminating Parties, as applicable, without such
terminating Party’s prior written consent, as applicable; provided, however,
that the Parties shall have fifteen (15) Business Days after receiving such
notice to cure any such breach. In addition, this Agreement shall be terminated
as between all Consenting EFIH PIK Noteholders, solely with respect to their
obligations under this Agreement with respect to their E-Side claims, and the
other Parties, and as between the EFIH PIK Notes Trustee and the other Parties
(A) automatically upon a termination of this Agreement by EFIH;
(B) automatically upon the occurrence of the Plan Support Termination Date; or
(C) by the delivery by the Debtors to the other Parties of a written notice in
accordance with Section 14.8 hereof, upon any action by the EFIH PIK Notes
Trustee (i) to directly or indirectly, or to encourage any other entity to
directly or indirectly, object to, delay, impede, or take any other action or
any inaction to interfere with the acceptance, implementation, consummation, or
amendment of the Plan, the Restructuring Transactions, the Claims Settlement,
and the EFIH PIK Note Claims Settlement; and (ii) to support the allowance or
payment of postpetition interest (except as contemplated hereunder) or any
Makewhole Claims with respect to the EFIH PIK Notes; provided, however, that the
EFIH PIK Notes Trustee shall have five (5) Business Days after receiving such
notice to cure such action. Moreover, this Agreement shall be terminated as
between the Fidelity Funds, solely with respect to their obligations under this
Agreement with respect to its E-Side claims, and the other Parties, and as
between the EFH Notes Trustee and the other Parties automatically upon
(A) termination of this Agreement by EFH or (B) the occurrence of the Plan
Support Termination Date.

 

53



--------------------------------------------------------------------------------

12.2 TCEH Official Committee Termination Events.

This Agreement may be terminated as between the TCEH Official Committee and the
other Parties by delivery to the other Parties of a written notice in accordance
with Section 14.8 hereof by the TCEH Official Committee, upon the occurrence and
during the continuation of any of the following events:

(a) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 50.10%
of the aggregate outstanding principal amount of the TCEH First Lien Claims
(determined without regard to any claims held by Debtors) have not executed and
delivered to the other Parties signature pages to this Agreement on or before
September 11, 2015, provided that this Agreement may only be terminated pursuant
to this clause (a) before the earlier to occur of (i) entry of the PSA Approval
Order and (ii) entry of the Disclosure Statement Order;

(b) the TCEH First Lien Agent has not executed and delivered to the other
Parties a signature page to this Agreement on or before September 11, 2015,
provided that this Agreement may only be terminated pursuant to this clause
(b) before the earlier to occur of (i) entry of the PSA Approval Order and
(ii) entry of the Disclosure Statement Order;

(c) subject to the occurrence of the Plan Support Termination Date, the knowing
and willful breach by a Consenting TCEH First Lien Creditor of any of the
representations, warranties, or covenants of such breaching Party as set forth
in this Agreement that would prevent and result in a material adverse effect on
the consummation of all Alternative Restructurings in accordance with this
Agreement, provided, however, that the TCEH Official Committee shall include in
such notice the details of any such breach, and if such breach is capable of
being cured, the Parties shall have fifteen (15) Business Days after receiving
such notice to cure any such breach;

(d) subject to the occurrence of the Plan Support Termination Date, the issuance
by any governmental authority, including any regulatory authority or court of
competent jurisdiction, of a Final Order (or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order issued by a
regulatory authority) permanently enjoining or otherwise preventing the
consummation of all Alternative Restructurings in accordance with this
Agreement; provided, however, that the Parties shall have thirty (30) Business
Days after issuance of such Final Order or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order to obtain
relief that would allow consummation of an Alternative Restructuring in
accordance with this Agreement;

(e) the Class comprised of Allowed TCEH First Lien Secured Claims is permitted
to vote to accept or reject the Plan and fails to accept the Plan, as determined
pursuant to section 1126(c) of the Bankruptcy Code, provided, however, that the
Parties shall have fifteen (15) Business Days after receiving notice of such
failure to accept the Plan to cure any such failure; provided further, however,
that this Agreement may only be terminated pursuant to this clause (e) within
fifteen (15) Business Days after the end of this cure period;

 

54



--------------------------------------------------------------------------------

(f) the Required TCEH Unsecured Noteholders terminate this Agreement in
accordance with Section 12.1(c); provided that this Agreement may only be
terminated pursuant to this clause (f) before the earlier to occur of (i) entry
of the PSA Approval Order and (ii) entry of the Disclosure Statement Order; or

(g) the PSA Approval Order shall not have been entered on or before
September 30, 2015; provided that this Agreement may only be terminated pursuant
to this clause (g) before entry of the PSA Approval Order.

 

12.3 Consenting Interest Holder Termination Events.

This Agreement may be terminated as between the Consenting Interest Holders and
the other Parties by delivery to the other Parties of a written notice in
accordance with Section 14.8 hereof by all of the undersigned Consenting
Interest Holders, upon the occurrence and during the continuation of any of the
following events: (a) subject to the occurrence of the Plan Support Termination
Date, upon the knowing and willful breach by a Consenting TCEH First Lien
Creditor of any of the representations, warranties, or covenants of such
breaching Party as set forth in this Agreement that would prevent and result in
a material adverse effect on the consummation of all Alternative Restructurings
in accordance with this Agreement; provided, however, that the Consenting
Interest Holders seeking to terminate this Agreement shall include in such
notice the details of any such breach, and if such breach is capable of being
cured, the Parties shall have fifteen (15) Business Days after receiving such
notice to cure any such breach; (b) subject to the occurrence of the Plan
Support Termination Date, the issuance by any governmental authority, including
any regulatory authority or court of competent jurisdiction, of a Final Order
(or other comparable final and non-appealable injunction, judgment, decree,
charge, ruling or order issued by a regulatory authority) permanently enjoining
or otherwise preventing the consummation of all Alternative Restructurings in
accordance with this Agreement; provided, however, that the Parties shall have
thirty (30) Business Days after issuance of such Final Order or other comparable
final and non-appealable injunction, judgment, decree, charge, ruling or order
to obtain relief that would allow consummation of an Alternative Restructuring
in accordance with this Agreement; or (c) the PSA Approval Order shall not have
been entered on or before September 30, 2015; provided that this Agreement may
only be terminated pursuant to this clause (c) before entry of the PSA Approval
Order.

 

12.4 Consenting TCEH First Lien Creditor and TCEH First Lien Agent Termination
Events.

This Agreement may be terminated as between (i) the Consenting TCEH First Lien
Creditors and the other Parties, or (ii) the TCEH First Lien Agent and the other
Parties, in each case by the delivery to the other Parties of a written notice
in accordance with Section 14.8 hereof by, as applicable: (i) the Required TCEH
First Lien Creditors, or (ii) the TCEH First Lien Agent, in each case, in the
exercise of their discretion, upon the occurrence and during the continuation of
any of the following events:

(a) subject to the occurrence of the Plan Support Termination Date, the knowing
and willful breach by any of the Investor Parties, Consenting TCEH Unsecured
Noteholders, Consenting TCEH Second Lien Noteholders, or the TCEH

 

55



--------------------------------------------------------------------------------

Official Committee of any of the representations, warranties, or covenants of
such breaching Party as set forth in this Agreement that would prevent and
result in a material adverse effect on the consummation of all Alternative
Restructurings in accordance with this Agreement; provided, however, that the
Parties seeking to terminate this Agreement shall include in such notice the
details of any such breach, and if such breach is capable of being cured, the
Parties shall have fifteen (15) Business Days after receiving such notice to
cure any such breach;

(b) subject to the occurrence of the Plan Support Termination Date, the issuance
by any governmental authority, including any regulatory authority or court of
competent jurisdiction, of a Final Order (or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order issued by a
regulatory authority) permanently enjoining or otherwise preventing the
consummation of all Alternative Restructurings in accordance with this
Agreement; provided, however, that the Parties shall have thirty (30) Business
Days after issuance of such Final Order or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order to obtain
relief that would allow consummation of an Alternative Restructuring in
accordance with this Agreement;

(c) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 50.10%
of the aggregate outstanding principal amount of the TCEH Second Lien Note
Claims (determined without regard to any claims held by Debtors) have not
executed and delivered signature pages to this Agreement on or before
September 11, 2015, provided that this Agreement may only be terminated pursuant
to this clause (c) before the earlier to occur of (i) entry of the PSA Approval
Order and (ii) entry of the Disclosure Statement Order;

(d) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 66.67%
of the aggregate outstanding principal amount of the TCEH Unsecured Note Claims
(determined without regard to any claims held by Debtors) have not executed and
delivered signature pages to this Agreement on or before September 11, 2015,
provided that this Agreement may only be terminated pursuant to this clause
(d) before the earlier to occur of (i) entry of the PSA Approval Order and
(ii) entry of the Disclosure Statement Order;

(e) the Oncor Letter Agreement shall not have been executed on or before the
earlier of (i) the conclusion of the hearing on approval of the Disclosure
Statement or (ii) fifteen (15) Business Days after the Agreement Effective Date,
provided that this Agreement may only be terminated pursuant to this clause
(e) before the earlier to occur of (i) entry of the PSA Approval Order and
(ii) entry of the Disclosure Statement Order; or

(f) the PSA Approval Order shall not have been entered on or before
September 30, 2015, provided that this Agreement may only be terminated pursuant
to this clause (f) before entry of the PSA Approval Order.

 

56



--------------------------------------------------------------------------------

12.5 Hunt-Investor Party Termination Events.

This Agreement may be terminated as between any of the Hunt-Investor Parties
that do not hold Debtor Claims/Interests and the other Parties by delivery to
the other Parties of a written notice in accordance with Section 14.8 hereof by
such Hunt-Investor Parties upon the Plan Support Termination Date; provided that
Hunt’s obligations under Section 5.2 shall survive any such termination as set
forth therein.

 

12.6 Debtors’ Termination Events.

A Debtor may terminate this Agreement as to it upon five (5) Business Days’
prior written notice to the other Parties, delivered in accordance with
Section 14.8 hereof, upon the occurrence and during the continuation of any of
the following events:

(a) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 50.10%
of the aggregate outstanding principal amount of the TCEH First Lien Claims
(determined without regard to any claims held by Debtors) have not executed and
delivered to the other Parties signature pages to this Agreement on or before
September 11, 2015, provided that this Agreement may only be terminated pursuant
to this clause (a) before the earlier to occur of (i) entry of the PSA Approval
Order or (ii) entry of the Disclosure Statement Order;

(b) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 50.10%
of the aggregate outstanding principal amount of the TCEH Second Lien Note
Claims (determined without regard to any claims held by Debtors) have not
executed and delivered to the other Parties signature pages to this Agreement on
or before September 11, 2015, provided that this Agreement may only be
terminated pursuant to this clause (b) before the earlier to occur of (i) entry
of the PSA Approval Order and (ii) entry of the Disclosure Statement Order;

(c) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 66.67%
of the aggregate outstanding principal amount of the TCEH Unsecured Note Claims
(determined without regard to any claims held by Debtors) have not executed and
delivered to the other Parties signature pages to this Agreement on or before
September 11, 2015, provided that this Agreement may only be terminated pursuant
to this clause (c) before the earlier to occur of (i) entry of the PSA Approval
Order and (ii) entry of the Disclosure Statement Order;

(d) subject to the occurrence of the Plan Support Termination Date, the knowing
and willful breach by any of the Investor Parties, Consenting Interest Holders,
or Consenting TCEH Creditor Parties of any of the representations, warranties,
or covenants of such breaching Party as set forth in this Agreement that would
prevent and result in a material adverse effect on the consummation of all
Alternative Restructurings in accordance with this Agreement; provided, however,
that the Debtors

 

57



--------------------------------------------------------------------------------

seeking to terminate this Agreement shall include in such notice the details of
any such breach, and if such breach is capable of being cured, the Parties shall
have fifteen (15) Business Days after receiving such notice to cure any such
breach;

(e) subject to the occurrence of the Plan Support Termination Date, the issuance
by any governmental authority, including any regulatory authority or court of
competent jurisdiction, of a Final Order (or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order issued by a
regulatory authority) permanently enjoining or otherwise preventing the
consummation of all Alternative Restructurings in accordance with this
Agreement; provided, however, that the Parties shall have thirty (30) Business
Days after issuance of such Final Order or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order to obtain
relief that would allow consummation of an Alternative Restructuring in
accordance with this Agreement;

(f) the PSA Approval Order shall not have been entered on or before
September 30, 2015, provided that this Agreement may only be terminated pursuant
to this clause (f) before entry of the PSA Approval Order;

(g) the Oncor Letter Agreement shall not have been executed on or before the
earlier of (i) the conclusion hearing on approval of the Disclosure Statement or
(ii) fifteen (15) Business Days after the Agreement Effective Date, provided
that this Agreement may only be terminated pursuant to this clause (g) before
the earlier to occur of (i) entry of the PSA Approval Order and (ii) entry of
the Disclosure Statement Order; or

(h) the board of directors, board of managers, or such similar governing body of
any Debtor determines in good faith after consultation with its outside
financial advisors and outside legal counsel, and based on the advice of such
counsel, that proceeding with the Plan and Restructuring Transactions or the
Alternative Restructuring would be inconsistent with its applicable fiduciary
duties.

 

12.7 Termination Event for Breach by Debtors or Consenting Interest Holders.

This Agreement may be terminated as between the Debtors and the other non-Debtor
Parties (but not, for the avoidance of doubt, as between the non-Debtor Parties)
by the delivery to the Debtors of a written notice in accordance with
Section 14.8 hereof by the Required Investor Parties and the Required TCEH
Creditor Parties, upon the occurrence and during the continuation of any knowing
and willful breach by any of the Debtors of any of the representations,
warranties, or covenants of such breaching Party as set forth in this Agreement
that would prevent and result in a material adverse effect on the consummation
of the Plan or, subject to the occurrence of the Plan Support Termination Date,
all Alternative Restructurings in accordance with this Agreement; provided,
however, that the Parties seeking to terminate this Agreement shall include in
such notice the details of any such breach, and if such breach is capable of
being cured, the Parties shall have fifteen (15) Business Days after receiving
such notice to cure any such breach.

 

58



--------------------------------------------------------------------------------

This Agreement may be terminated as between the Consenting Interest Holders and
the Parties other than Consenting Interest Holders (but not, for the avoidance
of doubt, as between the Parties other than the Consenting Interest Holders) by
the delivery to the Consenting Interest Holders of a written notice in
accordance with Section 14.8 hereof by the Required Investor Parties and the
Required TCEH Creditor Parties, upon the occurrence and during the continuation
of any knowing and willful breach by any of the Consenting Interest Holders of
any of the representations, warranties, or covenants of such breaching Party as
set forth in this Agreement that would prevent and result in a material adverse
effect on the consummation of the Plan or, subject to the occurrence of the Plan
Support Termination Date, all Alternative Restructurings in accordance with this
Agreement; provided, however, that the Parties seeking to terminate this
Agreement shall include in such notice the details of any such breach, and if
such breach is capable of being cured, the Parties shall have fifteen (15)
Business Days after receiving such notice to cure any such breach.

 

12.8 Mutual Termination.

This Agreement, and the obligations of all Parties hereunder, may be terminated:

(a) during the Plan Support Effective Period, by mutual agreement among all of
the following: (i) the Debtors; (ii) at least two unaffiliated Creditor-Investor
Parties holding in the aggregate at least 50.1% in amount of the (A) “Investment
Commitments” (as defined in the Equity Commitment Letter) set forth on Exhibit A
to the Equity Commitment Letter (as amended from time to time in accordance
therewith and with this Agreement) and (B) “Backstop Commitments” (as defined in
the Backstop Agreement) set forth on Schedule 1 to the Backstop Agreement (as
amended from time to time in accordance therewith and with this Agreement), made
by Creditor-Investor Parties; (iii) the Hunt-Investor Parties; (iv) the Required
TCEH Creditor Parties; (v) all of the undersigned Consenting Interest Holders;
and (vi) the TCEH Official Committee; or

(b) during the Alternative Restructuring Support Period, if any, by mutual
agreement among all of the following: (i) the Debtors; (ii) the Required TCEH
Creditor Parties; (iii) all of the undersigned Consenting Interest Holders; and
(iv) the TCEH Official Committee.

 

12.9 Termination Upon Consummation of the Plan or Alternative Restructuring.

This Agreement shall terminate automatically without any further required action
or notice with respect to all Parties on the earlier to occur of the Effective
Date of the Plan and the consummation of an Alternative Restructuring.

 

12.10 Effect of Termination.

No Party may terminate this Agreement, and no Party may be counted among the
Required Investor Parties, Investor Parties, Required TCEH Creditor Parties,
Consenting TCEH Creditor Parties or Consenting Interest Holders, as applicable,
for purposes of terminating this Agreement if such Party failed to perform or
comply in all material respects with the terms and conditions of this Agreement,
and such failure to perform or comply caused,

 

59



--------------------------------------------------------------------------------

or resulted in, the occurrence of one or more termination events specified
herein. The date on which termination of this Agreement as to a Party is
effective in accordance with Section 12 shall be referred to as an “Agreement
Termination Date.” Upon the occurrence of an Agreement Termination Date as to a
Party (but only as to such Party), except as expressly provided in this
Agreement, (i) this Agreement shall be of no further force and effect with
respect to such Party, (ii) each Party subject to such termination shall be
released from its commitments, undertakings, and agreements under this Agreement
and shall have the rights that it would have had, had it not entered into this
Agreement, and shall be entitled to take all actions, whether with respect to
the Restructuring Transactions or otherwise, that it would have been entitled to
take had it not entered into this Agreement, and (iii) the remaining Parties to
this Agreement, if any, shall be released from any commitments, undertaking, and
agreements owed to such terminated Party under this Agreement; provided,
however, that this Section 12.10, Section 5.2, Section 10(j), Section 14.4,
Section 14.6, Section 14.8, Section 14.10, Section 14.12, and Section 14.14
shall survive termination of this Agreement. Notwithstanding anything to the
contrary in this Agreement, the foregoing shall not be construed to prohibit any
of the Parties from contesting whether any such termination is in accordance
with the terms of this Agreement. Except as expressly provided in this
Agreement, nothing herein is intended to, or does, in any manner waive, limit,
impair, or restrict any right of any Party, or the ability of any Party to
protect and preserve its rights, remedies, and interests, including its claims
against any Debtor or any other Party. Nothing in this Section 12.10 shall
restrict any Debtor’s right to terminate this Agreement in accordance with
Section 12.6(h).

In addition, and for the avoidance of doubt, the termination rights and effect
of termination provided for under this Section 12 apply only to this Agreement
(without reference to the exhibits). The applicable termination rights and
effect of termination of other agreements between or among any of the Parties,
including those attached to this Agreement as exhibits, are governed according
to the respective terms and conditions of such agreements.

 

12.11 No Violation of Automatic Stay.

The automatic stay applicable under section 362 of the Bankruptcy Code shall not
prohibit a Party from taking any action necessary to effectuate the termination
of this Agreement pursuant to and in accordance with the terms hereof.

 

Section 13. Amendments.

This Agreement may not be modified, amended, or supplemented in any manner
except:

(a) during the Plan Support Effective Period, in writing signed by (i) the
Required Investor Parties; (ii) the Required TCEH Creditor Parties; (iii) all of
the undersigned Consenting Interest Holders; (iv) each of the Debtors; and
(v) the TCEH Official Committee; provided, however, that if the proposed
modification, amendment, or supplement has a material, disproportionate, and
adverse effect on any Party (in any capacity), then the consent of each such
disproportionately affected Party shall also be required to effectuate such
modification, amendment, or supplement;

 

60



--------------------------------------------------------------------------------

(b) during the Alternative Restructuring Support Period, if any, in writing
signed by (i) the Debtors; (ii) the Required TCEH Creditor Parties; (iii) all of
the undersigned Consenting Interest Holders; and (iv) the TCEH Official
Committee; provided, however, that if the proposed modification, amendment, or
supplement has a material, disproportionate, and adverse effect on any Party (in
any capacity), then the consent of each such disproportionately affected Party
shall also be required to effectuate such modification, amendment, or
supplement; and

(c) during the Plan Support Effective Period, if the proposed modification,
amendment, or supplement (i) affects Section 5.6, Sections 10(r), (s), (u), or
(v), Section 12.1, or this Section 13(c), then the consent of the Fidelity Funds
shall also be required to effectuate such modification, amendment, or
supplement, (ii) affects, during the Plan Support Effective Period, Section 5.6,
Sections 10(t) or (u), Section 12.1, or this Section 13(c), then the consent of
each Consenting EFIH PIK Noteholder shall also be required to effectuate such
modification, amendment, or supplement, or (iii) affects Section 5.6,
Section 12.1, or this Section 13(c), then the consent of each Consenting EFIH
Second Lien Noteholder shall also be required to effectuate such modification,
amendment, or supplement.

Any proposed modification, amendment, or supplement that is not approved in
accordance with this Section 13 shall be ineffective and void ab initio. For the
avoidance of doubt, the limitations and requirements for amendment, modification
or supplementation provided for in this Section 13 apply only to this Agreement
(without reference to the exhibits). Notwithstanding anything to the contrary in
this Agreement, the applicable limitations and requirements to modify, amend,
supplement, or waive any provision of other agreements between or among any of
the Parties, including those attached to this Agreement as exhibits, are
governed according to the respective terms and conditions of such agreements and
must also comply with Sections 3.1 and 3.2 hereof, as applicable.

 

Section 14. Miscellaneous.

 

14.1 Further Assurances.

Subject to the other terms of this Agreement, the Parties agree to execute and
deliver such other instruments and perform such acts, in addition to the matters
herein specified, as may be reasonably appropriate or necessary, or as may be
required by order of the Bankruptcy Court, from time to time, to effectuate the
Plan and the Restructuring Transactions, or, after the Plan Support Termination
Date, the Alternative Restructuring, as applicable.

 

14.2 Complete Agreement.

This Agreement, including any exhibits, annexes, and/or schedules hereto and the
exhibits, annexes, and/or schedules thereto, and the Settlement Agreement,
constitute the entire agreement among the Parties with respect to the subject
matter hereof and supersedes and nullifies all prior agreements, oral or
written, among the Parties with respect thereto, including any agreements
related to Alternative Proposals.

 

61



--------------------------------------------------------------------------------

14.3 Headings.

The headings of all sections of this Agreement are inserted solely for the
convenience of reference and are not a part of and are not intended to govern,
limit, or aid in the construction or interpretation of any term or provision
hereof.

 

14.4 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be construed and enforced in accordance with, and the
rights of the Parties shall be governed by, the laws of the State of Delaware,
without giving effect to the conflict of laws principles thereof. Each Party
hereto agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement in the United States
Bankruptcy Court for the District of Delaware (the “Chosen Court”), and solely
in connection with claims arising under this Agreement: (i) irrevocably submits
to the exclusive jurisdiction and the authority of the Chosen Court; (ii) waives
any objection to laying venue in any such action or proceeding in the Chosen
Court; and (iii) waives any objection that the Chosen Court is an inconvenient
forum, does not have jurisdiction over any Party hereto, or lacks the
constitutional authority to enter final orders in connection with such action or
proceeding.

(b) Each Party hereby waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in any legal proceeding arising out of,
or relating to, this Agreement or the transactions contemplated hereby (whether
based on contract, tort, or any other theory). Each Party (i) certifies that no
representative, agent, or attorney of any other Party has represented, expressly
or otherwise, that such other Party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
Parties have been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications in this Section 14.4.

 

14.5 Execution of Agreement.

This Agreement may be executed and delivered in any number of counterparts and
by way of electronic signature and delivery, each such counterpart, when
executed and delivered, shall be deemed an original, and all of which together
shall constitute the same agreement. Except as expressly provided in this
Agreement, each individual executing this Agreement on behalf of a Party has
been duly authorized and empowered to execute and deliver this Agreement on
behalf of such Party.

 

14.6 Interpretation and Rules of Construction.

This Agreement is the product of negotiations among the Parties and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof. The Parties were each represented by counsel during the negotiations and
drafting of this Agreement and continue to be represented by counsel. In
addition, this Agreement shall be interpreted in accordance with section 102 of
the Bankruptcy Code.

 

62



--------------------------------------------------------------------------------

14.7 Successors and Assigns.

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors and permitted assigns, as applicable. There are no
third party beneficiaries under this Agreement, and the rights or obligations of
any Party under this Agreement may not be assigned, delegated, or transferred to
any other person or entity except as otherwise expressly permitted herein.

 

14.8 Notices.

All notices hereunder shall be deemed given if in writing and delivered, if sent
by electronic mail, courier, or registered or certified mail (return receipt
requested) to the following addresses (or at such other addresses as shall be
specified by like notice):

 

(a)   if to a Creditor-Investor Party or Consenting TCEH Unsecured Noteholder,
to:   White & Case LLP   1155 Avenue of the Americas   New York, New York 10036
  Attention: Gregory Pryor and J. Christopher Shore   E-mail addresses:  
gpryor@whitecase.com     cshore@whitecase.com   and     White & Case LLP  
Southeast Financial Center   200 S. Biscayne Blvd., Suite 4900   Miami, Florida
33131   Attention: Thomas E Lauria and Matthew C. Brown   E-mail addresses:  
tlauria@whitecase.com     mbrown@whitecase.com (b)   if to a Hunt-Investor
Party, to:   Baker Botts L.L.P.   2001 Ross Avenue, Suite 600   Dallas, Texas
75201   Attention: Geoffrey L. Newton, C. Luckey McDowell and Preston Bernhisel
  E-mail addresses:   geoffrey.newton@bakerbotts.com    
luckey.mcdowell@bakerbotts.com     preston.bernhisel@bakerbotts.com   and    
Vinson & Elkins LLP   1001 Fannin Street   Houston, Texas 77002   Attention:
Trina H. Chandler and Paul E. Heath   E-mail addresses:   tchandler@velaw.com  
  pheath@velaw.com

 

63



--------------------------------------------------------------------------------

(c)   if to a Consenting Interest Holder, to:   Wachtell Lipton Rosen & Katz  
51 W. 52nd Street   New York, New York 10019   Attention: Richard G. Mason, Emil
A. Kleinhaus and Austin T. Witt   E-mail addresses:   rgmason@wlrk.com    
eakleinhaus@wlrk.com     awitt@wlrk.com (d)   if to a Consenting TCEH First Lien
Creditor, to:   Paul, Weiss, Rifkind, Wharton & Garrison LLP   1285 Avenue of
the Americas   New York, New York 10019   Attention: Alan W. Kornberg, Brian S.
Hermann, and Jacob A. Adlerstein   E-mail addresses:   akornberg@paulweiss.com  
  bhermann@paulweiss.com,     jadlerstein@paulweiss.com (e)   if to a Consenting
TCEH Second Lien Noteholder, to:   Brown Rudnick LLP   Seven Times Square   New
York, NY 10036   Attention: Edward S. Weisfelner   E-mail address:  
eweisfelner@brownrudnick.com (f)   if to the TCEH Official Committee, to:  
Morrison & Foerster LLP   250 West 55th Street   New York, New York 10019-9601  
Attention: Brett H. Miller, James M. Peck, Lorenzo Marinuzzi, and Todd M. Goren
  E-mail addresses:   brettmiller@mofo.com     jpeck@mofo.com    
lmarinuzzi@mofo.com     tgoren@mofo.com

 

64



--------------------------------------------------------------------------------

(g)   if to the Debtors, to:   Energy Future Holdings Corp., et al.   Energy
Plaza   1601 Bryan Street   Dallas, Texas 75201   Attention: General Counsel  
E-mail addresses:   stacey.dore@energyfutureholdings.com    
andrew.wright@energyfutureholdings.com   with copies (which shall not constitute
notice) to:   Kirkland & Ellis LLP   601 Lexington Avenue   New York, New York
10022   Attention: Edward O. Sassower, P.C., Stephen E. Hessler, and Brian E.
Schartz   E-mail addresses:   esassower@kirkland.com     shessler@kirkland.com  
  bschartz@kirkland.com   and   Kirkland & Ellis LLP   300 North LaSalle Street
  Chicago, IL 60654   Attention: James H.M. Sprayregen, P.C., Marc Kieselstein,
P.C., Chad J. Husnick and Steven N. Serajeddini   E-mail addresses:  
jsprayregen@kirkland.com     marc.kieselstein@kirkland.com    
chusnick@kirkland.com     steven.serajeddini@kirkland.com;   and   Proskauer
Rose LLP   Three First National Plaza   70 W. Madison Street, Suite 3800  
Chicago, IL 60602   Attention: Mark K. Thomas, Paul V. Possinger   Email
addresses:   mthomas@proskauer.com     ppossinger@proskauer.com   and   Cravath,
Swaine and Moore LLP   Worldwide Plaza   825 Eighth Avenue   New York, NY 10019
  Attention: Philip A. Gelston   Email address:   pgelston@cravath.com

 

65



--------------------------------------------------------------------------------

  and   Jenner & Block LLP   919 Third Avenue   New York, NY 10022   Attention:
Richard Levin   Email address:   rlevin@jenner.com   and   Munger, Tolles &
Olson LLP   335 South Grand Avenue, 35th Floor   Los Angeles, CA 90071  
Attention: Thomas B. Walper and Seth Goldman   Email addresses:  
thomas.walper@mto.com     seth.goldman@mto.com; (h)   if to the Fidelity Funds,
to:   Fidelity Management & Research Company   82 Devonshire Street, # F6b  
Boston, MA 02109   Attention: Nate Van Duzer and Daniel Chisholm  
Email address:   Nate.VanDuzer@fmr.com     daniel.chisholm@fmr.com   with copies
(which shall not constitute notice) to:   Fried, Frank, Harris, Shriver &
Jacobson LLP   One New York Plaza   New York, New York 10004   Attention: Brad
Eric Scheler, Gary L. Kaplan, and Matthew Roose   E-mail addresses:  
brad.scheler@friedfrank.combrad.scheler@friedfrank.com    
gary.kaplan@friedfrank.com     matthew.roose@friedfrank.com (i)   if to a
Consenting EFIH PIK Noteholder, to:   Akin Gump Strauss Hauer & Feld LLP   One
Bryant Park   Bank of America Tower   New York, New York 10036   Attention: Ira
S. Dizengoff and Scott L. Alberino   E-mail addresses:   idizengoff@akingump.com
    salberino@akingump.com

 

66



--------------------------------------------------------------------------------

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above. Any
notice given by delivery, mail, or courier shall be effective when received.

 

14.9 Independent Due Diligence and Decision Making.

Each Party hereby confirms that its decision to execute this Agreement has been
based upon its independent investigation of the operations, businesses,
financial and other conditions, and prospects of the Debtors with the advice of
its own counsel and advisors.

 

14.10 Waiver.

If the Plan or, if applicable, an Alternative Restructuring is not consummated,
or if this Agreement is terminated for any reason, the Parties fully reserve any
and all of their rights, except as otherwise expressly set forth in this
Agreement. Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating hereto,
including with respect to the Plan and Restructuring Transactions and an
Alternative Restructuring, shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms or to pursue the
consummation of the Plan and Restructuring Transactions or, if applicable, an
Alternative Restructuring.

 

14.11 Specific Performance.

It is understood and agreed by the Parties that money damages would be an
insufficient remedy for any breach of this Agreement by any Party, that such
breach would represent irreparable harm, and that each non-breaching Party shall
be entitled to specific performance and injunctive relief (without the posting
of any bond and without proof of actual damages), but no other form of equitable
relief, as the sole and exclusive remedy of any such breach, including an order
of the Bankruptcy Court or other court of competent jurisdiction requiring any
Party to comply promptly with any of its obligations hereunder; provided,
however, for the avoidance of doubt, notwithstanding anything in this Agreement
to the contrary, no Party shall be entitled to seek or obtain specific
performance of any obligations of any Investor Party (in its capacity as such)
to consummate the Plan or consummate and close the Restructuring Transactions,
whether such obligations may arise under this Agreement, the Merger Agreement,
the Equity Commitment Letter, the Backstop Agreement, or any other Definitive
Restructuring Document; provided further, however, for the avoidance of doubt,
that the foregoing shall not limit any Party’s right to obtain specific
performance of another Party’s obligations under Section 6 of this Agreement.
For the avoidance of doubt, the remedies provided for in this Section 14.11
apply only to this Agreement (without reference to the exhibits). The applicable
remedies for breaches of other agreements between or among any of the Parties,
including those attached to this Agreement as Exhibits, are governed according
to the terms of such agreements.

 

67



--------------------------------------------------------------------------------

14.12 Several, Not Joint, Claims.

The agreements, representations, warranties, and obligations of the Parties
under this Agreement are, in all respects, several and not joint.

 

14.13 No Waiver of Participation and Preservation of Rights.

Except as expressly provided in this Agreement, nothing herein is intended to,
does or shall be deemed in any manner to waive, limit, impair, or restrict the
ability of each of the Parties to protect and preserve its rights, remedies, and
interests, including its Debtor Claims/Interests and its full participation in
the Chapter 11 Cases so long as, in each case, such actions are not inconsistent
with the Party’s obligations under this Agreement, the Plan, the other
Definitive Restructuring Documents, or, if the Plan Support Termination Date
occurs, the Alternative Restructuring or the Alternative Restructuring
Documents, as applicable. Furthermore, nothing in this Agreement shall be
construed to prohibit any Party from appearing as a party in interest in any
matter to be adjudicated in the Chapter 11 Cases, so long as such appearance and
the positions advocated in connection therewith are consistent with this
Agreement and are not for the purpose of, and could not reasonably be expected
to have the effect of, hindering, delaying, or preventing the timely
consummation of the Plan or, if the Plan Support Termination Date occurs, an
Alternative Restructuring, as applicable.

 

14.14 Relationship Among Parties.

Each of the Investor Parties and Consenting Creditor Parties acknowledge and
agree that, notwithstanding any prior history, pattern, or practice of sharing
confidences among or between the Investor Parties or Consenting Creditor
Parties, no Investor Party or Consenting Creditor Party shall have any
responsibility for any trading, investment, or voting decision with respect to
any security by any other entity by virtue of this Agreement. The Investor
Parties and Consenting Creditor Parties hereby represent and warrant they have
no agreement, arrangement, or understanding with respect to acting together for
the purpose of acquiring, holding, voting, or disposing of any equity securities
of the Debtors and do not constitute a “group” within the meaning of Rule 13d-5
under the Securities Exchange Act of 1934, as amended. No action taken by any
Investor Party or Consenting Creditor Party pursuant to this Agreement shall be
deemed to constitute or to create a presumption by any of the Parties that the
Investor Parties or Consenting Creditor Parties are in any way acting in concert
or as such a “group.”

 

14.15 Severability and Construction.

If any provision of this Agreement shall be held by a court of competent
jurisdiction to be illegal, invalid, or unenforceable, the remaining provisions
shall remain in full force and effect if essential terms and conditions of this
Agreement for each Party remain valid, binding, and enforceable.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

68



--------------------------------------------------------------------------------

[Signature pages redacted]

 

69



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF JOINDER AGREEMENT

This Joinder Agreement to the Plan Support Agreement, dated as of
[            ], 2015 (as amended, supplemented, or otherwise modified from time
to time, the “Agreement”), by and among the Parties is executed and delivered by
                     (the “Joining Party”) as of             , 2015. Each
capitalized term used herein but not otherwise defined shall have the meaning
set forth in the Agreement.

1. Agreement To Be Bound. The Joining Party hereby agrees to be bound by (a) all
of the terms of the Agreement, a copy of which is attached to this Joinder
Agreement as Annex I (as the same has been or may be hereafter amended,
restated, or otherwise modified from time to time in accordance with the
provisions thereof), and (b) the vote with respect to the Plan or an Alternative
Restructuring, as applicable, of the transferor of the Supporting
Claims/Interests to be acquired in connection with the execution of this Joinder
Agreement, if such vote was cast before the effectiveness of the transfer of
such Supporting Claims/Interests. The Joining Party shall hereafter be deemed to
be a “Party” under the Agreement solely with respect to any Supporting
Claims/Interests transferred to such Joining Party in connection with this
Joinder Agreement and not, for the avoidance of doubt, with respect to any other
Debtor Claims/Interests held by such Joining Party at the time of such Transfer,
unless already subject to the Agreement.

2. Representations and Warranties. The Joining Party hereby makes the
representations and warranties of the Investor Parties, Consenting Interest
Holders and Consenting Creditor Parties set forth in the Agreement to each other
Party to the Agreement.

3. Governing Law. This Joinder Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without regard to
any conflict of laws provisions which would require the application of the law
of any other jurisdiction.

*        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the date first written above.

 

[JOINING PARTY] By:  

 

  Name:     Title:   Notice information:

 

 

 

Owned Debtor Claims/Interests:

 

 

 



--------------------------------------------------------------------------------

EXHIBIT G

MECHANICS RELATING TO THE PREFERRED STOCK SALE

Identification of Potential Preferred Stock Sale Assets. As promptly as is
reasonably practicable after the Agreement Effective Date,1 the Consenting TCEH
First Lien Creditors, the Investor Parties, and the Debtors shall attempt to
identify assets that could potentially be contributed in the Preferred Stock
Sale and shall appoint a mutually acceptable valuation expert to provide a
valuation report for each such identified asset. Such Parties shall attempt to
obtain updated valuation reports for each asset that is proposed to be included
in the Preferred Stock Sale no more than thirty (30) days prior to the Effective
Date. Furthermore, the Debtors shall provide to the Consenting TCEH First Lien
Creditors and the Investor Parties for their review an estimate of the tax basis
of each such asset and a projection of such tax basis on the Effective Date,
which projection shall be periodically updated.

Estimated Tax Attributes. At least one hundred and twenty (120) days prior to
the Effective Date, the Debtors shall provide to the Consenting TCEH First Lien
Creditors and the Investor Parties for their review an estimate of the Agreed
Tax Attributes (as defined below), as well as all documents (including all
schedules and worksheets) used by the Debtors to determine such estimate. The
Consenting TCEH First Lien Creditors, the Investor Parties, and EFH shall
negotiate in good faith to determine a reasonable estimate of the Agreed Tax
Attributes (the “Agreed Estimated Tax Attributes”). If such Parties cannot
agree, any disputes shall be resolved by the Accounting Firm pursuant to the
Dispute Resolution provisions described below.

Determination of Expected Gain and Selection of Assets for Preferred Stock Sale.
As promptly as is reasonably practicable after the date when the Consenting TCEH
First Lien Creditors, the Investor Parties, and the Debtors determine the Agreed
Estimated Tax Attributes, the Consenting TCEH First Lien Creditors shall
determine the amount of gain that is intended to be recognized, which amount
shall not be greater than the excess of (i) the Agreed Estimated Tax Attributes
over (ii) $500,000,000 (such excess, the “Maximum Gain”). Following such
determination by the Consenting TCEH First Lien Creditors, the Debtors shall
provide the Consenting TCEH First Lien Creditors and the Investor Parties for
their review a proposed list of assets to include in the Preferred Stock Sale,
such list to be comprised only of assets for which a valuation was obtained as
described above. The Consenting TCEH First Lien Creditors and the Investor
Parties shall select the assets to be included in the Preferred Stock Sale from
the assets on the list, to be selected so as to not generate gain in excess of
the Maximum Gain (based on the valuation and tax basis figures with respect to
such assets determined in accordance with this Exhibit G).

Formula Clause Approach. The Debtors, the Investor Parties, and the Consenting
TCEH First Lien Creditors shall, in good faith, discuss the implementation of a
formula-based approach to setting the amount of taxable gain realized in
connection with the Preferred Stock Sale (the “Formula Clause Approach”). Under
such an approach, the Debtors would propose that the precise percentage of
certain assets to be transferred in connection with the Preferred Stock Sale

 

1 

Capitalized terms used but not otherwise defined in this Exhibit G have the
meaning ascribed to such terms in (a) the Plan, which is attached to the Plan
Support Agreement as Exhibit A, or (b) if not defined in the Plan, then the Plan
Support Agreement to which this Exhibit G is attached.



--------------------------------------------------------------------------------

would be based on a formula. Such formula would be designed to ensure that the
aggregate fair market value of all of the assets transferred equals the sum of
the tax basis of such assets plus the Agreed Tax Attributes (adjusted for the
Maximum Gain), all as further agreed upon with the IRS as part of a pre-filing
agreement or determined by the bankruptcy court or the IRS under the prompt
determination of taxes procedure; provided, however, that if no agreement with
the IRS is reached pursuant to such procedures and the bankruptcy court does not
make a determination, the assets transferred in connection with the Preferred
Stock Sale would be adjusted at such future time as ultimately determined
pursuant to IRS audit and review procedures. For the avoidance of doubt, the
Formula Clause Approach will be utilized only upon the agreement of the Debtors,
the Investor Parties, and the Consenting TCEH First Lien Creditors.

Dispute Resolution. In the event of any dispute between the Debtors, the
Investor Parties, and the Consenting TCEH First Lien Creditors as to any matter
covered by the foregoing provisions of this Exhibit G, except for the Formula
Clause Approach as discussed above (if applicable), the Consenting TCEH First
Lien Creditors, the Investor Parties, and the Debtors shall appoint a nationally
recognized independent public accounting firm (the “Accounting Firm”) to resolve
such dispute. In this regard, the Accounting Firm shall make determinations with
respect to the disputed items based solely on representations made by such
Parties and their respective representatives, and not by independent review, and
shall function only as an expert and not as an arbitrator and shall be required
to make a determination in favor of one Party only. Such Parties shall require
the Accounting Firm to resolve all disputes no later than thirty (30) days after
the submission of such dispute to the Accounting Firm and agree that all
decisions by the Accounting Firm with respect thereto shall be final and
conclusive and binding on the Parties. The Accounting Firm shall resolve all
disputes in a manner consistent with this Agreement. Such Parties shall require
the Accounting Firm to render all determinations in writing and to set forth, in
reasonable detail, the basis for such determination. The fees and expenses of
the Accounting Firm shall be borne equally by TCEH, on the one hand, and EFH, on
the other hand.

Certain Definitions. For purposes of this Exhibit G,

 

  (a) “Agreed Tax Attributes” means 100% of the aggregate amount of net losses,
net operating losses, and net capital losses (but only to the extent such net
capital losses are deductible under applicable tax law against gain recognized
on the Preferred Stock Sale) (in each case, including carryovers), available to
the EFH Group as of the Effective Date (determined (a) as if the “consolidated
year” (within the meaning of Section 1503(e)(2)(B) of the Code) of the EFH Group
ended on the Effective Date and (b) without regard to any income, gain, loss or
deduction generated as a result of the Preferred Stock Sale or transactions
occurring outside the ordinary course of business on the Effective Date after
the Preferred Stock Sale (other than any Deferred Intercompany and ELA Items (if
any) and other transactions expressly contemplated by the Plan and the other
Definitive Restructuring Documents)), such amount to be mutually agreed on by
EFH, the Investor Parties, and the Consenting TCEH First Lien Creditors; and

 

  (b) “Deferred Intercompany and ELA Items” means intercompany items (as such
term is defined in Treasury Regulations Section 1.1502-13(b)(2)) and excess loss
accounts (as such term is defined in Treasury Regulations Section 1.1502-19(a)),
in each case, of any subsidiary of TCEH (other than TCEH Finance) that are
accelerated into income as a result of the Distribution pursuant to Treasury
Regulations Section 1.1502-13(d) or Section 1.1502-19.



--------------------------------------------------------------------------------

EXHIBIT H

EFIH PIK NOTE CLAIMS SETTLEMENT



--------------------------------------------------------------------------------

STIPULATION

This STIPULATION (this “Stipulation”)1 is made and entered into as of
October 27, 2015 (the “Stipulation Effective Date”), by and among the following
parties:

 

  (a) (i) Energy Future Intermediate Holding Company LLC (“EFIH”), a Delaware
limited liability company; and (ii) EFIH Finance Inc. (“EFIH Finance,” and
together with EFIH, the “EFIH Debtors”), a Delaware corporation and a direct,
wholly-owned subsidiary of EFIH; and

 

  (b) GSO Capital Partners LP, solely on behalf of the undersigned funds and
accounts it manages or advises (collectively, “GSO”), Avenue Capital Management
II, L.P. (“Avenue,” and together with GSO, the “Initial EFIH PIK Settling
Noteholders”), and the other undersigned beneficial holders or investment
advisors or managers for such beneficial holders or discretionary accounts of
such beneficial holders (collectively with the Initial EFIH PIK Settling
Noteholders, the “Settling EFIH PIK Noteholders”) that hold claims (the “EFIH
PIK Note Claims”) against the EFIH Debtors arising out of the 11.25%/12.25%
senior toggle notes due December 1, 2018 (the “EFIH PIK Notes”), issued pursuant
to that certain Indenture (as amended and/or supplemented, the “EFIH PIK Notes
Indenture”) dated as of December 5, 2012, by and among, inter alia, the EFIH
Debtors, as issuers, and UMB Bank, N.A., as successor indenture trustee to The
Bank of New York Mellon Trust Company, N.A. (the “EFIH PIK Notes Trustee”).

Each EFIH Debtor and each Settling EFIH PIK Noteholder is referred to herein as
a “Party” and are collectively referred to herein as the “Parties.”

WHEREAS, on April 29, 2014 (the “Petition Date”), Energy Future Holdings Corp.
(“EFH”), the EFIH Debtors, and certain of their affiliates commenced chapter 11
cases in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) by filing voluntary petitions for relief under chapter
11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy
Code”), which chapter 11 cases are being jointly administered and are captioned
In re Energy Future Holdings Corp., et al., Case No. 14-10979 (CSS) (the
“Chapter 11 Cases”);

WHEREAS, on or about October 23, 2014, the EFIH PIK Notes Trustee filed proof of
claim 6347 (the “EFIH PIK Proof of Claim”) in the Chapter 11 Cases on behalf of
itself and all holders of EFIH PIK Notes, whereby it asserted claims for, among
other things, all “principal, premiums, the Applicable Premium, pre-payment
penalties, make-whole premiums, [and/or] call premiums” and “interest … arising
from and after” the Petition Date;

WHEREAS, on July 9, 2015, the EFIH Debtors filed the EFIH Debtors’ Partial
Objection to Proof of Claim No. 6347 Filed by the Indenture Trustee for the EFIH
Unsecured Notes [D.I. 4964] (the “EFIH PIK Claim Objection”), whereby the EFIH
Debtors objected to the EFIH PIK Proof of Claim to the extent it seeks payment
of (i) an Applicable Premium under section 3.07(a) of the EFIH PIK Notes
Indenture, (ii) an Optional Redemption Price under section 3.07(d) of the EFIH
PIK Notes Indenture, or (iii) unmatured interest;

 

1  Unless otherwise indicated, capitalized terms used but not otherwise defined
herein have the meaning ascribed to such terms in the Plan, as defined below,
and, if not defined therein, the PSA, as defined below.



--------------------------------------------------------------------------------

WHEREAS, on September 11, 2015, the Debtors and certain other parties entered
into that certain Amended & Restated Plan Support Agreement (the “PSA”) setting
forth the terms and conditions on which such parties will pursue the approval
and consummation of the Plan and the Restructuring Transactions;

WHEREAS, on September 21, 2015, the Debtors filed in the Chapter 11 Cases the
Fifth Amended Joint Plan of Reorganization of Energy Future Holdings Corp., et
al., Pursuant to Chapter 11 of the Bankruptcy Code [D.I. 6122] (as may be
amended from time to time, the “Plan”), which provides that the EFIH PIK Note
Claims shall be allowed in an amount equal to outstanding principal, accrued but
unpaid prepetition interest, and accrued postpetition interest on the principal
amount outstanding as of the Petition Date at the Federal Judgment Rate, but
excluding any Makewhole Claims; and

WHEREAS, the EFIH Debtors, the Settling EFIH PIK Noteholders, and certain other
parties in interest in the Chapter 11 Cases have been engaged in good faith
negotiations with each other regarding the disputes with respect to the EFIH PIK
Note Claims, and the Parties have reached agreement with each other with respect
to such disputes on the terms and conditions set forth in this Stipulation.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Party, intending
to be legally bound, agrees as follows:

 

Section 1. Effective Date of Stipulation.

This Stipulation shall be immediately effective and binding on each Party, other
than the EFIH Debtors, upon the execution and delivery to the other Parties of a
signature page to this Stipulation and entry by such Party into the PSA;
provided, however, that this Stipulation shall become effective and binding with
respect to the EFIH Debtors upon entry by the Bankruptcy Court of an order
approving this Stipulation.

 

Section 2. Settlement of EFIH PIK Note Claims.

2.1 Notwithstanding anything to the contrary in the Plan, the EFIH PIK Note
Claims held by the Settling EFIH PIK Noteholders shall be Allowed in an amount
equal to the sum of: (a) the principal amount outstanding of EFIH PIK Notes held
by the Settling EFIH PIK Noteholders, plus accrued but unpaid prepetiton
interest at the non-default contract rate set forth in the EFIH PIK Notes
Indenture; and (b) 57.5% of accrued but unpaid postpetition interest at the
non-default contract rate set forth in the EFIH PIK Notes Indenture through the
effective date of a chapter 11 plan for EFIH, but not including for the
avoidance of doubt any Makewhole Claims.

2.2 (a) the Initial EFIH PIK Settling Noteholders and (b) in the EFIH Debtors’
discretion, with (during the Plan Support Effective Period) the consent of the
Required Investor Parties, other Settling EFIH PIK Noteholders shall receive a
consent fee equal to 2.5% of unpaid

 

2



--------------------------------------------------------------------------------

postpetition interest accrued at the non-default contract rate set forth in the
EFIH PIK Notes Indenture through the effective date of a chapter 11 plan for
EFIH with respect to the EFIH PIK Notes held by such Settling EFIH PIK
Noteholder, which consent fee shall be (y) earned upon the last to occur of the
effectiveness of this Stipulation as to such Settling EFIH PIK Noteholder and
the date the Bankruptcy Court enters an order approving this Stipulation and
(z) payable upon the effective date of a chapter 11 plan for EFIH, unless such
Settling EFIH PIK Noteholder has terminated this Stipulation under section 4.1
hereof.

 

Section 3. Other Commitments of the Settling EFIH PIK Noteholders.

If Fidelity Management & Research Company (“Fidelity”) executes and becomes a
party to the PSA, then upon or as soon as reasonably practicable after such
execution of the PSA by Fidelity, the Settling EFIH PIK Noteholders that are
parties in the adversary proceeding captioned Avenue Capital Management II LP,
et al., v. Fidelity Investments, Adv. Pro. No. 14-50797 (CSS) (Bankr. D. Del.)
(the “Fidelity Call Litigation”), will take all commercially reasonable actions
to dismiss with prejudice the Fidelity Call Litigation, including any and all
pending appeals related thereto.

 

Section 4. Termination.

4.1 This Stipulation shall be automatically terminated with respect to all
Parties upon the occurrence of any of the following events: (a) termination of
the PSA by EFIH or (b) the Plan Support Termination Date, as defined and set
forth in Section 11 of the PSA. This Stipulation shall be automatically
terminated with respect to a Settling EFIH PIK Noteholder upon a termination of
the PSA with respect to such Settling EFIH PIK Noteholder.

4.2 Upon termination of this Stipulation with respect to a Party in accordance
with Section 4.1 hereof: (a) this Stipulation shall be of no further force and
effect with respect to such Party; (b) each Party subject to such termination
shall be released from its commitments, undertakings, and agreements under this
Stipulation and shall have the rights that it would have had, had it not entered
into this Stipulation, and shall be entitled to take all actions that it would
have been entitled to take had it not entered into this Stipulation; and (c) the
remaining Parties to this Stipulation, if any, shall be released from any
commitments, undertaking, and agreements owed to such terminated Party under
this Stipulation (including Section 2.2 hereof); provided, however, for the
avoidance of doubt, if the Fidelity Call Litigation has been dismissed with
prejudice, no Settling EFIH PIK Noteholder shall take any action to revive or
otherwise pursue the claims and causes of action asserted in such Fidelity Call
Litigation.

 

Section 5. Miscellaneous.

 

5.1 Complete Agreement.

This Stipulation constitutes the entire agreement among the Parties with respect
to the subject matter hereof and supersedes and nullifies all prior agreements,
oral or written, among the Parties with respect thereto; provided, for the
avoidance of doubt, the Parties’ agreements pursuant to the PSA shall not be
affected by the Parties’ entry into this Stipulation.

 

3



--------------------------------------------------------------------------------

5.2 Governing Law; Jurisdiction; Waiver of Jury Trial.

(j) This Stipulation shall be construed and enforced in accordance with, and the
rights of the Parties shall be governed by, the laws of the State of Delaware,
without giving effect to the conflict of laws principles thereof. Each Party
hereto agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Stipulation in the United States
Bankruptcy Court for the District of Delaware (the “Chosen Court”), and solely
in connection with claims arising under this Stipulation: (i) irrevocably
submits to the exclusive jurisdiction and the authority of the Chosen Court;
(ii) waives any objection to laying venue in any such action or proceeding in
the Chosen Court; and (iii) waives any objection that the Chosen Court is an
inconvenient forum, does not have jurisdiction over any Party hereto, or lacks
the constitutional authority to enter final orders in connection with such
action or proceeding.

(k) Each Party hereby waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in any legal proceeding arising out of,
or relating to, this Stipulation or the transactions contemplated hereby
(whether based on contract, tort, or any other theory). Each Party (i) certifies
that no representative, agent, or attorney of any other Party has represented,
expressly or otherwise, that such other Party would not, in the event of
litigation, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other Parties have been induced to enter into this Stipulation by, among
other things, the mutual waivers and certifications in this Section 5.2.

 

5.3 Execution of Stipulation.

This Stipulation may be executed and delivered in any number of counterparts and
by way of electronic signature and delivery, each such counterpart, when
executed and delivered, shall be deemed an original, and all of which together
shall constitute the same agreement. Each individual executing this Stipulation
on behalf of a Party has been duly authorized and empowered to execute and
deliver this Stipulation on behalf of such Party.

 

5.4 Interpretation and Rules of Construction.

This Stipulation is the product of negotiations among the Parties and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Stipulation, or
any portion hereof, shall not be effective in regard to the interpretation
hereof. The Parties were each represented by counsel during the negotiations and
drafting of this Stipulation and continue to be represented by counsel. In
addition, this Stipulation shall be interpreted in accordance with section 102
of the Bankruptcy Code.

 

5.5 Settlement Discussions.

This Stipulation and the transactions contemplated herein are part of a proposed
settlement among the Parties. Nothing herein shall be deemed an admission of any
kind. To the extent provided by Federal Rule of Evidence 408, all applicable
mediation privileges, and any applicable state rules of evidence, this
Stipulation and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than a proceeding to enforce the terms of this
Stipulation.

 

4



--------------------------------------------------------------------------------

5.6 Successors and Assigns; No Third Party Beneficiaries.

This Stipulation is intended to bind and inure to the benefit of the Parties and
their respective successors and permitted assigns, as applicable. Except as
otherwise explicitly set forth herein, nothing in this Stipulation is intended
to benefit or create any right or cause of action in or on behalf of any person
other than the Parties hereto (and their affiliated persons and entities who are
intended to be beneficiaries of the releases and settlements set forth herein).

 

5.7 Notices.

All notices hereunder shall be deemed given if in writing and delivered, if sent
by electronic mail, courier, or registered or certified mail (return receipt
requested) to the following addresses (or at such other addresses as shall be
specified by like notice):

 

(l)   if to the EFIH Debtors, to:   Energy Future Holdings Corp., et al.  
Energy Plaza   1601 Bryan Street   Dallas, Texas 75201   Attention: General
Counsel   E-mail addresses:   stacey.dore@energyfutureholdings.com    
andrew.wright@energyfutureholdings.com   with copies (which shall not constitute
notice) to:   Kirkland & Ellis LLP   601 Lexington Avenue   New York, New York
10022   Attention: Edward O. Sassower, P.C., Stephen E. Hessler, and Brian E.
Schartz   E-mail addresses:   esassower@kirkland.com     shessler@kirkland.com  
  bschartz@kirkland.com   and   Kirkland & Ellis LLP   300 North LaSalle Street
  Chicago, IL 60654   Attention: James H.M. Sprayregen, P.C., Marc Kieselstein,
P.C., Chad J. Husnick and Steven N. Serajeddini   E-mail addresses:  
jsprayregen@kirkland.com     marc.kieselstein@kirkland.com    
chusnick@kirkland.com     steven.serajeddini@kirkland.com;

 

5



--------------------------------------------------------------------------------

  and   Cravath, Swaine and Moore LLP   Worldwide Plaza   825 Eighth Avenue  
New York, NY 10019   Attention: Philip A. Gelston   Email address:  
pgelston@cravath.com   and   Jenner & Block LLP   919 Third Avenue   New York,
NY 10022   Attention: Richard Levin   Email address:   rlevin@jenner.com (m)  
if to a Settling EFIH PIK Noteholder, to:   Akin Gump Strauss Hauer & Feld LLP  
One Bryant Park   Bank of America Tower   New York, New York 10036   Attention:
Ira S. Dizengoff and Scott L. Alberino   E-mail addresses:  
idizengoff@akingump.com     salberino@akingump.com

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above. Any
notice given by delivery, mail, or courier shall be effective when received.

 

5.8 Severability and Construction.

If any provision of this Stipulation shall be held by a court of competent
jurisdiction to be illegal, invalid, or unenforceable, the remaining provisions
shall remain in full force and effect if essential terms and conditions of this
Stipulation for each Party remain valid, binding, and enforceable.

IN WITNESS WHEREOF, the Parties have caused this Stipulation to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

Debtor Signature Pages

 

[DEBTOR] By:  

 

  Name:   Title:

 

7



--------------------------------------------------------------------------------

Settling EFIH PIK Noteholder Signature Pages

 

[SETTLING EFIH PIK NOTEHOLDER] By:  

 

  Name:   Title:

 

8



--------------------------------------------------------------------------------

EXHIBIT I

ORDER APPROVING EFIH PIK NOTE CLAIMS SETTLEMENT



--------------------------------------------------------------------------------

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

    )   In re:   )   Chapter 11   )   ENERGY FUTURE HOLDINGS CORP., et al.,1   )
  Case No. 14-10979 (CSS)   )   Debtors.   )   (Jointly Administered)     )  

ORDER APPROVING SETTLEMENT OF CERTAIN EFIH PIK

NOTEHOLDER CLAIMS AND AUTHORIZING DEBTORS TO

ENTER INTO AND PERFORM UNDER STIPULATION

Upon the Amended Notice of Settlement of EFIH PIK Note Claims With Certain EFIH
PIK Noteholders [D.I. 6699] filed by of the above-captioned debtors and debtors
in possession (the “Debtors”) and the Debtors’ request (the “Requested Relief”)
that this Court enter an order (this “EFIH PIK Settlement Order”), (a) approving
the Stipulation, attached hereto as Exhibit 1 (the “Stipulation”),2 by and among
(i) the Debtors and (ii) certain beneficial holders or investment advisors or
managers for such beneficial holders or discretionary accounts of such
beneficial holders (collectively, the “Settling EFIH PIK Noteholders”) of the
11.25%/12.25% senior toggle notes due December 1, 2018, issued pursuant to that
certain Indenture (as supplemented and/or amended, the “EFIH PIK Notes
Indenture”) dated as of December 5, 2012, by and among, inter alia, the EFIH
Debtors, as issuers, and UMB Bank, N.A., as successor indenture trustee to The
Bank of New York Mellon Trust Company, N.A. (the “EFIH PIK Notes Trustee”); and
(b) authorizing the Debtors and the EFIH PIK Notes Trustee, as applicable, to

 

1  The last four digits of Energy Future Holdings Corp.’s tax identification
number are 8810. The location of the debtors’ service address is 1601 Bryan
Street, Dallas, Texas 75201. Due to the large number of debtors in these chapter
11 cases, which are being jointly administered, a complete list of the debtors
and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the
website of the debtors’ claims and noticing agent at http://www.efhcaseinfo.com.

2 

All capitalized terms used but not otherwise defined in this EFIH PIK Settlement
Order shall have the meanings ascribed to them in the Stipulation.



--------------------------------------------------------------------------------

take any and all actions reasonably necessary to consummate, and to perform any
and all obligations contemplated by the Stipulation; and the Court having found
that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334;
and the Court having found that this is a core proceeding pursuant to 28 U.S.C.
§ 157(b)(2); and the Court having found that venue of this proceeding in this
district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having
found that the Requested Relief is in the best interests of the Debtors’
estates, their creditors, and other parties in interest; and the Court having
found that the Debtors provided appropriate notice of the Requested Relief and
the opportunity for a hearing on the Requested Relief under the circumstances;
and the Court having reviewed Stipulation and having heard the statements in
support of the Requested Relief at a hearing before the Court (the “Hearing”);
and the Court having determined that the legal and factual bases set forth in
the Requested Relief and at the Hearing establish just cause for the relief
granted herein; and upon all of the proceedings had before the Court; and after
due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED
THAT:

1. The Requested Relief is GRANTED as set forth herein, and any objections to
the Requested Relief not previously withdrawn, waived or settled, and all
reservations of rights included therein, are hereby overruled with prejudice.

2. Pursuant to Fed. R. Bankr. P. 9019(a), the Stipulation, a true and correct
copy of which is attached hereto as Exhibit 1, and the settlement and
compromises set forth therein are hereby approved in their entirety, and all of
the terms of the Stipulation are incorporated herein by reference and upon entry
of this EFIH PIK Settlement Order are fully binding, effective, and enforceable
as to each of the parties to the Stipulation, and this EFIH PIK Settlement Order
shall be final, binding and effective on all parties in interest in the Debtors’
Chapter 11 Cases (including any subsequently appointed chapter 11 or chapter 7
trustee).

 

2



--------------------------------------------------------------------------------

3. The EFIH PIK Note Claims held by the Settling EFIH PIK Noteholders shall be
Allowed for purposes of the Plan in an amount equal to the sum of: (a) the
principal amount outstanding of EFIH PIK Notes held by the Settling EFIH PIK
Noteholders, plus accrued but unpaid prepetiton interest at the non-default
contract rate set forth in the EFIH PIK Notes Indenture; and (b) 57.5% of
accrued but unpaid postpetition interest at the non-default contract rate set
forth in the EFIH PIK Notes Indenture through the effective date of a chapter 11
plan for EFIH, but not including for the avoidance of doubt any Makewhole
Claims. The Initial EFIH PIK Settling Noteholders and those Settling EFIH PIK
Noteholders who executed the Stipulation and Direction Letter as of the date of
entry of this Order shall receive upon consummation of the Plan a consent fee
equal to 2.5% of unpaid postpetition interest accrued at the non-default
contract rate set forth in the EFIH PIK Notes Indenture through the effective
date of the Plan with respect to the EFIH PIK Notes held by such Settling EFIH
PIK Noteholders as of October 30, 2015.

4. The parties to the Stipulation are authorized to execute, deliver, implement,
and fully perform any and all obligations, instruments, documents, and papers
and to take any and all actions reasonably necessary or appropriate to
consummate, complete, execute, and implement the Stipulation in accordance with
the terms and conditions thereof, and the Debtors (with, during the Plan Support
Effective Period, the consent of the Required Investor Parties) are authorized,
without further order of the Court, to settle and compromise the EFIH PIK Note
Claims of holders who are not Settling EFIH PIK Noteholders (the “Non-Settling
EFIH PIK Noteholders”) as of the date of this order and claims of holders of the
9.75% Senior Notes due

 

3



--------------------------------------------------------------------------------

2019 (the “EFIH Unexchanged Noteholders”) on terms that are the same or less
favorable to such Non-Settling EFIH PIK Noteholders and EFIH Unexchanged
Noteholders than those set forth in the Stipulation.

5. Notwithstanding anything contained in the EFIH PIK Notes Indenture or the
Plan, all distributions to the Settling EFIH PIK Noteholders pursuant to the
Plan shall be made directly to the EFIH PIK Notes Trustee, and the EFIH PIK
Notes Trustee shall make all distributions to the Settling EFIH PIK Noteholders
with respect to the EFIH PIK Notes under the Plan, and it shall make such
distributions consistent in all respects with this EFIH PIK Settlement Order,
the Stipulation and that certain direction of holders of a majority of the
aggregate principal amount of the EFIH PIK Notes dated November [    ], 2015
(the “Direction Letter”), a copy of which is attached hereto as Exhibit 2, and
all money or property held or collected by the EFIH PIK Notes Trustee with
respect to the EFIH PIK Notes held by the Settling EFIH PIK Noteholders shall be
held in trust to pay principal and interest on those particular EFIH PIK Notes
in accordance with this EFIH PIK Settlement Order, the Stipulation, the Plan and
the Direction Letter, provided, however, subject to paragraph 5 of this EFIH PIK
Settlement Order, nothing in this EFIH PIK Settlement Order shall impair, waive
or extinguish any rights of the EFIH PIK Notes Trustee to use any such money or
property held or collected with respect to the EFIH PIK Notes held by the
Settling EFIH PIK Noteholders to secure the payment of, or to pay, the
obligations of the Debtors to the EFIH PIK Notes Trustee under Sections 6.12,
6.13 and 7.07 of the EFIH PIK Notes Indenture or to establish reserves as set
forth in the Direction Letter; provided further, however, that, unless the Plan
is not consummated, the EFIH PIK Notes Trustee shall not seek payment by or
recovery from the Debtors or their estates with respect to any fees or expenses
of the EFIH PIK Notes Trustee that

 

4



--------------------------------------------------------------------------------

may be recovered from money or property held or collected by the EFIH PIK Notes
Trustee under Sections 6.12, 6.13 and 7.07 of the EFIH PIK Notes Indenture with
respect to the EFIH PIK Notes held by the Settling EFIH PIK Noteholders.

6. In accordance with the Direction Letter, all money or property held or
collected by the EFIH PIK Notes Trustee with respect to the EFIH PIK Notes held
by the Settling EFIH PIK Noteholders shall not be used to secure the payment of,
or to pay, the fees and expenses of the EFIH PIK Notes Trustee under Sections
6.12, 6.13 and 7.07 of the EFIH PIK Notes Indenture (the “Charging Lien”)
incurred or arising on or after entry of this EFIH PIK Settlement Order in
connection with seeking the allowance or payment of postpetition interest, any
Makewhole Claims or any Subsequent PIK Claim Objections (as defined herein);
provided that the foregoing paragraph shall not apply (i) to any EFIH PIK Notes
held by a Settling EFIH PIK Noteholder with respect to which the Stipulation is
terminated pursuant to Section 4.1 thereof, or (ii) in the event the Plan is not
consummated.

7. The EFIH PIK Notes Trustee and the Settling EFIH PIK Noteholders are
authorized to comply with the terms of the Direction Letter (subject to the
provisions therein), and upon entry of this EFIH PIK Settlement Order and
satisfaction of the conditions in the Direction Letter, the EFIH PIK Notes
Trustee shall dismiss, upon the terms set forth in the Direction Letter, its
objections to the Plan, the Motion of Energy Future Holdings Corp., et al., to
Approve a Settlement of Litigation Claims and Authorize the Debtors to Enter
into and Perform Under the Settlement Agreement [Docket No. 5249] (the “Global
Settlement Motion”) and the EFIH PIK Note Claims Settlement. Notwithstanding any
other provision herein or in the Direction Letter, the EFIH PIK Notes Trustee
waives any and all right to appeal, seek reconsideration of, or otherwise
challenge the Court’s ruling made at the hearing held before the

 

5



--------------------------------------------------------------------------------

Court on November 2, 2015 denying the request of the EFIH PIK Notes Trustee to
permit Non-Settling EFIH PIK Noteholders to be substituted for the EFIH PIK
Notes Trustee with respect to its objections to the Plan and the Global
Settlement Motion.

8. Notwithstanding any other provision herein or in the Stipulation, the Debtors
and the Plan Sponsors (a) waive any and all right to argue that Non-Settling
EFIH PIK Noteholders lack standing to (i) raise and pursue appeals and
proceedings related thereto (the “Appeals”) of this Court’s decisions dated
October 30, 2015 [D.I. 6781, 6782] with respect to the allowance or payment of
postpetition interest or Makewhole Claims, and (ii) be heard in any proceeding
in this Court relating to the Non-Settling EFIH PIK Noteholders’ entitlement, if
any, to postpetition interest on equitable bases (which shall be litigated
separate and apart from confirmation of the Plan and approval of the Global
Settlement Motion) as set forth in the Court’s opinion dated October 30, 2015
[D.I. 6782]; (b) acknowledge that the EFIH PIK Notes Trustee may participate as
a nominal party to any proceeding referenced in (a)(i) above solely for the
purposes of preserving appellate jurisdiction, with such costs to be borne
solely by the Non-Settling EFIH PIK Noteholders; provided, however, that all
other rights of all parties with respect to any such litigation or Appeals
referenced in this paragraph are reserved. In addition, the Settling EFIH PIK
Noteholders agree that they will not direct the EFIH PIK Notes Trustee to stand
down on any future objections to the Non-Settling EFIH PIK Noteholders’ claims
brought by the Debtors or other parties interest (the “Subsequent PIK Claim
Objections”).

9. This EFIH PIK Settlement Order is without prejudice to the rights of UMB
Bank, N.A. (the “EFIH Unexchanged Notes Trustee”), as successor indenture
trustee to The Bank of New York Mellon Trust Company, N.A. under the indenture
(the “EFIH Unexchanged Notes Indenture”) for the 9.75% Senior Notes due 2019
(the “EFIH Unexchanged Notes”); provided,

 

6



--------------------------------------------------------------------------------

however, that based on the agreement of the Debtors and the Plan Sponsors that
claims arising out of the EFIH Unexchanged Notes shall be allowed on terms that
are the same or no less favorable than the claims of the Non-Settling EFIH PIK
Noteholders with respect to the EFIH PIK Notes, the EFIH Unexchanged Notes
Trustee shall not initiate or pursue any litigation with respect to the EFIH
Unexchanged Notes or the EFIH Unexchanged Notes Indenture unless the Plan is not
consummated.

10. The EFIH PIK Notes Trustee is authorized and directed to make distributions
under the Plan to the Settling EFIH PIK Noteholders in accordance with the
Stipulation, the Plan, this EFIH PIK Settlement Order, the Direction Letter and
any other related documents or agreements.

11. The EFIH PIK Notes Trustee shall not have or incur any liability for, and is
released and exculpated from any cause of action or any claim related to any act
or omission in connection with, relating to, arising out of, or required under,
the Stipulation, this EFIH PIK Settlement Order, and any other related documents
or agreements.

12. Notwithstanding the possible applicability of Bankruptcy Rules 6004(h),
7062, 9014, or otherwise, the terms and conditions of this EFIH PIK Settlement
Order shall be effective and enforceable immediately upon entry.

13. In the event of any inconsistencies between this EFIH PIK Settlement Order,
the Motion, and the Stipulation, this EFIH PIK Settlement Order shall govern in
all respects.

14. The Debtors are hereby authorized and empowered to take all actions
necessary to implement the relief granted in this EFIH PIK Settlement Order.

15. The Court shall retain jurisdiction over any matter or disputes arising from
or relating to the interpretation, implementation or enforcement of this EFIH
PIK Settlement Order.

 

7



--------------------------------------------------------------------------------

Dated:            , 2015    

 

    The Honorable Christopher S. Sontchi     United States Bankruptcy Judge

 

8



--------------------------------------------------------------------------------

EXHIBIT 1

Stipulation



--------------------------------------------------------------------------------

EXHIBIT 2

Direction Letter



--------------------------------------------------------------------------------

EXHIBIT J

FIDELITY CLAIMS SETTLEMENT



--------------------------------------------------------------------------------

STIPULATION

This STIPULATION (this “Stipulation”)1 is made and entered into as of
November 12, 2015 (the “Stipulation Effective Date”), by and among the following
parties:

 

  (s) (i) Energy Future Holdings Corp., a Texas corporation (“EFH”); (ii) Energy
Future Intermediate Holding Company LLC (“EFIH”), a Delaware limited liability
company; and (iii) EFIH Finance Inc. (“EFIH Finance,” and together with EFIH,
the “EFIH Debtors”), a Delaware corporation and a direct, wholly-owned
subsidiary of EFIH; and

 

  (t) the undersigned funds and accounts advised or sub-advised by Fidelity
Management & Research Company or one of its affiliates (collectively,
“Fidelity”).

EFH, EFIH, EFIH Finance and Fidelity are each referred to herein as a “Party”
and are collectively referred to herein as the “Parties.”

WHEREAS, on April 29, 2014 (the “Petition Date”), EFH, the EFIH Debtors, and
certain of their affiliates commenced chapter 11 cases in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) by filing
voluntary petitions for relief under chapter 11 of title 11 of the United States
Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), which chapter 11 cases are
being jointly administered and are captioned In re Energy Future Holdings Corp.,
et al., Case No. 14-10979 (CSS) (the “Chapter 11 Cases”);

WHEREAS, Fidelity holds (i) claims (the “EFH LBO Note Claims”) against EFH
arising out of (a) the 10.875% senior notes due November 1, 2017 (the “EFH LBO
Senior Notes”) issued pursuant to that certain indenture (as amended and/or
supplemented, the “EFH LBO Note Indenture”) dated as of October 31, 2007 by and
among EFH, as issuer, and American Stock Transfer & Trust Company, LLC, as
indenture trustee (the “EFH Notes Trustee”), and (b) the 11.25%/12.00% toggle
notes due November 1, 2017 (the “EFH LBO Toggle Notes” and together with the EFH
LBO Senior Notes, the “EFH LBO Notes”) issued pursuant to the EFH LBO Note
Indenture; (ii) claims (the “EFH Legacy Note Claims”) against EFH arising out of
(a) the 5.55% Series P Notes due November 15, 2014 (the “EFH Legacy Series P
Notes”) issued pursuant to that certain indenture (as amended and/or
supplemented, the “EFH Legacy Series P Indenture”) dated as of November 1, 2004
by and among EFH, as issuer, and the EFH Notes Trustee, (b) the 6.50% Series Q
Notes due November 15, 2024 (the “EFH Legacy Series Q Notes”) issued pursuant to
that certain indenture (as amended and/or supplemented, the “EFH Legacy Series Q
Indenture”) dated as of November 1, 2004 by and among EFH, as issuer, and the
EFH Notes Trustee, and (c) the 6.55% Series R Notes due November 15, 2034 (the
“EFH Legacy Series R Notes” and together with the EFH Legacy Series P Notes and
the EFH Legacy Series Q Notes, the “EFH Legacy Notes”) issued pursuant to that
certain indenture (as amended and/or supplemented, the “EFH Legacy Series R
Indenture” and together with the EFH Legacy Series P Indenture and EFH Legacy
Series Q Indenture, the “EFH Legacy Note Indentures”) dated as of November 1,
2004 by and among EFH, as issuer, and the EFH Notes Trustee; and (iii) claims
(the “EFIH Second Lien Note Claims” and together with the EFH LBO Note Claims
and EFH Legacy Note Claims, the

 

1 

Unless otherwise indicated, capitalized terms used but not otherwise defined
herein have the meaning ascribed to such terms in the Plan, as defined below,
and, if not defined therein, the PSA, as defined below.



--------------------------------------------------------------------------------

“Fidelity Claims”) against the EFIH Debtors arising out of the 11.00% senior
secured second lien notes due October 1, 2021 and 11.75% senior secured second
lien notes due March 1, 2022 (the “EFIH Second Lien Notes”) issued pursuant to
that certain indenture (as amended and/or supplemented, the “EFIH Second Lien
Note Indenture”) dated as of April 25, 2011 by and among the EFIH Debtors, as
issuers, and Computershare Trust Company, N.A. and Computershare Trust Company
of Canada, as successor indenture trustee to The Bank of New York Mellon Trust
Company, N.A. (the “EFIH Second Lien Notes Trustee”);

WHEREAS, on June 16, 2014 the EFIH Second Lien Notes Trustee filed an adversary
complaint against the EFIH Debtors, commencing the adversary proceeding
captioned Computershare Trust Company, N.A. and Computershare Trust Company of
Canada v. Energy Future Intermediate Holding Company LLC and EFIH Finance, Inc.,
Adv. Pro. No. 14-50405 (CSS) (Bankr. D. Del.), seeking a declaration that the
EFIH Debtors are obligated to pay makewhole claims in connection with the EFIH
Second Lien Notes, along with other contested amounts relating to
indemnification obligations, professional fees and interest;

WHEREAS, on or about October 24, 2014, the EFH Notes Trustee filed proofs of
claim 6524-6943, 7475, 7476, 7477, 7478, 7479, 7480, 7481 and 7482 in the
Chapter 11 Cases on behalf of itself and all holders of EFH LBO Notes and EFH
Legacy Notes, whereby it asserted claims for, among other things, principal,
prepetition interest, postpetition interest at the default rate set forth in the
EFH LBO Note Indenture and the EFH Legacy Note Indentures, interest on interest,
makewhole and other applicable premiums and penalties, and certain fees and
expenses;

WHEREAS, on or about October 24, 2014, the EFIH Second Lien Notes Trustee filed
proofs of claim 7486 and 7487 in the Chapter 11 Cases on behalf of itself and
all holders of EFIH Second Lien Notes, whereby it asserted claims for, among
other things, principal, prepetition interest, postpetition interest, and
certain fees and expenses, and reserved its right to assert claims for any
premiums, postpetition interest including “Additional Interest,” and interest on
overdue interest;

WHEREAS, on April 13, 2015, the EFIH Second Lien Notes Trustee filed the Amended
Complaint for Damages and Declaratory Relief in the EFIH Second Lien Adversary
Proceeding [Adv. D.I. 37], seeking, among other things, damages for a makewhole
premium in connection with the Debtors’ partial pay down of the EFIH Second Lien
Notes on March 11, 2015;

WHEREAS, on September 11, 2015, the Debtors and certain other parties entered
into that certain Amended & Restated Plan Support Agreement (the “PSA”) setting
forth the terms and conditions on which such parties will pursue the approval
and consummation of the Plan and the Restructuring Transactions;

WHEREAS, on September 21, 2015, the Debtors filed in the Chapter 11 Cases the
Fifth Amended Joint Plan of Reorganization of Energy Future Holdings Corp., et
al., Pursuant to Chapter 11 of the Bankruptcy Code [D.I. 6122] (as may be
amended from time to time, the “Plan”), which provides that (i) EFH Legacy Note
Claims and EFH LBO Note Claims (both primary claims at EFH and guaranty claims
at the EFIH Debtors) shall be allowed in an amount equal to the sum of
outstanding principal, accrued but unpaid prepetition interest, and accrued
postpetition interest at the Federal Judgment Rate, but not including any
Makewhole Claims; and

 

2



--------------------------------------------------------------------------------

(ii) EFIH Second Lien Note Claims shall be allowed in an amount equal to the sum
of outstanding principal, accrued but unpaid prepetition interest, accrued
postpetition interest (including Additional Interest and interest on interest)
on such principal at the non-default contract rate set forth in the EFIH Second
Lien Note Indenture through the Effective Date, and all reasonable and
documented fees, expenses and indemnification claims owed under the EFIH Second
Lien Note Indenture, but not including any Makewhole Claims;

WHEREAS, the Plan serves as the Debtors’ objection to all other claims asserted
and amounts alleged to be owed with respect to the EFH LBO Notes, EFH Legacy
Notes and EFIH Second Lien Notes;

WHEREAS, on October 7, 2015, the EFH Notes Trustee filed a motion for partial
summary judgment in response to the Debtors’ objection with respect to Makewhole
Claims on the EFH Legacy Series Q Notes and EFH Legacy Series R Notes arguing
that payment of Makewhole Claims is compelled as a matter of law by the
applicable indentures and governing law;

WHEREAS, on October 14, 2015, the Debtors filed the Objection of Energy Future
Holdings Corp. to Proofs of Claim 6524-6733, 7477, 7478 and 7479 Filed by
American Stock Transfer & Trust Co. as Indenture Trustee for the EFH Legacy
Notes (the “EFH Legacy Note Claims Objection”) [D.I. 6463], objecting to the EFH
Legacy Note Claims to the extent they, among other things, (a) assert an
entitlement to (i) make-whole premiums, (ii) postpetition interest (including
default interest and interest on overdue interest payments), (iii) unamortized
original issue discount, (iv) alleged contractual damages in excess of the
unpaid principal balance and prepetition interest and other amounts owing under
the terms of the Legacy Notes that were accrued and unpaid as of the Petition
Date, and (v) fees and expenses, including any right to indemnification from EFH
or any other Debtor;

WHEREAS, on October 23, 2015, the Debtors filed the Objection of Energy Future
Holdings Corp. Et Al., to Proofs of Claim 7475, 7480, 7481 and 6874-6943 Filed
by American Stock Transfer & Trust Co. as Indenture Trustee for the EFH LBO
Notes (the “EFH LBO Note Claims Objection”) [D.I. 6596], objecting to the EFH
LBO Notes to the extent they, among other things, (a) assert an entitlement to
(i) make-whole premiums, (ii) postpetition interest (including default interest
and interest on overdue interest payments), (iii) unamortized original issue
discount, and (b) assert claims against the Debtors other than EFH, as issuer,
and Energy Future Competitive Holdings Company LLC and EFIH, as guarantors;

WHEREAS, on October 28, 2015, the EFH Notes Trustee filed the Response of EFH
Legacy Notes Trustee to Objection of Energy Future Holdings Corp. to Proofs of
Claim 6524-6733, 7477, 7478 and 7479 Filed by American Stock Transfer & Trust
Co. LLC as Indenture Trustee for EFH Legacy Notes [D.I. 6718], arguing that the
EFH Legacy Note Claims Objection and EFH LBO Note Claims Objection should be
overruled; and

WHEREAS, EFH, the EFIH Debtors, Fidelity, and certain other parties in interest
in the Chapter 11 Cases have been engaged in good faith negotiations with each
other regarding the disputes with respect to the Fidelity Claims, and the
Parties have reached agreement with each other with respect to such disputes on
the terms and conditions set forth in this Stipulation.

 

3



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Party, intending
to be legally bound, agrees as follows:

 

Section 1. Effective Date of Stipulation.

This Stipulation shall be immediately effective and binding on Fidelity upon the
last to occur of (a) execution and delivery by Fidelity to the other Parties of
a signature page to this Stipulation and entry by Fidelity into the PSA, and
(b) dismissal with prejudice of the adversary proceeding captioned Avenue
Capital Management II LP, et al., v. Fidelity Investments, Adv. Pro.
No. 14-50797 (CSS) (Bankr. D. Del.), including any and all pending appeals
related thereto (the “Fidelity Call Litigation”). For the avoidance of doubt and
purposes of clarity, in the event that the Fidelity Call Litigation is not
dismissed with prejudice for any reason, then in that event Fidelity’s execution
of this Stipulation shall be a nullity, and Fidelity shall have no obligations
whatsoever in connection with this Stipulation. This Stipulation shall become
effective and binding with respect to EFH and the EFIH Debtors upon the last to
occur of (a) entry by the Bankruptcy Court of an order approving this
Stipulation, and (b) dismissal with prejudice of the Fidelity Call Litigation.

 

Section 2. Settlement of Fidelity Claims.

2.1 The EFH Legacy Note Claims held by Fidelity as of the date Fidelity executes
this Stipulation will be Allowed in an amount equal to the sum of (a) the
principal amount outstanding of the EFH Legacy Notes held by Fidelity, plus
accrued but unpaid prepetition interest, under the EFH Legacy Note Indentures,
and (b) postpetition interest at the Federal Judgment Rate through the effective
date the Plan, but not including, for the avoidance of doubt, any Makewhole
Claims.

2.2 The EFH LBO Note Claims held by Fidelity as of the date Fidelity executes
this Stipulation will be Allowed in an amount equal to the sum of (a) the
principal amount outstanding of EFH LBO Notes held by Fidelity, plus accrued but
unpaid prepetition interest, under the EFH LBO Note Indenture, and (b) 57.5% of
accrued but unpaid postpetition interest at the non-default contract rate set
forth in the EFH LBO Note Indenture through the effective date of the Plan, but
not including, for the avoidance of doubt, any Makewhole Claims. In addition,
Fidelity shall receive a consent fee equal to 2.5% of unpaid postpetition
interest accrued at the non-default contract rate set forth in the EFH LBO Note
Indenture through the effective date of the Plan with respect to the EFH LBO
Note Claims held by Fidelity, which consent fee shall be (y) earned upon the
last to occur of the effectiveness of this Stipulation as to Fidelity and the
date the Bankruptcy Court enters an order approving this Stipulation and
(z) payable upon the effective date of the Plan, unless this Stipulation has
been terminated under section 3.1 hereof. For the avoidance of doubt, Fidelity
will only be entitled to a single recovery with respect to the EFH LBO Notes and
related guarantees.

2.3 The EFIH Second Lien Note Claims held by Fidelity as of the date Fidelity
executes this Stipulation will be Allowed in an amount equal to the sum of
(a) the principal amount outstanding of EFIH Second Lien Notes held by Fidelity,
plus accrued but unpaid prepetition

 

4



--------------------------------------------------------------------------------

interest thereon (including any Additional Interest and interest on interest, as
applicable) at the applicable non-default contract rate set forth in, and
calculated in accordance with, the EFIH Second Lien Note Indenture and all
related agreements, as applicable, and (b) accrued but unpaid postpetition
interest (including any Additional Interest and interest on interest) on such
principal at the non-default contract rate set forth in, and calculated in
accordance with, the EFIH Second Lien Note Indenture and all related agreements,
as applicable, through the effective date of the Plan, but not including for the
avoidance of doubt, any Makewhole Claims.

2.4 In exchange for Fidelity’s agreements contained herein and in the PSA,
including the commitment to purchase $500 million of New EFH Common Stock, EFH
shall pay on the Effective Date of the Plan all reasonable and documented unpaid
fees and expenses incurred by Fidelity in connection with these Chapter 11 Cases
in an amount not to exceed $12 million.

2.5 All Allowed EFH Legacy Note Claims, Allowed EFH LBO Note Claims and Allowed
EFIH Second Lien Note Claims held by Fidelity shall be paid in Cash on the
Effective Date of the Plan. The Debtors will not exercise the option in Article
III, Section B(4)(c) of the Plan to reinstate EFH Legacy Series Q Claims and EFH
Legacy Series R Claims held by Fidelity. For the avoidance of doubt, the
commitments in this Section 2.5 shall apply only in connection with consummation
of the Plan and shall not bind the Debtors or any other party in connection with
any other restructuring transaction, including, without limitation, any
Alternative Restructuring (as defined in the PSA).

 

Section 3. Termination.

3.1 This Stipulation shall be automatically terminated with respect to all
Parties upon the occurrence of any of the following events: (a) termination of
the PSA by EFH or (b) the Plan Support Termination Date, as defined and set
forth in Section 11 of the PSA.

3.2 Upon termination of this Stipulation with respect to a Party in accordance
with Section 3.1 hereof: (a) this Stipulation shall be of no further force and
effect with respect to such Party; (b) such Party subject to such termination
shall be released from its commitments, undertakings, and agreements under this
Stipulation and shall have the rights that it would have had, had it not entered
into this Stipulation, and shall be entitled to take all actions that it would
have been entitled to take had it not entered into this Stipulation; and (c) the
remaining Parties to this Stipulation, if any, shall be released from any
commitments, undertaking, and agreements owed to such terminated Party under
this Stipulation (including Section 2 hereof).

 

Section 4. Miscellaneous.

 

4.1 Complete Agreement.

This Stipulation constitutes the entire agreement among the Parties with respect
to the subject matter hereof and supersedes and nullifies all prior agreements,
oral or written, among the Parties with respect thereto; provided, for the
avoidance of doubt, the Parties’ agreements pursuant to the PSA shall not be
affected by the Parties’ entry into this Stipulation.

 

5



--------------------------------------------------------------------------------

4.2 Governing Law; Jurisdiction; Waiver of Jury Trial.

(n) This Stipulation shall be construed and enforced in accordance with, and the
rights of the Parties shall be governed by, the laws of the State of Delaware,
without giving effect to the conflict of laws principles thereof. Each Party
hereto agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Stipulation in the United States
Bankruptcy Court for the District of Delaware (the “Chosen Court”), and solely
in connection with claims arising under this Stipulation: (i) irrevocably
submits to the exclusive jurisdiction and the authority of the Chosen Court;
(ii) waives any objection to laying venue in any such action or proceeding in
the Chosen Court; and (iii) waives any objection that the Chosen Court is an
inconvenient forum, does not have jurisdiction over any Party hereto, or lacks
the constitutional authority to enter final orders in connection with such
action or proceeding.

(o) Each Party hereby waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in any legal proceeding arising out of,
or relating to, this Stipulation or the transactions contemplated hereby
(whether based on contract, tort, or any other theory). Each Party (i) certifies
that no representative, agent, or attorney of any other Party has represented,
expressly or otherwise, that such other Party would not, in the event of
litigation, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other Parties have been induced to enter into this Stipulation by, among
other things, the mutual waivers and certifications in this Section 3.2.

 

4.3 Execution of Stipulation.

This Stipulation may be executed and delivered in any number of counterparts and
by way of electronic signature and delivery, each such counterpart, when
executed and delivered, shall be deemed an original, and all of which together
shall constitute the same agreement. Each individual executing this Stipulation
on behalf of a Party has been duly authorized and empowered to execute and
deliver this Stipulation on behalf of such Party.

 

4.4 Interpretation and Rules of Construction.

This Stipulation is the product of negotiations among the Parties and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Stipulation, or
any portion hereof, shall not be effective in regard to the interpretation
hereof. The Parties were each represented by counsel during the negotiations and
drafting of this Stipulation and continue to be represented by counsel. In
addition, this Stipulation shall be interpreted in accordance with section 102
of the Bankruptcy Code.

 

4.5 Settlement Discussions.

This Stipulation and the transactions contemplated herein are part of a proposed
settlement among the Parties. Nothing herein shall be deemed an admission of any
kind. To the extent provided by Federal Rule of Evidence 408, all applicable
mediation privileges, and any applicable state rules of evidence, this
Stipulation and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than a proceeding to enforce the terms of this
Stipulation.

 

6



--------------------------------------------------------------------------------

4.6 Successors and Assigns; No Third Party Beneficiaries.

This Stipulation is intended to bind and inure to the benefit of the Parties and
their respective successors and permitted assigns, as applicable. Except as
otherwise explicitly set forth herein, nothing in this Stipulation is intended
to benefit or create any right or cause of action in or on behalf of any person
other than the Parties hereto (and their affiliated persons and entities who are
intended to be beneficiaries of the releases and settlements set forth herein).

 

4.7 Notices.

All notices hereunder shall be deemed given if in writing and delivered, if sent
by electronic mail, courier, or registered or certified mail (return receipt
requested) to the following addresses (or at such other addresses as shall be
specified by like notice):

 

(p)   if to EFH or the EFIH Debtors, to:   Energy Future Holdings Corp., et al.
  Energy Plaza   1601 Bryan Street   Dallas, Texas 75201   Attention: General
Counsel   E-mail addresses:   stacey.dore@energyfutureholdings.com    
andrew.wright@energyfutureholdings.com   with copies (which shall not constitute
notice) to:   Kirkland & Ellis LLP   601 Lexington Avenue   New York, New York
10022   Attention: Edward O. Sassower, P.C., Stephen E. Hessler, and Brian E.
Schartz   E-mail addresses:   esassower@kirkland.com     shessler@kirkland.com  
  bschartz@kirkland.com   and     Kirkland & Ellis LLP   300 North LaSalle
Street   Chicago, IL 60654   Attention: James H.M. Sprayregen, P.C., Marc
Kieselstein, P.C., Chad J. Husnick and Steven N. Serajeddini   E-mail addresses:
  jsprayregen@kirkland.com     marc.kieselstein@kirkland.com    
chusnick@kirkland.com    

steven.serajeddini@kirkland.com;

 

 

7



--------------------------------------------------------------------------------

  and     Cravath, Swaine and Moore LLP   Worldwide Plaza   825 Eighth Avenue  
New York, NY 10019   Attention: Philip A. Gelston   Email address:  
pgelston@cravath.com   and     Jenner & Block LLP   919 Third Avenue   New York,
NY 10022   Attention: Richard Levin   Email address:   rlevin@jenner.com (q)  
if to Fidelity, to:   Fidelity Management & Research Company   82 Devonshire
Street, # F6b   Boston, MA 02109   Attention: Nate Van Duzer and Daniel Chisholm
  Email address:   Nate.VanDuzer@fmr.com     daniel.chisholm@fmr.com   with
copies (which shall not constitute notice) to:   Fried, Frank, Harris, Shriver &
Jacobson LLP   One New York Plaza   New York, New York 10004   Attention: Brad
Eric Scheler, Gary Kaplan, and Matthew Roose   E-mail addresses:  
brad.eric.scheler@friedfrank.com     gary.kaplan@friedfrank.com    
matthew.roose@friedfrank.com

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above. Any
notice given by delivery, mail, or courier shall be effective when received.

 

4.8 Severability and Construction.

If any provision of this Stipulation shall be held by a court of competent
jurisdiction to be illegal, invalid, or unenforceable, the remaining provisions
shall remain in full force and effect if essential terms and conditions of this
Stipulation for each Party remain valid, binding, and enforceable.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Stipulation to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

EXHIBIT K

ORDER APPROVING FIDELITY CLAIMS SETTLEMENT



--------------------------------------------------------------------------------

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

    )   In re:   )   Chapter 11   )   ENERGY FUTURE HOLDINGS CORP., et al.,1   )
  Case No. 14-10979 (CSS)   )   Debtors.   )   (Jointly Administered)     )  

ORDER APPROVING SETTLEMENT OF CLAIMS

HELD BY FIDELITY AND AUTHORIZING DEBTORS

TO ENTER INTO AND PERFORM UNDER STIPULATION

Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in
possession (the “Debtors”) for entry of an order (this “Fidelity Settlement
Order”), (a) approving the Stipulation, attached hereto as Exhibit 1, by and
among (i) the Debtors and (ii) Fidelity Management & Research Company on behalf
of funds and accounts under management (collectively, “Fidelity”) with respect
to EFIH Legacy Note Claims held by Fidelity, EFH LBO Note Claims held by
Fidelity, and EFIH Second Lien Note Claims held by Fidelity; and (b) authorizing
the Debtors to take any and all actions reasonably necessary to consummate, and
to perform any and all obligations contemplated by the Stipulation, all as more
fully set forth in the Motion; and the Court having found that it has
jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and the
Court having found that this is a core proceeding pursuant to 28 U.S.C.
§ 157(b)(2); and the Court having found that venue of this proceeding and the
Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and
the Court having found that the

 

1  The last four digits of Energy Future Holdings Corp.’s tax identification
number are 8810. The location of the debtors’ service address is 1601 Bryan
Street, Dallas, Texas 75201. Due to the large number of debtors in these chapter
11 cases, which are being jointly administered, a complete list of the debtors
and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the
website of the debtors’ claims and noticing agent at http://www.efhcaseinfo.com.

2 

All capitalized terms used but not otherwise defined in this Fidelity Settlement
Order shall have the meanings ascribed to them in the Motion, and if not defined
therein, then in the Stipulation.



--------------------------------------------------------------------------------

relief requested in the Motion is in the best interests of the Debtors’ estates,
their creditors, and other parties in interest; and the Court having found that
the Debtors provided appropriate notice of the Motion and the opportunity for a
hearing on the Motion under the circumstances; and the Court having reviewed the
Motion and having heard the statements in support of the relief requested
therein at a hearing, if any, before the Court (the “Hearing”); and the Court
having determined that the legal and factual bases set forth in the Motion and
at the Hearing establish just cause for the relief granted herein; and upon all
of the proceedings had before the Court; and after due deliberation and
sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

16. The Motion is GRANTED as set forth herein, and any objections to the Motion
not previously withdrawn, waived or settled, and all reservations of rights
included therein, are hereby overruled with prejudice.

17. Pursuant to Fed. R. Bankr. P. 9019(a), the Stipulation, a true and correct
copy of which is attached hereto as Exhibit 1, and the settlement and
compromises set forth therein are hereby approved in their entirety, and all of
the terms of the Stipulation are incorporated herein by reference and upon entry
of this Fidelity Settlement Order are fully binding, effective, and enforceable
as to each of the parties to the Stipulation, and this Fidelity Settlement Order
shall be final, binding and effective on all parties in interest in the Debtors’
Chapter 11 Cases (including any subsequently appointed chapter 11 or chapter 7
trustee).

18. The parties to the Stipulation are authorized to execute, deliver,
implement, and fully perform any and all obligations, instruments, documents,
and papers and to take any and all actions reasonably necessary or appropriate
to consummate, complete, execute, and implement the Stipulation in accordance
with the terms and conditions thereof and the Debtors (with, during the Plan
Support Effective Period, the consent of the Required Investor Parties) are
authorized,

 

2



--------------------------------------------------------------------------------

without further order of the Court, to settle and compromise the EFH Legacy Note
Claims and EFH LBO Note Claims of holders other than Fidelity as of the date of
this order on terms that are the same or less favorable than those set forth in
the Stipulation.

19. If the EFH Notes Trustee accepts the direction letter issued to it by
holders of the majority in aggregate principal amount of the outstanding EFH
Legacy Notes with respect to the Plan, the EFH Notes Trustee shall not have or
incur any liability for, and is released and exculpated from any cause of action
or any claim related to any act or omission in connection with, relating to,
arising out of, or required under, the Stipulation, this Fidelity Settlement
Order, and any other related documents or agreements.

20. Notwithstanding the possible applicability of Bankruptcy Rules 6004(h),
7062, 9014, or otherwise, the terms and conditions of this Fidelity Settlement
Order shall be effective and enforceable immediately upon entry.

21. In the event of any inconsistencies between this Fidelity Settlement Order,
the Motion, and the Stipulation, this Fidelity Settlement Order shall govern in
all respects.

22. The Debtors are hereby authorized and empowered to take all actions
necessary to implement the relief granted in this Fidelity Settlement Order.

23. The Court shall retain jurisdiction over any matter or disputes arising from
or relating to the interpretation, implementation or enforcement of this
Fidelity Settlement Order.

 

Dated:            , 2015    

 

    The Honorable Christopher S. Sontchi     United States Bankruptcy Judge

 

3



--------------------------------------------------------------------------------

EXHIBIT 1

Stipulation



--------------------------------------------------------------------------------

EXHIBIT L

STIPULATION OF DISMISSAL



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

 

In re:

 

ENERGY FUTURE HOLDINGS CORP., et al.,

 

Debtors.

 

    

 

Case No. 14-10979 (CSS)

 

Chapter 11

 

Adv. Proc. No. 14-50797 (CSS)

 

 

AVENUE CAPITAL MANAGEMENT II, LP, et al.,    

 

Plaintiffs/Appellants,

 

v.

 

FIDELITY INVESTMENTS, et al.,

 

Defendants/Appellees

 

    

 

Civil Action No. 15-00210 (LPS)

 

STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

Pursuant to Rule 41 of the Federal Rules of Civil Procedure and Rule 8023 of the
Federal Rules of Bankruptcy Procedure, the Plaintiffs/Appellants and the
Defendants/Appellees, being all the parties who have appeared in the
above-captioned action, by and through their counsel, stipulate and agree as
follows:

1. The above-captioned adversary proceeding (the “Adversary Proceeding”),
including the appeal pending in this Court of the Order Dismissing Adversary
Complaint [Adv. Proc. D.I. 57], which was entered in the Adversary Proceeding on
January 20, 2015 by the Honorable Christopher S. Sontchi (the “Appeal”), and all
claims asserted in, related to, or arising from and in connection with the
Adversary Proceeding and Appeal are hereby voluntarily dismissed with prejudice;
and

2. Each of the Plaintiffs/Appellants and the Defendants/Appellees, respectively,
shall bear their own costs and attorneys’ fees incurred in connection with the
Adversary Proceeding and the Appeal.



--------------------------------------------------------------------------------

STIPULATED AND AGREED:

 

   

 

John G. Harris (DE No. 4071)

David B. Anthony (DE No. 5452)

BERGER HARRIS, LLP

1105 North Market Street, 11th Floor

Wilmington, DE 19801

Telephone: (302) 655-1140

Facsimile: (302) 655-1131

   

Tobey Marie Daluz (DE No. 3939)

Leslie C. Heilman (DE No. 4716)

BALLARD SPAHR LLP

919 N. Market Street, 11th Floor

Wilmington, DE 19801

Telephone: (302) 252-4465

Facsimile: (302) 252-4466

E-mail:   jharris@bergerharris.com     E-mail:   daluzt@ballardspahr.com  
danthony@bergerharris.com       heilmanl@ballardspahr.com  

and

     

and

 

   

 

Stephen Karotkin

Yehudah L. Buchweitz

WEIL, GOTSHAL & MANGES LLP

767 Fifth Avenue

New York, New York 10153

Telephone: (212) 310-8000

Facsimile: (212) 310-8007

   

Bruce Bennett

JONES DAY

555 S. Flower Street, 50th Floor

Los Angeles, CA 90071

Telephone: (213) 243-2382

Facsimile: (213) 243-2539

E-mail: bbennett@jonesday.com

E-mail:   stephen.karotkin@weil.com         Yehudah.buchweitz@weil.com      

and

Counsel for Plaintiffs/Appellants

 

Dated: November     , 2015

Wilmington, Delaware

   

Gregory M. Shumaker

Christopher J. DiPompeo

JONES DAY

51 Louisiana Avenue, N.W.

Washington, D.C. 20001

Telephone: (202) 879-3939

Facsimile: (202) 626-1700

      E-mail:   gshumaker@jonesday.com         cdipompeo@jonesday.com        

and

     

Traci L. Lovitt

JONES DAY

100 High Street, 21st Floor

Boston, MA 02110-1781

Telephone: (617) 960-3939

Facsimile: (617) 449-6999

E-mail: tlovitt@jonesday.com

 

Counsel for Defendants/Appellees

 

Dated: November     , 2015

Wilmington, Delaware

 

2



--------------------------------------------------------------------------------

IT IS SO ORDERED, this      day of             ,        .

 

 

The Honorable Leonard P. Stark UNITED STATES DISTRICT JUDGE

 

3